Exhibit 10.1
EXECUTION VERSION
 

$540,000,000
CREDIT AGREEMENT
DATED AS OF May 18, 2011
AMONG
MONEYGRAM INTERNATIONAL, INC.,
MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.,
THE LENDERS,
and
BANK OF AMERICA, N.A.
AS ADMINISTRATIVE AGENT
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
As Joint Lead Arrangers
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
J.P. MORGAN SECURITIES LLC
CITIBANK GLOBAL MARKETS, INC.
DEUTSCHE BANK SECURITIES INC.
and
WELLS FARGO SECURITIES, LLC,
As Joint Bookrunners
J.P. MORGAN SECURITIES LLC,
As Syndication Agent
CITIBANK GLOBAL MARKETS, INC.
DEUTSCHE BANK SECURITIES INC.
and
WELLS FARGO BANK, N.A.,
As Co-Documentation Agents





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE 1
Definitions  
Section 1.01. Definitions
    1  
Section 1.02. Terms Generally
    37  
Section 1.03. Rounding
    37  
Section 1.04. Times of Day
    37  
Section 1.05. Timing of Payment or Performance
    37  
Section 1.06. Accounting
    38  
Section 1.07. Pro Forma Calculations
    38     ARTICLE 2
The Credits  
Section 2.01. Term Loans
    39  
Section 2.02. Term Loan Repayment
    39  
Section 2.03. Revolving Credit Commitments
    40  
Section 2.04. Other Required Payments
    40  
Section 2.05. Ratable Loans
    40  
Section 2.06. Types of Advances
    40  
Section 2.07. Swing Line Loans
    40  
Section 2.08. Commitment Fee; Reductions in Aggregate Revolving Credit
Commitment
    42  
Section 2.09. Minimum Amount of Each Advance
    42  
Section 2.10. Optional and Mandatory Principal Payments
    43  
Section 2.11. Method of Selecting Types and Interest Periods for New Advances
    45  
Section 2.12. Conversion and Continuation of Outstanding Advances
    45  
Section 2.13. Changes in Interest Rate, Etc
    46  
Section 2.14. Rates Applicable After Default
    46  
Section 2.15. Method of Payment
    46  
Section 2.16. Noteless Agreement; Evidence of Indebtedness
    47  
Section 2.17. Telephonic Notices
    47  
Section 2.18. Interest Payment Dates; Interest and Fee Basis
    47  
Section 2.19. Notification of Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions
    48  
Section 2.20. Lending Installations
    48  
Section 2.21. Non Receipt of Funds by the Administrative Agent
    48  
Section 2.22. Letters of Credit
    49  
Section 2.23. Mitigation Obligations; Replacement of Lender
    53  
Section 2.24. Pro Rata Treatment; Intercreditor Agreements
    54  
Section 2.25. Incremental Credit Facilities
    56  

i



--------------------------------------------------------------------------------



 



              Page   ARTICLE 3
Yield Protection; Taxes  
Section 3.01. Yield Protection
    60  
Section 3.02. Changes in Capital Adequacy Regulations
    61  
Section 3.03. Availability of Types of Advances
    61  
Section 3.04. Funding Indemnification
    61  
Section 3.05. Taxes
    61  
Section 3.06. Lender Statements; Survival of Indemnity
    65     ARTICLE 4
Conditions Precedent  
Section 4.01. Conditions to Initial Credit Extension
    65  
Section 4.02. Each Subsequent Credit Extension
    67     ARTICLE 5
Representations and Warranties  
Section 5.01. Existence and Standing
    67  
Section 5.02. Authorization and Validity
    68  
Section 5.03. No Conflict; Government Consent
    68  
Section 5.04. Financial Statements
    68  
Section 5.05. Material Adverse Change
    69  
Section 5.06. Taxes
    69  
Section 5.07. Litigation
    69  
Section 5.08. Subsidiaries; Capital Stock; Loan Parties
    69  
Section 5.09. ERISA; Labor Matters
    69  
Section 5.10. Accuracy of Information
    70  
Section 5.11. Regulation U
    71  
Section 5.12. Compliance With Laws
    71  
Section 5.13. Ownership of Properties
    71  
Section 5.14. Plan Assets; Prohibited Transactions
    71  
Section 5.15. Environmental Matters
    71  
Section 5.16. Investment Company Act
    71  
Section 5.17. [RESERVED]
    71  
Section 5.18. Intellectual Property
    72  
Section 5.19. Collateral
    72     ARTICLE 6
Covenants  
Section 6.01. Financial Reporting
    73  
Section 6.02. Use of Proceeds
    74  
Section 6.03. Notices
    74  
Section 6.04. Conduct of Business
    75  
Section 6.05. Payment of Obligations
    75  
Section 6.06. Insurance
    75  
Section 6.07. Compliance with Laws
    75  
Section 6.08. Maintenance of Properties
    75  
Section 6.09. Inspection
    76  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 6.10. Compliance With Environmental Laws
    76  
Section 6.11. Further Assurances
    76  
Section 6.12. Maintenance Of Ratings
    77  
Section 6.13. Restricted Payments and Payments with respect to Second Lien
Indebtedness
    77  
Section 6.14. Indebtedness
    79  
Section 6.15. Merger
    83  
Section 6.16. Sale of Assets
    84  
Section 6.17. Investments and Acquisitions
    86  
Section 6.18. Liens
    88  
Section 6.19. Affiliates
    91  
Section 6.20. Amendments to Agreements
    92  
Section 6.21. Inconsistent Agreements
    92  
Section 6.22. Financial Covenants
    94  
Section 6.23. Subsidiary Guarantees
    95  
Section 6.24. Collateral
    96     ARTICLE 7
Defaults  
Section 7.01. Representation or Warranty
    97  
Section 7.02. Non-Payment
    97  
Section 7.03. Specific Defaults
    97  
Section 7.04. Other Defaults
    97  
Section 7.05. Cross-Default
    97  
Section 7.06. Insolvency; Voluntary Proceedings
    97  
Section 7.07. Involuntary Proceedings
    98  
Section 7.08. Judgments
    98  
Section 7.09. Unfunded Liabilities; Reportable Event
    98  
Section 7.10. Change in Control
    98  
Section 7.11. Withdrawal Liability
    98  
Section 7.12. Loan Document
    98  
Section 7.13. Events Not Constituting Default
    98     ARTICLE 8
Acceleration, Waivers, Amendments and Remedies  
Section 8.01. Acceleration
    100  
Section 8.02. Amendments
    100  
Section 8.03. Replacement Loans
    101  
Section 8.04. Errors
    102  
Section 8.05. Preservation of Rights
    102     ARTICLE 9
General Provisions  
Section 9.01. Survival of Representations
    102  
Section 9.02. Governmental Regulation
    102  
Section 9.03. Headings
    102  
Section 9.04. Entire Agreement
    103  
Section 9.05. Several Obligations; Benefits of This Agreement
    103  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 9.06. Expenses; Indemnification; Damage Waiver
    103  
Section 9.07. Severability of Provisions
    105  
Section 9.08. Nonliability of Lenders
    105  
Section 9.09. Confidentiality
    105  
Section 9.10. Nonreliance
    106  
Section 9.11. Disclosure
    106  
Section 9.12. No Advisory or Fiduciary Responsibility
    107  
Section 9.13. USA PATRIOT Act
    107     ARTICLE 10
The Administrative Agent  
Section 10.01. Appointment and Authority
    107  
Section 10.02. Rights as a Lender
    108  
Section 10.03. Exculpatory Provisions
    108  
Section 10.04. Reliance by Administrative Agent
    109  
Section 10.05. Delegation of Duties
    109  
Section 10.06. Resignation of Administrative Agent
    110  
Section 10.07. Non-reliance On Administrative Agent And Other Lenders
    111  
Section 10.08. No Other Duties, Etc
    111  
Section 10.09. Administrative Agent May File Proofs of Claim
    111  
Section 10.10. Collateral and Guaranty Matters
    112  
Section 10.11. Intercreditor Agreement
    112     ARTICLE 11
Setoff; Ratable Payments  
Section 11.01. Setoff
    113  
Section 11.02. Ratable Payments
    113     ARTICLE 12
Benefit of Agreement; Assignments; Participations  
Section 12.01. Successors and Assigns
    113  
Section 12.02. Dissemination of Information
    119  
Section 12.03. Tax Treatment
    120     ARTICLE 13
Notices  
Section 13.01. Notices; Effectiveness; Electronic Communication
    120     ARTICLE 14
Counterparts; Integration; Effectiveness; Electronic Execution  
Section 14.01. Counterparts; Effectiveness
    122  
Section 14.02. Electronic Execution of Assignments
    122  

iv



--------------------------------------------------------------------------------



 



              Page   ARTICLE 15
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial  
Section 15.01. Choice of Law
    123  
Section 15.02. Consent to Jurisdiction
    123  
Section 15.03. Waiver of Jury Trial
    123  

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement, dated as of May 18, 2011, is among MoneyGram
International, Inc., a Delaware corporation (“Holdco”), MoneyGram Payment
Systems Worldwide, Inc., a Delaware corporation (the “Borrower”), the Lenders
and Bank of America, N.A., a national banking association, as LC Issuer, as the
Swing Line Lender, as Administrative Agent and as Collateral Agent.
R E C I T A L S
     1. Holdco and the Borrower are parties to that certain Second Amended and
Restated Credit Agreement, dated as of March 25, 2008 among Holdco, the
Borrower, the lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., a national banking association, as administrative agent and as collateral
agent (the “Existing Credit Agreement”) pursuant to which certain loans were
made by such lenders to the Borrower.
     2. Holdco is a party to that certain Recapitalization Agreement (the
“Recapitalization Agreement”), dated as of March 7, 2011, among Holdco, the THL
Investors and the GS Investors (each as defined in the Recapitalization
Agreement), pursuant to which the THL Investors and the GS Investors will
convert their Preferred Stock of Holdco into Recapitalization Conversion Stock
and Holdco will pay to the THL Investors and the GS Investors a premium in the
form of cash and capital stock of Holdco (the “Recapitalization”).
     3. The Borrower has requested the Lenders to extend credit in the form of
Loans and Letters of Credit on and after the Effective Date, in an initial
aggregate principal amount not in excess of $540,000,000, to be used in
accordance with the terms hereof including, without limitation, to refinance the
indebtedness outstanding under the Existing Credit Agreement and to pay the
premiums, costs and other expenses associated with the Recapitalization; and the
Lenders are willing to provide the Loans and Letters of Credit on and subject to
the terms hereof.
     4. Therefore, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Holdco, the Borrower, the Lenders
and the Administrative Agent hereby agree as follows:
ARTICLE 1
Definitions
     Section 1.01. Definitions. As used in this Agreement:
     “Accounts Receivable” means net accounts receivable as reflected on a
balance sheet in accordance with GAAP.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Holdco or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one





--------------------------------------------------------------------------------



 



transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
     “Act” is defined in Section 9.13.
     “Additional Lender” is defined in Section 2.25(b).
     “Additional Revolving Facility” is defined in Section 2.25(a).
     “Additional Revolving Facility Lender” is defined in Section 2.25(d).
     “Administrative Agent” means Bank of America in its capacity as
administrative agent of the Lenders pursuant to Article 10, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article 10.
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means an advance of funds hereunder, (i) made by the applicable
Lenders on the same Borrowing Date, or (ii) converted or continued by the
applicable Lenders on the same date of conversion or continuation, consisting,
in either case, of the aggregate amount of the several Loans of the same Type
and, in the case of Eurodollar Loans, for the same Interest Period. The term
“Advance” shall include Swing Line Loans unless otherwise expressly provided.
     “Affected Lender” is defined in Section 2.23.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise; provided, that, in
no event shall any of GSMP V Onshore US, Ltd., GSMP V Offshore US, Ltd. and GSMP
V Institutional US, Ltd. (“GSMP”) and their Subsidiaries and other Persons
engaged primarily in the investment of mezzanine securities that directly or
indirectly are controlled by, or under common control with, the same investment
adviser as GSMP (collectively, “GS Mezzanine Entities”) or THL Credit Partners,
L.P. or its Affiliates (collectively, the “THL Credit Entities”), solely in the
capacity of such GS Mezzanine Entity or THL Credit Entity as a holder of Second
Lien Indebtedness, be deemed to control Holdco or any of its Subsidiaries for
any purposes under this Credit Agreement.
     “Affiliated Lender” means, at any time, any Lender that is a Sponsor at
such time; provided, that notwithstanding the foregoing, “Affiliated Lender”
shall not include Holdco, the Borrower, any Subsidiary of Holdco or the
Borrower, any Specified Debt Fund or any natural person.

2



--------------------------------------------------------------------------------



 



     “Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.
     “Aggregate Revolving Credit Commitment” means the aggregate of the
Revolving Credit Commitments of all the Lenders, as reduced or increased from
time to time pursuant to the terms hereof. The Aggregate Revolving Credit
Commitment as of the date hereof is $150,000,000.
     “Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Lenders. The Aggregate Term Loan Commitment is
$390,000,000.
     “Agreement” means this credit agreement, as it may be amended, restated,
amended and restated or otherwise modified and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the highest of (i) the Prime Rate in effect on such day, (ii) the sum
of the Federal Funds Effective Rate for such day plus 1/2 of 1.00% per annum and
(iii) the Eurodollar Rate determined on such date for a one-month Interest
Period plus 1.00%. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar Rate,
respectively.
     “Applicable Margin” means, for any Term Loan, Revolving Loan or Swingline
Loan of any Type, the applicable rate per annum set forth below:

                                              Floating Rate            
Eurodollar Rate               during             during   Facility   Floating
Rate     Step-Down Period     Eurodollar Rate     tep-Down Period  
Revolving Loan
    2.25 %     2.00 %     3.25 %     3.00 %
Term Loan
    2.25 %     2.00 %     3.25 %     3.00 %
Swingline Loan
    2.25 %     2.00 %     N/A       N/A  

For purposes of the foregoing, each change in the Applicable Margin resulting
from a change in the Total Leverage Ratio after the Effective Date shall be
effective during the period commencing on and including the Business Day
following the date of delivery to the Administrative Agent of the consolidated
financial statements under Section 6.01 indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that such Applicable Margin shall be based on the rates per annum set forth
above for non Step-Down Periods if the Borrower fails to deliver the
consolidated financial statements required to be delivered or within the time
periods specified for such delivery pursuant to Section 6.01, during the period
commencing on and including the day of the occurrence of a Default resulting
from such failure and until the delivery thereof. In the event that any
financial statement or compliance certificate delivered is inaccurate, and such
inaccuracy, if corrected would have led to the application of a higher
Applicable margin for any period (an “Applicable Period”) then the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected financial statement
and a corrected compliance certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined based on the corrected compliance
certificate for such Applicable

3



--------------------------------------------------------------------------------



 



Period and (iii) the Borrower shall immediately pay to the Administrative Agent
(for the account of the Lenders during the Applicable Period or their successor
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means Merrill Lynch and JPMS and their respective successors,
in their capacities as joint lead arrangers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.01) and accepted by the Administrative Agent,
in the form of Exhibit D or any other form approved by the Administrative Agent.
     “Auction Procedures” means the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Sections 12.01(h) and 12.01(i) set
forth in Exhibit H hereto.
     “Authorized Officer” means any of the Chairman, Chief Executive Officer,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
of any Person, acting singly. Unless otherwise specified herein, each reference
to an “Authorized Officer” shall be deemed to be a reference to an Authorized
Officer of the Borrower.
     “Bank of America” means Bank of America, N.A.
     “Basket Amount” means, at any time, the sum of:
     (a) 50% of the Consolidated Net Income of Holdco and its Subsidiaries for
the period (taken as one accounting period) from the first day of the first
fiscal quarter following the Effective Date to the end of Holdco’s most recently
ended fiscal quarter for which internal financial statements are available at
such time or, in the case such Consolidated Net Income for such period is a
deficit, minus 100% of such deficit (it being understood that gains from the
sale or other disposition of Specified Securities are disregarded in the
computation of Consolidated Net Income); plus
     (b) 100% of the aggregate amount of cash contributed to the common equity
capital of Holdco following the Effective Date (other than (i) by a Holdco
Subsidiary or (ii) proceeds of a Specified Equity Contribution); plus
     (c) to the extent not already included in Consolidated Net Income, the
lesser of (x) the aggregate amount received in cash by Holdco after the
Effective Date as a result of the sale or other disposition (other than to
Holdco or one of its Subsidiaries) of, or by way of dividend, distribution or
loan repayments

4



--------------------------------------------------------------------------------



 



on, Investments made pursuant to Section 6.17(o) by Holdco and its Subsidiaries
after the Effective Date or (y) the initial amount of such Investments made in
compliance with the terms of this Agreement after the Effective Date.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “Beneficial Ownership” and
“Beneficially Own” have a corresponding meaning.
     “Bookrunners” means Merrill Lynch, JPMS, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., Wells Fargo Securities LLC and their respective
successors, in their capacities as joint bookrunners.
     “Borrower” means MoneyGram Payment Systems Worldwide, Inc., a Delaware
corporation, and its successors and assigns.
     “Borrower Subsidiary” means a Subsidiary of the Borrower.
     “Borrowing Date” means a date on which a Credit Extension is made
hereunder.
     “Borrowing Notice” is defined in Section 2.11.
     “Business Combination” means (i) any reorganization, consolidation, merger,
share exchange or similar business combination transaction involving Holdco with
any Person (other than, in the case of clause (b)(A) of the definition of
“Change of Control”, any sale of the Capital Stock of Holdco) or (ii) the sale,
assignment, conveyance, transfer, lease or other disposition by Holdco of all or
substantially all of its assets.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in the city in which the office of the
Administrative Agent (as identified in Section 13.01(a)(ii)) is located for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in the city in which the office of the Administrative Agent (as identified
in Section 13.01(a)(iii)) is located for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person other than a corporation and
any and all warrants, rights or options to purchase any of the foregoing (but
excluding any debt security that is convertible into, or exchangeable for,
Capital Stock). The Purchase Agreement Equity shall be Capital Stock, whether or
not classified as indebtedness for purposes of GAAP.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet (excluding the footnotes
thereto) of such Person prepared in accordance with GAAP.

5



--------------------------------------------------------------------------------



 



     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.
     “Cash and Cash Equivalents” means:
     (a) U.S. dollars or Canadian dollars;
     (b) (x) euros or any national currency of any participating member state of
the EMU or (y) such local currencies held from time to time in the ordinary
course of business;
     (c) Government Securities;
     (d) securities issued by any agency of the United States or
government-sponsored enterprise (such as debt securities or mortgage-backed
securities issued by Freddie Mac, Fannie Mae, Federal Home Loan Banks and other
government-sponsored enterprises), which may or may not be backed by the full
faith and credit of the United States, in each case maturing within 13 months or
less and rated Aa1 or better by Moody’s and AA+ or better by S&P;
     (e) certificates of deposit, time deposits and eurodollar time deposits
with maturities of 13 months or less from the date of acquisition, banker’s
acceptances with maturities not exceeding 13 months and overnight bank deposits,
in each case with any commercial bank having capital and surplus in excess of
$500,000,000 in the case of a domestic bank and $250,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of a foreign bank;
     (f) repurchase obligations for underlying securities of the types described
in clauses (c), (d) and (e) entered into with any financial institution meeting
the qualifications specified in clause (e) above;
     (g) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and in each case maturing within 13 months after the date of creation thereof;
     (h) investment funds investing not less than 95% of their assets in
securities of the types described in clauses (a) through (g) above;
     (i) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition; and
     (j) Scheduled Restricted Investments.
     “Cash Management Agreement” means any agreement, document or other
instrument governing Cash Management Obligations incurred by a Loan Party.

6



--------------------------------------------------------------------------------



 



     “Cash Management Bank” means (a) any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender or
(b) any Lender or Affiliate of a Lender that entered into a Cash Management
Agreement prior to the Effective Date, in either case in its capacity as a party
to such Cash Management Agreement.
     “Cash Management Obligation” means any obligations incurred (including by
way of a guaranty) by a Loan Party in respect of treasury, depositary and cash
management services or automated clearinghouse transfer of funds (including,
without limitation, controlled disbursement, return items, interstate depository
network services, corporate card services and international wire services).
     “Change” is defined in Section 3.02.
     “Change in Control” means the occurrence of any of the following:
     (a) any Person (other than the Sponsors) acquires Beneficial Ownership,
directly or indirectly, of 50% or more of the combined voting power of the
then-outstanding voting securities of Holdco entitled to vote generally in the
election of directors (“Outstanding Corporation Voting Stock”);
     (b) the consummation of a Business Combination pursuant to which either
(A) the Persons that were the Beneficial Owners of the Outstanding Corporation
Voting Stock immediately prior to such Business Combination Beneficially Own,
directly or indirectly, less than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors (or equivalent) of the entity resulting from such Business Combination
(including, without limitation, a company that, as a result of such transaction,
owns Holdco or all or substantially all of Holdco’s assets either directly or
through one or more subsidiaries), or (B) any Person (other than the Sponsors)
Beneficially Owns, directly or indirectly, 50% or more of the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or equivalent) of the entity resulting from such
Business Combination;
     (c) the failure by Holdco to directly own 100% of the Capital Stock of the
Borrower;
     (d) the failure by the Borrower to own 100% of the Capital Stock of
MoneyGram Payment Systems, Inc., a Delaware corporation; or
     (e) the adoption of a plan relating to the liquidation of Holdco or the
Borrower.
     “Class”, when used in reference to any Loan or Advance, refers to whether
such Loan, or the Loans comprising such Advance, are Revolving Loans, Additional
Revolving Facilities, Term Loans, Incremental Term Loans or Swing Line Loans.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

7



--------------------------------------------------------------------------------



 



     “Co-Documentation Agents” means Citigroup Global Markets Inc., Deutsche
Bank Securities Inc., Wells Fargo Bank, N.A. and their respective successors, in
their capacities as co-documentation agents.
     “Collateral” means all property with respect to which any security
interests have been granted (or purported to be granted) to the Collateral Agent
pursuant to any Collateral Document.
     “Collateral Agent” means Bank of America, in the capacity of collateral
agent for the Lenders and the other Secured Parties named in the Collateral
Documents.
     “Collateral Documents” means each security agreement, pledge agreement,
mortgage and other document or instrument pursuant to which security is granted
to the Collateral Agent pursuant hereto for the benefit of the Secured Parties
to secure the Secured Obligations, including without limitation that certain
Security Agreement, Pledge Agreement, Trademark Security Agreement and Patent
Security Agreement, in each case dated as of the date hereof and made between
the Borrower, Holdco and one or more other Loan Parties and the Collateral
Agent.
     “Commitment” means a Revolving Credit Commitment or Term Loan Commitment.
     “Commitment Schedule” means the Schedule attached hereto identified as
such.
     “Consolidated Cash Interest Expense” means, with respect to any Person for
any period, Consolidated Interest Expense of such Person for such period, but
excluding (A) amortization of deferred financing fees, debt issuance costs,
commissions, fees, expenses and original issue discount resulting from the
issuance of indebtedness at less than par, (B) debt refinancing costs, debt
retirement costs, fees and costs of entering into and unwinding Rate Management
Transactions, administrative agency fees and rating agency fees and (C) interest
not paid in cash, whether in such period or any other.
     “Consolidated Depreciation and Amortization Expense” means, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Subsidiaries for such period on a consolidated basis.
     “Consolidated EBITDA” means with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
     (a) increased (without duplication) to the extent deducted in computing the
Consolidated Net Income of such Person for such period by:
     (i) provision for taxes based on income or profits or capital gains of such
Person and its Subsidiaries (including any tax sharing arrangements) and,
without duplication, any tax settlements, costs or adjustments; plus
     (ii) Consolidated Interest Expense of such Person (including costs of
surety bonds in connection with financing activities, to the extent included in
Consolidated Interest Expense); plus

8



--------------------------------------------------------------------------------



 



     (iii) Consolidated Depreciation and Amortization Expense of such Person;
plus
     (iv) any fees and expenses incurred, or any amortization thereof regardless
of how characterized by GAAP, in connection with the Transactions, any
acquisition, disposition, recapitalization, Investment, asset sale, issuance,
early retirement or repayment of Indebtedness, issuance of Capital Stock,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the date hereof
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred as a result of any such transaction; plus
     (v) other non-cash charges reducing the Consolidated Net Income of such
Person, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period; plus
     (vi) the amount of any minority interest expense deducted in calculating
the Consolidated Net Income of such Person (less the amount of any cash
dividends or distributions paid to the holders of such minority interests); plus
     (vii) (A) non-recurring or unusual losses or expenses (including costs and
expenses of litigation included in Consolidated Net Income pursuant to clause
(b) of the definition of Consolidated Net Income) and (B) severance, legal
settlement, relocation costs, curtailments or modifications to pension and
post-retirement employee benefit plans, the amount of any restructuring charges
or reserves deducted, including any restructuring costs incurred in connection
with acquisitions, costs related to the closure, opening and/or consolidation of
facilities, retention charges, systems establishment costs, spin-off costs,
transition costs associated with transferring operations offshore and other
transition costs, signing, retention and completion bonuses, conversion costs
and excess pension charges and consulting fees incurred in connection with any
of the foregoing and amortization of signing bonuses.
     (b) to the extent deducted or added in computing Consolidated Net Income of
such Person for such period, increased or decreased by (without duplication) any
non-cash net loss or gain resulting from currency remeasurements of
indebtedness;
     (c) to the extent deducted or added in computing Consolidated Net Income of
such Person for such period, increased or decreased by (without duplication) any
loss or gain resulting from Rate Management Transactions; and
     (d) decreased (without duplication) to the extent included in computing
Consolidated Net Income of such Person for such period by:
     (i) non-cash items increasing Consolidated Net Income of such Person and
its Subsidiaries, excluding any items which represent

9



--------------------------------------------------------------------------------



 



the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period; plus
     (ii) non-recurring or unusual gains increasing Consolidated Net Income of
such Person and its Subsidiaries.
     “Consolidated Interest Expense” means with respect to any Person for any
period, the sum, without duplication, of:
     (a) consolidated interest expense of such Person and its Subsidiaries for
such period, to the extent such expense was deducted in computing Consolidated
Net Income for such period (including (A) amortization of deferred financing
fees, debt issuance costs, commissions, fees, expenses and original issue
discount resulting from the issuance of indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark-to-market
valuation of Rate Management Obligations or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 — “Accounting
for Derivative Instruments and Rate Management Activities”), (D) the interest
component of Capitalized Lease Obligations and (E) net payments, if any,
pursuant to interest rate Rate Management Obligations with respect to
Indebtedness); plus
     (b) consolidated capitalized interest of such Person and its Subsidiaries
for such period, whether paid or accrued.
     For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of clarity, no obligations in
respect of Purchase Agreement Equity, whether or not classified as indebtedness
in accordance with GAAP, shall constitute interest expense.
     “Consolidated Net Income” means, with respect to any Person for any period,
the Net Income of such Person and its Subsidiaries calculated on a consolidated
basis for such period; provided, however, that:
     to the extent included in Net Income for such period and without
duplication:
     (i) there shall be excluded in computing Consolidated Net Income (x) all
extraordinary gains, (y) all extraordinary losses and (z) costs, fees, and
expenses of the Transactions;
     (ii) the Net Income for such period shall not include the cumulative effect
of a change in accounting principles or policies during such period, whether
effected through a cumulative effect adjustment or a retroactive application in
each case in accordance with GAAP;

10



--------------------------------------------------------------------------------



 



     (iii) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
     (iv) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded;
     (v) the Net Income for such period of any Person that is not a Subsidiary
thereof or that is accounted for by the equity method of accounting, shall be
excluded, except to the extent of the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the referent Person or a Subsidiary thereof in respect of such period;
     (vi) solely for the purpose of determining the Basket Amount at any time,
the Net Income or loss for such period of any Subsidiary of such Person will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived or such income has been dividended or
distributed to Holdco or any of its Subsidiaries without such restriction (in
which case the amount of such dividends or distributions or other payments that
are actually paid in cash (or converted into cash) to the referent Person in
respect of such period shall be included in Net Income); provided, however, that
for the avoidance of doubt, any restrictions based solely on (1) financial
maintenance requirements imposed as a matter of state regulatory requirements or
(2) the type of restriction set forth in Section 6.18(q) or excluded from the
definition of Liens pursuant to clause (b) or (d) of the definition thereof
shall not result in the exclusion of Net Income (loss); and provided, further,
that any net loss of any Subsidiary of such Person shall not be excluded
pursuant to this clause (vi);
     (vii) without duplication of any amount excluded under clause (vi) above,
and solely for the purpose of determining the Basket Amount at any time, any
amount deducted in arriving at Excess Cash Flow for the relevant period pursuant
to clause (xviii) of the definition thereof shall be deducted in arriving at
Consolidated Net Income for Holdco for such period;
     (viii) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Rate Management Obligations or other derivative instruments
shall be excluded;

11



--------------------------------------------------------------------------------



 



     (ix) any Net Income (loss) for such period will be excluded to the extent
it relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any assets
included in the Scheduled Restricted Investments;
     (x) any Net Income (loss) for such period will be excluded to the extent it
relates to the impairment or appreciation of, or it is realized out of the
income (or loss) generated by, or from the sale or disposition of, any Specified
Security or any asset included in the Restricted Investment Portfolio;
     (xi) any impairment charge or asset write-off pursuant to Financial
Accounting Standards Board Statement No. 142 “Goodwill and Other Intangible
Assets” or Financial Accounting Standards Board Statement No. 144 “Accounting
for the Impairment or Disposal of Long-Lived Assets” and the amortization of
intangibles arising pursuant to Financial Accounting Standards Board Statement
No. 141 “Business Combinations” will be excluded;
     (xii) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any non-cash charges associated with the rollover, acceleration or payout of
Capital Stock by management of the Borrower or Holdco in connection with the
Transactions shall be excluded; and
     (xiii) any non-cash items included in the Consolidated Net Income of Holdco
as a result of an agreement of the Sponsors or Holdco in respect of any equity
participation shall be excluded.
     For purposes of clarity, any impact in respect of Purchase Agreement
Equity, whether or not classified as indebtedness in accordance with GAAP, shall
be excluded from Consolidated Net Income.
     Notwithstanding the foregoing, for the purpose of Section 6.13 only and in
order to avoid double counting, there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Investments made
by Holdco and the Holdco Subsidiaries, any repurchases and redemptions of
Investments from Holdco and the Holdco Subsidiaries, any repayments of loans and
advances that constitute Investments by Holdco or any Holdco Subsidiary, in each
case to the extent such amounts increase clause (c) of the definition of Basket
Amount.
     “Consolidated Total Indebtedness” means, at any time, the amount of
Indebtedness of the type referred to in clauses (i), (iii), (iv) or (v) of the
definition thereof.
     “Contingent Obligation” is defined in the definition of Indebtedness.
     “Contract” is defined in Section 5.03

12



--------------------------------------------------------------------------------



 



     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Holdco or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
     “Conversion/Continuation Notice” is defined in Section 2.12.
     “CPA Change” means any adoption or change in law, order, policy, rule or
regulation, in each case to the extent occurring or arising after the Effective
Date, and any request, rule, guideline or directive to implement or further
effect the policies of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (any of the foregoing, an “Implementation”), which shall be deemed to be
effective on the date on which Implementation is adopted or effected (and not on
the date on which such Act was initially enacted).
     “Credit Extension” means the making of an Advance or the issuance,
amendment, renewal or extension of a Letter of Credit.
     “Credit Extension Date” means the Borrowing Date for an Advance or the date
of the issuance, amendment (to the extent it increases the amount available for
draw thereunder), renewal or extension of a Letter of Credit.
     “Default” means an event described in Article 7.
     “Disgorged Recovery” means the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether because the transfer of
such payment or other property is avoided or otherwise, including, without
limitation, because it was determined to be a fraudulent or preferential
transfer.
     “Disqualified Institutions” means those banks, financial institutions and
other Persons that are competitors of Holdco and its Subsidiaries or Affiliates
of such competitors and are identified as such to the Administrative Agent (who
will inform the Lenders) on the date hereof and additional competitors or
Affiliates thereof identified to the Administrative Agent (who will inform the
Lenders) from time to time; provided that if such identified Person is a
commercial bank, the global funds transfer or payment services activities of
which are merely incidental to its primary business (an “Incidental Competitor”)
and which is not an Affiliate of a competitor of Holdco and its Subsidiaries
(other than an Incidental Competitor), the inclusion of such Person as a
Disqualified Institution shall be reasonably acceptable to the Administrative
Agent.
     “Disqualified Stock” means, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale) in whole or in
part, in each case prior to the date 91 days after the Term Loan Maturity Date;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of

13



--------------------------------------------------------------------------------



 



employees, directors, managers or consultants of Holdco or its Subsidiaries (or
their direct or indirect parent) or by any such plan to such employees,
directors, managers, consultants (or their respective estates, heirs,
beneficiaries, transferees, spouses or former spouses), such Capital Stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdco or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations. For purposes hereof, the amount (or
principal amount) of any Disqualified Stock shall be equal to its voluntary or
involuntary liquidation preference.
     “Dollars” means lawful currency of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of Holdco that is (i) organized
under the laws of the United States of America, any state thereof or the
District of Columbia or (ii) a disregarded entity for U.S. federal income tax
purposes the sole assets of which are Capital Stock of Subsidiaries that are not
organized under the laws of the United States of America, any state thereof or
the District of Columbia.
     “Dutch Auction” means an auction conducted by Holdco, the Borrower, any of
their Subsidiaries or an Affiliated Lender in order to purchase Term Loans as
contemplated by Section 12.01(h) or 12.01(i), as applicable, in accordance with
the procedures set forth in Exhibit H.
     “ECF Percentage” means, for any fiscal year of Holdco, (i) if the Total
Leverage Ratio determined on the last day of such fiscal year is greater than
3.000 to 1.000, 50% and (ii) if such Total Leverage Ratio so determined is less
than or equal to 3.000 to 1.000, 0%.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 have been satisfied (or waived in accordance with Section 8.02) and
the Term Loan is funded, which is the date hereof.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include Holdco, any
Holdco Subsidiary (including the Borrower) or any Affiliated Lender (it being
understood that assignments to Holdco, any Holdco Subsidiary (including the
Borrower) or an Affiliated Lender may only be made pursuant to Section 12.01(h)
or 12.01(i), as applicable). For the avoidance of doubt, no Specified Debt Fund
shall be deemed to be an Affiliate of Holdco or any Sponsor for purposes of the
definition of “Eligible Assignee”.
     “EMU” means the economic and monetary union as contemplated in the Treaty
on European Union.
     “Environmental Laws” means any Laws relating to pollution, emissions,
contamination, the indoor or outdoor environment, human health and safety as
such relates to the environment or natural resources or the use, treatment,
storage, disposal, transport, handling, cleanup, or remediation of any hazardous
or toxic substance.
     “Equity Purchase Agreement” means that certain Amended and Restated
Purchase Agreement, dated as of March 17, 2008, among Holdco and the several

14



--------------------------------------------------------------------------------



 



“Investors” named therein, including all exhibits and schedules thereto, as in
effect on the date hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any applicable rule or regulation issued
thereunder.
     “ERISA Event” means, with respect to Borrower or any member of the
Controlled Group, (a) the withdrawal of Borrower or any member of the Controlled
Group from a Plan during a plan year in which it was a “substantial employer,”
as defined in Section 4001(a)(2) of ERISA, with the attendant incurrence of
liability by the Borrower or any member of its Controlled Group in accordance
with Section 4062 of ERISA; (b) the filing of a notice of intent to terminate a
Plan or the treatment of an amendment to such a Plan as a termination under
section 4041 of ERISA at a time when the Plan has Unfunded Liabilities; (c) the
institution of proceedings to terminate a Plan by the PBGC; or (c) any other
event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan.
     “Eurodollar Advance” means an Advance which, except as otherwise provided
in Section 2.14, bears interest at the applicable Eurodollar Rate plus the
Applicable Margin.
     “Eurodollar Base Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and
     (b) for any interest calculation with respect to an Alternate Base Rate
Loan on any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Alternate Base
Rate Loan being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

15



--------------------------------------------------------------------------------



 



     “Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the applicable Eurodollar Rate plus the
Applicable Margin.
     “Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Advance comprised of Revolving Loans or Term Loans, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

       
Eurodollar Rate
=  Eurodollar Base Rate       1.00 — Eurodollar Reserve Percentage  

provided that with respect to any Eurodollar Advance comprised of Term Loans for
any Interest Period, the Eurodollar Rate shall not be less than 1.25% per annum
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically
as of the effective date of any change in the Eurodollar Reserve Percentage.
     “Excess Cash Flow” means, for any fiscal year of Holdco, the excess, if
any, of:
     (a) the sum, without duplication, for such period of:
     (i) Consolidated EBITDA of Holdco for such period (it being understood, for
avoidance of doubt, that any Specified Equity Contribution shall not increase
Consolidated EBITDA for purposes of this definition);
     (ii) foreign currency translation gains received in cash related to
currency remeasurements of indebtedness (including any net cash gain resulting
from Rate Management Transactions), to the extent not otherwise included in
calculating such Consolidated EBITDA;
     (iii) net cash gains resulting in such period from Rate Management
Obligations and the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standards No. 39 and their respective
pronouncements and interpretations, to the extent not otherwise included in
calculating such Consolidated EBITDA, including pursuant to clause (ii) of
EBITDA;
     (iv) extraordinary, unusual or nonrecurring cash gains (other than gains on
asset sales in the ordinary course of business, including Portfolio Securities),
to the extent not otherwise included in calculating such Consolidated EBITDA;
and

16



--------------------------------------------------------------------------------



 



     (v) to the extent not otherwise included in calculating such Consolidated
EBITDA, cash gains from any sale or disposition outside the ordinary course of
business (excluding gains from Prepayment Events to the extent an amount equal
to the Net Proceeds therefrom was applied to the prepayment of Term Loans
pursuant to Section 2.10(c));
     minus
     (b) the sum, without duplication, for such period of (in each case, except
as expressly provided in clauses (vi) and (xvi) below, to the extent the same
increased or was not otherwise deducted in determining such Consolidated EBITDA
for such period):
     (i) the amount of any taxes, including taxes based on income, profits or
capital, state, franchise and similar taxes, foreign withholding taxes and
foreign unreimbursed value added taxes (to the extent added in calculating such
Consolidated EBITDA), and including penalties and interest on any of the
foregoing, in each case, payable in cash by Holdco and its Subsidiaries (to the
extent not otherwise deducted in calculating such Consolidated EBITDA);
     (ii) Consolidated Interest Expense, including costs of surety bonds in
connection with financing activities (to the extent included in Consolidated
Interest Expense), to the extent payable in cash and not otherwise deducted in
calculating such Consolidated EBITDA;
     (iii) foreign currency translation losses paid in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from Rate
Management Transactions), to the extent not otherwise deducted in calculating
such Consolidated EBITDA;
     (iv) without duplication of amounts deducted pursuant to this clause
(iv) or clause (xvi) below in respect of a prior fiscal year, capital
expenditures of Holdco and its Subsidiaries made in cash prior to the date the
applicable Excess Cash Flow prepayment is required to be made pursuant to
Section 2.10(d);
     (v) repayments of long-term Indebtedness (including (i) payments of the
principal component of Capitalized Lease Obligations, (ii) the repayment of
Loans pursuant to Section 2.10 (but excluding prepayments of Loans deducted
pursuant to clause (ii) of Section 2.10(d)) and (iii) the aggregate amount of
any premium, make-whole or penalties paid in connection with any such repayments
of Indebtedness, made by Holdco and its Subsidiaries, but only to the extent
that, in each case, such repayments (x) by their terms cannot be reborrowed or
redrawn and (y) are not financed with the proceeds of long-term Indebtedness
(other than revolving Indebtedness)) and increases in Consolidated Net Income
due to a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or condemnation or similar
proceeding) but not in excess of the amount of such increase;

17



--------------------------------------------------------------------------------



 



     (vi) without duplication of amounts deducted pursuant to this clause
(vi) or clause (xvi) below in respect of a prior fiscal year, the amount of
Investments permitted by Section 6.17 (other than Investments in (x) Cash
Equivalents and (y) Holdco or any of its Subsidiaries, or any Investment funded
with the proceeds of Indebtedness) made by Holdco and its Subsidiaries in cash
prior to the date the applicable Excess Cash Flow prepayment is required to be
made pursuant to Section 2.10(d);
     (vii) letter of credit fees paid in cash, to the extent not otherwise
deducted in calculating such Consolidated EBITDA;
     (viii) extraordinary, unusual or nonrecurring cash charges, to the extent
not otherwise deducted in calculating such Consolidated EBITDA;
     (ix) cash fees and expenses incurred in connection with the Transactions,
any acquisition, disposition, recapitalization, Investment, asset sale, the
issuance or repayment of any Indebtedness, issuance of Capital Stock,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the date hereof
and any such transaction undertaken but not completed) and any cash charges or
cash non-recurring merger costs incurred during such period as a result of any
such transaction or other early extinguishment of Indebtedness permitted by this
Agreement (in each case, whether or not consummated);
     (x) cash charges or losses added to such Consolidated EBITDA pursuant to
clauses (vi), (vii) and (viii) and to Consolidated Net Income pursuant to
clauses (a) (ii), (vii), (viii), (ix), (x) or clause (b);
     (xi) the amount of Restricted Payments and Restricted Second Lien Payments
made pursuant to clauses (d), (f), (g), (i) or (j) of Section 6.13, to the
extent not funded with the proceeds of a substantially contemporaneous
incurrence of Indebtedness;
     (xii) cash expenditures in respect of Rate Management Obligations
(including net cash losses resulting in such period from Rate Management
Obligations and the application of Statement of Financial Accounting Standards
No. 133 and International Accounting Standards No. 39 and their respective
pronouncements and interpretations), to the extent not otherwise deducted in
calculating such Consolidated EBITDA, including pursuant to clause (b) or such
Consolidated EBITDA;
     (xiii) to the extent added to Consolidated Net Income, cash losses from any
sale or disposition outside the ordinary course of business;
     (xiv) cash payments by Holdco and its Subsidiaries in respect of long-term
liabilities (other than Indebtedness) of Holdco and its Subsidiaries;

18



--------------------------------------------------------------------------------



 



     (xv) the aggregate amount of expenditures actually made by Holdco and its
Subsidiaries in cash (including expenditures for the payment of financing fees)
to the extent that such expenditures are not expensed and signing bonus
expenditures;
     (xvi) without duplication of amounts deducted from Excess Cash Flow in
respect of a prior fiscal year, the aggregate consideration required to be paid
in cash by Holdco and its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted by Section 6.17 (other than Investments in (x)
Cash Equivalents and (y) Holdco or any of its Subsidiaries) or capital
expenditures to be consummated or made plus cash restructuring expenses to be
incurred, in each case, during the period of 4 consecutive fiscal quarters of
Holdco following the end of such fiscal year; provided that to the extent the
aggregate amount actually utilized to finance such capital expenditures or
Investments during such period of 4 consecutive fiscal quarters is less than the
Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of 4 consecutive
fiscal quarters;
     (xvii) to the extent added to Consolidated Net Income and not deducted in
determining Consolidated EBITDA, Net Proceeds received by Holdco or any Holdco
Subsidiary from the sale or other disposition of, or any payment of principal
of, or return on investment in respect of, Specified Securities; and
     (xviii) to the extent added in determining Consolidated Net Income and not
deducted in determining Consolidated EBITDA, any portion of “Excess Cash Flow”,
determined pursuant to all of the preceding clauses of this definition, that is
attributable to a Holdco Subsidiary that is required to maintain a minimum net
worth or similar requirement under applicable law, rule or regulation or by
order, decree or power of any Governmental Entity, to the extent (and only to
the extent) that the payment of cash by such Subsidiary to the Borrower or
Holdco in respect of such portion of Excess Cash Flow (by way of dividend,
intercompany loan or otherwise) would result in such Subsidiary’s failure to
comply with such requirement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder.
     “Excluded Taxes” means, in the case of each Lender, LC Issuer, applicable
Lending Installation and the Administrative Agent or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on its overall net income, (b) franchise taxes and branch
profits taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender, LC Issuer or the Administrative Agent is incorporated or organized
or (ii) the jurisdiction in which the Administrative Agent’s or such Lender’s or
LC Issuer’s principal executive office or such Lender’s or LC Issuer’s
applicable Lending Installation is located, and (c) in the case of a Non-U.S.
Lender, any withholding Tax that is imposed on amounts payable to such Non-U.S.
Lender at the time such Non-

19



--------------------------------------------------------------------------------



 



U.S. Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure or inability to comply with
Sections 3.05(d), (f) or (g), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.05(a).
     “Existing Credit Agreement” is defined in the recitals hereto.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Bank of America on such day on such transactions as determined by the
Administrative Agent.
     “Final 10-K” shall mean Holdco’s Annual Report on Form 10-K for the year
ended December 31, 2010, in a form identical to a form that shall have been
provided to each of the Lenders not less than one day prior to the Effective
Date, which shall be in compliance with all applicable rules promulgated under
the Exchange Act.
     “Financial Officer” means the Chief Financial Officer, the Controller, the
Treasurer, any Assistant Treasurer or any other officer with responsibilities
customarily performed by such officers.
     “First Lien Leverage Ratio” means, at any time, the ratio of (i) the sum of
(a) Indebtedness of Holdco and its Subsidiaries of the types referred to in
clauses (i), (iii) and (iv) of the definition thereof, in each case to the
extent secured by first-priority Liens plus (b) Indebtedness of Holdco and its
Subsidiaries of the type referred to in clause (v) of the definition thereof to
(ii) Consolidated EBITDA of Holdco and its Subsidiaries for the then
most-recently ended four fiscal quarters.
     “Floating Rate” means, for any day, a rate per annum equal to the Alternate
Base Rate for such day, in each case changing when and as the Alternate Base
Rate changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Floating Rate plus the
Applicable Margin.
     “Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate plus the Applicable Margin.
     “Foreign Plan” is defined in Section 5.09(d).

20



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means any Subsidiary of Holdco that is not a Domestic
Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” has the meaning set forth in Section 1.06.
     “Government Securities” means securities that are:
     (a) direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or
     (b) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of the principal of or interest on any such Government Securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the Government Securities or
the specific payment of the principal of or interest on the Government
Securities evidenced by such depository receipt.
     “Governmental Entity” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any regulatory
agency, commission, court, body, entity or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including a central bank or stock exchange.
     “GSMP Investors” means (i) GS Mezzanine Partners V, L.P., GS Mezzanine
Partners V Offshore, L.P. and GS Mezzanine Partners V Institutional, L.P., and
any successor investment funds to the foregoing funds managed by Goldman, Sachs
& Co., and (ii) any subsidiaries, investment vehicles, alternative investment
vehicles, special purpose vehicles and conduits through which such funds routes
funds or makes investments.
     “GS Loan Funds” means (i) GS Loan Partners I, L.P., GS Loan Partners I
Onshore, L.P., GS Loan Partners I Offshore B, L.P. and GS Loan Partners Offshore
C, L.P., and any successor investment funds to the foregoing funds managed by
Goldman, Sachs & Co., and (ii) any subsidiaries, investment vehicles,
alternative investment vehicles, special purpose vehicles and conduits through
which such funds routes funds or makes investments.
     “Guarantors” means (i) Holdco, MoneyGram Payment Systems, Inc., a Delaware
corporation, MoneyGram of New York LLC, a Delaware limited liability

21



--------------------------------------------------------------------------------



 



company, any Person which becomes a Guarantor pursuant to the last sentence of
Section 6.23, and (ii) any other Wholly-Owned Subsidiary that (A) is a Material
Domestic Subsidiary on the date hereof (other than PropertyBridge or any SPE) or
(B) is required to become a Guarantor after the date hereof pursuant to
Section 6.23.
     “Guaranty” means that certain Guaranty dated as of the date hereof executed
by each Guarantor in favor of the Administrative Agent, for the ratable benefit
of the Lenders and the Secured Parties, as it may be amended or modified
(including by joinder agreement) and in effect from time to time.
     “Hazardous Materials” means (i) petroleum, petroleum by-products, petroleum
derivatives, hydrocarbons, toxic mold, asbestos, lead based paint, radioactive
materials, medical or infectious wastes or polychlorinated biphenyls and
(ii) any other material, substance or waste that is prohibited, limited or
regulated by Environmental Law because of its hazardous, toxic or deleterious
properties or characteristics.
     “Hedge Bank” means any Person that (i) at the time it enters into Rate
Management Transaction with Holdco or any Holdco Subsidiary, is a Lender or an
Affiliate of a Lender or (ii) is a party to the Rate Management Transactions
listed on Schedule 1 and specified on such Schedule as a “Hedge Bank” (or any of
such Person’s Affiliates), in each case as a party to such Rate Management
Transaction.
     “Holdco” means MoneyGram International, Inc., a Delaware corporation and
the parent corporation of the Borrower.
     “Holdco Subsidiary” means a Subsidiary of Holdco.
     “Incremental Amendment” is defined in 2.25(c).
     “Incremental Facilities” is defined in Section 2.25(b).
     “Incremental Lender” is defined in Section 2.25(c).
     “Incremental Term Loan” is defined in Section 2.25(a).
     “Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business), (iii) to the extent not
otherwise included in this definition, Indebtedness of another Person whether or
not assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (iv) obligations
(or, without double counting, reimbursement obligations in respect thereof)
which are evidenced by notes, acceptances, or other similar instruments to the
extent not collateralized with Cash and Cash Equivalents or banker’s
acceptances, (v) Capitalized Lease Obligations, (vi) letters of credit or
similar instruments which are issued upon the application of such Person or upon
which such Person is an account party to the extent not collateralized with Cash
and Cash Equivalents or banker’s acceptances, (vii) to the extent not otherwise
included, any obligation (each, a “Contingent Obligation”) by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business, (viii) Rate Management

22



--------------------------------------------------------------------------------



 



Obligations, and (ix) any other financial accommodation which in accordance with
GAAP would be shown as a liability on the consolidated balance sheet of such
Person. For the purposes hereof, the amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness shall be the lesser of the fair market value of such assets at the
date of determination and the amount of the Indebtedness of the other Person
secured by such asset. Notwithstanding the foregoing, the following shall not
constitute Indebtedness: (i) Payment Services Obligations, (ii) obligations to
repay Payment Instruments Funding Amounts, (iii) Rate Management Obligations (to
the extent incurred in the ordinary course of business and not for speculative
purposes), (iv) Purchase Agreement Equity and (v) ordinary course contractual
obligations with clearing banks relative to clearing accounts.
     “Indemnitee” is defined in Section 9.06(b).
     “Indenture” means that certain Indenture, dated as of March 25, 2008, among
the Borrower, the guarantors party thereto and Deutsche Bank Trust Company
Americas, as trustee, in the form attached as an exhibit to the Note Purchase
Agreement, as amended by supplements thereto prior to the Effective Date and as
further amended after the Effective Date from time to time in accordance with
the Intercreditor Agreement.
     “Insolvency Proceedings” means, with respect to any Person, any case or
proceeding with respect to such Person under U.S. federal bankruptcy laws or any
other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership or other similar laws, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.
     “Intellectual Property” means the following and all rights pertaining
thereto: (i) patents, patent applications, (including all provisional
divisional, continuation, continuation in part, and renewal applications) and
statutory invention registrations (including all utility models and other patent
rights under the Laws of all countries) and any renewals, extensions or reissues
of any of the foregoing, (ii) trademarks, service marks, trade dress, logos,
trade names, service names, corporate names, domain names and other brand
identifiers, all goodwill associated with the foregoing, registrations and
applications for registration thereof, including all extensions, modifications
and renewals of any such registration or application (iii) copyrights, software,
databases, and registrations and applications for registration thereof, and any
renewals or extensions thereof, (iv) confidential and proprietary information,
trade secrets, and know-how, including any confidential inventions (whether
patentable or not) and (v) all similar rights, however denominated, throughout
the world.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, to be
dated as of and effective as of the Effective Date, among the Collateral Agent,
Deutsche Bank Trust Company Americas, as Trustee and Collateral Agent for the
Second Priority Secured Parties (as defined therein), the Borrower, Holdco and
the other Guarantors in substantially the form of Exhibit F hereto.

23



--------------------------------------------------------------------------------



 



     “Interest Coverage Ratio” means, for any date, the ratio of
(i) Consolidated EBITDA of Holdco for the period of four consecutive fiscal
quarters ended on or most recently prior to such date to (ii) Consolidated Cash
Interest Expense of Holdco for such period.
     “Interest Period” means, with respect to a Eurodollar Advance, a period of
1, 2, 3 or 6 months (or, if acceptable to all relevant Lenders, 9 or 12 months
or a period shorter than one month) commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date one, two, three or six months (or
other applicable period) thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth (or other
corresponding) succeeding month, such Interest Period shall end on the last
Business Day of such next, second, third or sixth (or other corresponding)
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
     “Investment” of a Person means all investments by such Person in any other
Person in the form of any loan, advance (other than commission, travel and
similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), contribution of
capital by such Person or Capital Stock, bonds, mutual funds, notes, debentures
or other securities of such other Person.
     “Investors” has the meaning set forth in the Equity Purchase Agreement.
     “JPMS” means J.P. Morgan Securities LLC.
     “Law” means any federal, state, local or foreign law (including the common
law), statute, ordinance, rule, regulation, judgment, judicial decision, code,
order, injunction, arbitration award, writ, decree, agency requirement, license
or permit of any Governmental Entity.
     “LC Disbursement” means a payment made by the LC Issuer pursuant to a
Letter of Credit which has not yet been reimbursed by or on behalf of the
Borrower.
     “LC Exposure” means, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements at such time. The LC Exposure of any Lender at
any time shall be its Pro Rata Share of the total LC Exposure at such time.
     “LC Fee” is defined in Section 2.22(k).
     “LC Issuer” means JPMorgan Chase Bank, N.A., Bank of America and each other
Lender that agrees in writing with the Borrower and the Administrative Agent to
issue Letters of Credit, in each case, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.22(i). Each LC Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such LC Issuer, in which case
the term “LC Issuer” shall include any such

24



--------------------------------------------------------------------------------



 



Affiliate with respect to Letters of Credit issued by such Affiliate. With
respect to any Letter of Credit, “LC Issuer” shall mean the issuer thereof.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement, any Person which becomes a party hereto pursuant to Section 2.25
and their respective successors and assigns. Unless otherwise specified, the
term “Lenders” includes a Lender in its capacity as the Swing Line Lender.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages hereof or on a
Schedule or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.20.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement (including any Outstanding Letter of Credit).
     “Letter of Credit Application” means a letter of credit application or
agreement entered into or submitted by the Borrower pursuant to Section 2.22(b).
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement). For the purposes hereof, none of the following
shall be deemed to be Liens: (i) setoff rights or statutory liens arising in the
ordinary course of business, (ii) restrictive contractual obligations with
respect to assets comprising the Payment Instruments Funding Amounts or Payment
Service Obligations; provided that such contractual obligations are no more
restrictive in nature than those in effect on the Effective Date, (iii) Liens
purported to be created under Repurchase Agreements; provided that such Liens do
not extend to any assets other than those that are the subject of such
Repurchase Agreements, (iv) ordinary course of business contractual obligations
with clearing banks relative to clearing accounts or (v) operating leases.
     “Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, any amendment hereto, any Letter of
Credit Application, any Notes issued pursuant to Section 2.16, the Guaranty,
each Incremental Amendment and the Collateral Documents.
     “Loan Parties” means the Borrower, Holdco and each of the other Guarantors
that is a party to a Loan Document.
     “Material Adverse Effect” means any event, condition or circumstance that
has occurred since the Effective Date that could reasonably be expected to have
a material adverse effect on (i) the business, financial condition, results of
operations or assets of Holdco and its Subsidiaries, taken as a whole, (ii) the
ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents or (iii) the rights or remedies of the Administrative
Agent or the Lenders under the Loan Documents, taken as a whole (other than, in
each case, as related to: (A) the valuation of the investment portfolio of
Holdco and its Subsidiaries and (B) any shareholder or derivative litigation
arising as a result of the transactions contemplated hereby and/or the
disclosure of or

25



--------------------------------------------------------------------------------



 



failure to disclose information related to the valuation of the investment
portfolio of Holdco and its Subsidiaries).
     “Material Domestic Subsidiary” means a Domestic Subsidiary (other than an
SPE) which, together with its Subsidiaries, either (i) has 5% or more of the
consolidated total assets (valued at the greater of book or fair market value)
of Holdco and its Subsidiaries determined on a consolidated basis as of the
fiscal quarter end next preceding the date of determination, (ii) accounted for
5% or more of consolidated total revenues of Holdco and its Subsidiaries
determined on a consolidated basis as of the last day of each fiscal year of
Holdco for the four consecutive fiscal quarters then ended or (iii) has been
designated as a Material Domestic Subsidiary by the Borrower.
     “Material Indebtedness” means Indebtedness and/or Rate Management
Obligations in an outstanding principal or net payment amount of $25,000,000 or
more in the aggregate (or the equivalent thereof in any currency other than U.S.
dollars).
     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
     “Material Registered IP” is defined in Section 5.18(b).
     “Maturity Date” shall mean (i) with respect to the Term Loans in effect on
the Effective Date, the Term Loan Maturity Date, (ii) with respect to the
Revolving Credit Commitments in effect on the Effective Date, the Revolving
Credit Maturity Date and (iii) with respect to any Incremental Term Loans or any
Additional Revolving Facility, the final maturity date as specified in the
applicable Incremental Amendment; provided that if any such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.
     “Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” is defined in Section 5.09(c).
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
     “Net Proceeds” means, with respect to any event, (i) the cash proceeds
received in respect of such event, including (A) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (B) in the case of a casualty, cash insurance
proceeds, and (C) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(ii) the sum of direct costs relating to such event and the sale or disposition
of such non-cash proceeds, including, without limitation, legal, accounting and
investment banking fees, brokerage and sales commissions, any relocation
expenses

26



--------------------------------------------------------------------------------



 



incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and, if such costs
have not been incurred or invoiced, Holdco’s or the applicable Holdco
Subsidiary’s good faith estimates thereof), amounts required to be applied to
the repayment of principal, premium or penalty, if any, and interest on
Indebtedness required to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by Holdco or its Subsidiaries as
a reserve in accordance with GAAP against any liabilities associated with the
asset disposed of in such transaction and retained by Holdco or its Subsidiaries
after such sale or other disposition thereof, including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.
     “Non-Guarantor Subsidiary” means any Subsidiary of Holdco other than the
Borrower or any Guarantor.
     “Non-U.S. Lender” is defined in Section 3.05(d).
     “Note” means any one or more of a Revolving Credit Note, Term Note or Swing
Line Note.
     “Note Purchase Agreement” means that certain Second Amended and Restated
Note Purchase Agreement, dated as of March 24, 2008, among Holdco, the Borrower,
GSMP V Onshore US, Ltd., an exempted company incorporated in the Cayman Islands
with limited liability, GSMP V Offshore US, Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, GSMP V Institutional
US, Ltd., an exempted company incorporated in the Cayman Islands with limited
liability, and THL Credit Partners, L.P., as in effect on the date hereof.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Loans, all reimbursement obligations with respect to LC Disbursements,
all accrued and unpaid fees and all expenses, reimbursements, indemnities and
other obligations of the Borrower and the other Loan Parties to the Lenders or
to any Lender, the Administrative Agent or any indemnified party arising under
the Loan Documents.
     “OID” is defined in Section 2.25(b).
     “Other Taxes” is defined in Section 3.05(b).
     “Outstanding Letters of Credit” is defined in Section 2.22(l).
     “Outstanding Revolving Credit Exposure” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its LC Exposure at such
time, plus (iii) an amount equal to its Swing Line Exposure at such time.
     “Participant” is defined in Section 12.01(d).
     “Payment Date” means the last day of each calendar year quarter.
     “Payment Instruments Funding Amounts” means amounts advanced to and
retained by Holdco and its Subsidiaries as advance funding for the payment
instruments

27



--------------------------------------------------------------------------------



 



or obligations arising under an official check agreement or a customer agreement
entered into in the ordinary course of business.
     “Payment Service Obligations” means all liabilities of Holdco and its
Subsidiaries calculated in accordance with GAAP for outstanding payment
instruments (as classified and defined as Payment Service Obligations in
Holdco’s latest Annual Report on Form 10-K under the Exchange Act, and if Holdco
is not subject to the reporting requirements of Section 13(a) or Section 15(d)
of the Exchange Act, Holdco’s most recent audited financial statements).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permits” means all permits, licenses, authorizations, orders and approvals
of, and filings, applications and registrations with, Governmental Entities.
     “Permitted Liens” means Liens permitted by Section 6.18.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which Holdco or any member of the Controlled Group may have any
liability.
     “Portfolio Securities” means, collectively, portfolio securities
(i) designated as “trading investments” on Holdco’s consolidated financial
statements, (ii) designated as “available for sale investments” on Holdco’s
consolidated financial statements or (iii) otherwise designated as investments
on Holdco’s consolidated financial statements, in each case valued at fair value
in accordance with GAAP.
     “Preferred Stock” means, collectively, the Series B Participating
Convertible Preferred Stock of Holdco, par value $0.01, and the Series B-1
Participating Convertible Preferred Stock of Holdco, par value $0.01.
     “Prepayment Event” means:
     (a) any sale, transfer or other disposition pursuant to Section 6.16(j) or
(t) other than dispositions resulting in aggregate Net Proceeds not exceeding
(1) $1,000,000 in the case of any single transaction or series of related
transactions or (2) $5,000,000 for all such transactions during any fiscal year
of Holdco; or
     (b) the incurrence by Holdco, the Borrower or any Domestic Subsidiary after
the Effective Date of any Indebtedness other than Indebtedness permitted under
Section 6.14.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Bank of America, N.A. as its prime rate; each change in the
Prime Rate

28



--------------------------------------------------------------------------------



 



shall be effective from and including the date such change is publicly announced
as being effective.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “PropertyBridge” means PropertyBridge, Inc., a Delaware corporation.
     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Revolving Credit Commitment
(or, if the Aggregate Revolving Credit Commitment has expired or been
terminated, such Lender’s Revolving Credit Commitment immediately prior to such
expiration or termination, giving effect to any subsequent assignments made
pursuant to the terms hereof and any subsequent repayments of such Lender’s
Revolving Loans and reductions in such Lender’s participation exposure relative
to Letters of Credit and Swing Line Loans) and the denominator of which is the
Aggregate Revolving Credit Commitments (or, if the Aggregate Revolving Credit
Commitment has expired or been terminated, the Aggregate Revolving Credit
Commitment immediately prior to such expiration or termination, giving effect to
any subsequent repayments of the Revolving Loans and reductions in the aggregate
participation exposure relative to Letters of Credit and Swing Line Loans).
     “Purchase Agreement Equity” means Capital Stock of Holdco issued to the
Sponsors pursuant to the terms of (a) the Equity Purchase Agreement, including
any Capital Stock into which such equity is converted or any additional Capital
Stock issued after the Effective Date pursuant to the terms of the certificates
of designation referred to in, and attached as exhibits to, the Equity Purchase
Agreement, or (b) the Recapitalization Agreement.
     “Rate Management Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, (ii) any guaranty of obligations described under clause
(i) and (iii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Rate Management Transactions.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into by Holdco or any of
its Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     “Recapitalization” is defined in the recitals hereto.
     “Recapitalization Agreement” is defined in the recitals hereto.

29



--------------------------------------------------------------------------------



 



     “Recapitalization Conversion Stock” means (a) the Series D Participating
Convertible Stock of Holdco, par value $0.01, on the terms and conditions set
forth in the Amended and Restated Certificate of Designations, Preferences and
Rights of Series D Participating Convertible Preferred Stock of MoneyGram
International, Inc., or (b) common stock of Holdco, par value $0.01, as
applicable.
     “Refinanced Commitment” and “Refinanced Term Loans” are each defined in
Section 8.03.
     “Refinanced Restricted Indebtedness” is defined in Section 6.13(e)(i).
     “Refinancing Indebtedness” is defined in Section 6.14(j).
     “Refinancing Restricted Indebtedness” is defined in Section 6.13(e).
     “Register” is defined in Section 12.01(c).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, pumping, emitting,
discharging, injecting, escaping, leaching, dumping, disposing or migrating into
or through the indoor or outdoor environment.
     “Remaining Basket Amount” means, at any time, the excess (if any) of
(i) the Basket Amount determined at such time over (ii) the aggregate amount,
from and after the date hereof up to the time of determination, of (A) all
Restricted Payments and Restricted Second Lien Payments made pursuant to
Section 6.13(g) and (B) Investments made pursuant to Section 6.17(a)(v)(C) or
6.17(t), all determined at the time of making any such Restricted Payment,
Restricted Second Lien Payment or Investment or incurring such Indebtedness
(each, in this definition, a “transaction”), before giving effect to such
transaction but after giving effect to any and all other simultaneous
transactions.
     “Rentals” of a Person means the aggregate fixed amounts payable by such
Person under any Operating Lease.
     “Replacement Commitments” and “Replacement Term Loans” are each defined in
Section 8.03.

30



--------------------------------------------------------------------------------



 



     “Reportable Event” means a reportable event as defined in Section 4043(c)
of ERISA and the regulations issued under such section, with respect to a Single
Employer Plan, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.
     “Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans with the incurrence by Holdco,
the Borrower or any Subsidiary of any debt financing having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fees or original issue discount shared with all
providers of such financing, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all providers of such financing, and without taking into account
any fluctuations in the Eurodollar Rate) that is less than the effective
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of such Term Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, such Term Loans.
     “Repurchase Agreement” means an agreement of a Person to purchase
securities arising out of or in connection with the sale of the same or
substantially similar securities.
     “Required Lenders” means, at any time, Lenders having in the aggregate more
than 50% of the sum of (i) the Term Balance at such time plus (ii) the sum of
the Aggregate Outstanding Revolving Credit Exposure and the unused Revolving
Credit Commitments at such time, in each case exclusive of Affected Lenders of
the type described in clauses (iii) or (iv) of Section 2.23(b) and subject to
Section 12.01(h)(iv).
     “Required Term Lenders” means, at any time, Lenders having in the aggregate
more than 50% of the sum of the Term Balance at such time.
     “Restricted Investment Portfolio” means assets of Holdco and its
Subsidiaries which are restricted by state law, contract or otherwise designated
by the Borrower for the payment of Payment Service Obligations.
     “Restricted Payment” means (i) any dividend or distribution in respect of
the Capital Stock of the Borrower or Holdco, (ii) any redemption, repurchase,
acquisition or other retirement of the Capital Stock of the Borrower or Holdco
(other than the conversion of the Preferred Stock into Recapitalization
Conversion Stock as part of the Recapitalization and payment of the related
conversion premium) and (iii) any principal or other payment on, or any
redemption, repurchase, defeasance, acquisition or other retirement of any
Subordinated Indebtedness (other than Indebtedness permitted under
Sections 6.14(h), (r), (s), (t), (v) and (w)) in each case prior to any
scheduled repayment, sinking fund or maturity.

31



--------------------------------------------------------------------------------



 



     “Restricted Second Lien Payment” means any optional payments of principal
on, or any redemption, repurchase, defeasance, acquisition or other retirement
of, any Second Lien Indebtedness, and any payment of associated premium or
penalty payments in connection therewith.
     “Revolver Step-Down Period” means any period, after the first six months
after the Effective Date, during which the Total Leverage Ratio is less than 2.5
to 1.0 (such period to be measured as provided in the definition of Applicable
Margin).
     “Revolving Credit Advance” means an Advance made by the Revolving Lenders
pursuant to Section 2.03.
     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Swingline Loans and Letters of Credit as provided for herein, expressed as an
amount representing the maximum possible amount of such Lender’s Outstanding
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.10 and (b) reduced or increased from time to
time pursuant to (i) assignments by or to such Lender pursuant to an Assignment
and Acceptance or (ii) an Incremental Amendment. The amount of each Lender’s
Revolving Credit Commitment is set forth on the Commitment Schedule, or in the
Assignment and Acceptance or Incremental Amendment pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as the case may be.
     “Revolving Credit Maturity Date” means May 18, 2016 or, if such day is not
a Business Day, the next preceding Business Day.
     “Revolving Credit Note” means a promissory note in substantially the form
of Exhibit A hereto, with appropriate insertions, and payable to the order of a
Lender in the amount of its Revolving Credit Commitment, including any
amendment, modification, renewal or replacement of such promissory note.
     “Revolving Lender” means a Lender having a Revolving Credit Commitment.
     “Revolving Loan” means, with respect to a Revolving Lender, such Lender’s
loans made pursuant to Section 2.03 hereof and any Additional Revolving
Facilities.
     “S&P” means Standard and Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Scheduled Restricted Investments” means the securities listed on
Schedule 2 hereto.
     “SEC” means the United States Securities and Exchange Commission.
     “Second Lien Documents” means (i) initially, the Note Purchase Agreement,
the Indenture, the notes issued thereunder and all documents delivered in
connection therewith and (ii) in the case of any Second Lien Indebtedness that
is Refinancing Restricted Indebtedness incurred in respect of Second Lien
Indebtedness, the note purchase agreement, indenture or agency agreement, the
notes issued thereunder and all other documents governing the terms of such
Second Lien Indebtedness.

32



--------------------------------------------------------------------------------



 



     “Second Lien Indebtedness” means the senior second lien indebtedness
incurred by the Borrower pursuant to the Indenture and any Refinancing
Restricted Indebtedness incurred in respect thereof in accordance with
Section 6.13 hereof.
     “Secured Cash Management Obligation” means any Cash Management Obligation
that is owed by any Loan Party to any Cash Management Bank.
     “Secured Hedge Obligation” means any Rate Management Obligation that is
owing by any Loan Party to any Hedge Bank regardless of whether such Hedge Bank
ceases to be a Lender or an Affiliate of a Lender, but excluding Rate Management
Obligations arising from trades or confirmations entered into after such Hedge
Bank ceases to be a Lender or an Affiliate of a Lender.
     “Secured Obligations” means, collectively, the Obligations, the Secured
Cash Management Obligations and the Secured Hedge Obligations.
     “Secured Parties” means the Administrative Agent, the Collateral Agent, the
Lenders, the Hedge Banks and the Cash Management Banks.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder.
     “Similar Business” means (i) the global funds transfer and payment services
business conducted by Holdco and its Subsidiaries, (ii) any other business
described under the heading “Business” in Holdco’s Annual Report on Form 10-K
under the Exchange Act for the fiscal year ended December 31, 2010, and
(iii) any business that is similar, reasonably related, incidental,
complementary or ancillary thereto or any reasonable extension thereof.
     “Single Employer Plan” means a Plan (other than a Multiemployer Plan)
maintained by Holdco or any member of the Controlled Group for employees of
Holdco or any member of the Controlled Group.
     “Specified Debt Fund” means (i) any GSMP Investors and any GS Loan Funds
and (ii) any other Affiliate of a Sponsor that is a bona fide debt fund or an
investment vehicle that is primarily engaged in or advises debt funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and with respect to which a Sponsor and investment
vehicles managed or advised by a Sponsor that are not engaged primarily in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business do not make
the investment decisions for such entity.
     “Specified Equity Contribution” is defined in Section 6.22(b).
     “Specified Securities” means the securities set forth on Schedule 2 listed
under “C-2” and “C-3”.
     “SPEs” means Ferrum Trust, a Delaware business trust, Tsavorite Trust, a
Delaware business trust, Hematite Trust, a Delaware business trust, and, to the
extent the formation thereof is not prohibited hereunder, any Wholly-Owed
Subsidiary of Holdco or

33



--------------------------------------------------------------------------------



 



trust (which is consolidated with Holdco for financial statement purposes), in
each case formed for the limited organizational purpose of isolating and
transferring a limited and specified pool of assets and related rights and
obligations with respect to Payment Service Obligations, which assets shall
consist solely of (i) Cash and Cash Equivalents, (ii) Portfolio Securities
(including, for purposes of clarity, Scheduled Restricted Investments),
(iii) Accounts Receivable, (iv) Rate Management Obligations (with respect to
interest rate hedging) that relate to Portfolio Securities and Payment Service
Obligations.
     “Sponsors” means Thomas H. Lee Partners L.P., Goldman Sachs Credit Partners
L.P. and Goldman Sachs Mezzanine Partners, and their respective affiliates.
     “Step-Down Period” means, (i) for Revolving Loans or Swingline Loans, a
Revolver Step-Down Period and (ii) for Term Loans, a Term Step-Down Period.
     “Subordinated Indebtedness” means any Indebtedness which is by its terms
subordinated in right of payment or in respect of the proceeds of any collateral
to the Obligations (but excluding Second Lien Indebtedness).
     “Subsidiary” of a Person means:
     (a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof;
     (b) any partnership, joint venture, limited liability company or similar
entity of which:
     (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise, and
     (ii) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity; and
     (c) with respect to Holdco and any Holdco Subsidiary which owns such SPE,
any SPE.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Holdco.
     “Subsidiary Guarantor” means each Guarantor other than Holdco.

34



--------------------------------------------------------------------------------



 



     “Substantial Portion” means, with respect to the Property of Holdco and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
(excluding Portfolio Securities) of Holdco and its Subsidiaries, as would be
shown in the consolidated financial statements of Holdco and its Subsidiaries as
at the beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
     “Swing Line Borrowing Notice” is defined in Section 2.07(b).
     “Swing Line Commitment” means, with respect to the Swing Line Lender, its
commitment to make Swing Line Loans to the Borrower pursuant to Section 2.07 in
an aggregate outstanding amount at no time exceeding its Swing Line Commitment
amount specified on the Commitment Schedule.
     “Swing Line Exposure” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Line Exposure
at such time.
     “Swing Line Lender” means Bank of America.
     “Swing Line Loan” means a Loan made available to the Borrower by the Swing
Line Lender pursuant to Section 2.07.
     “Swing Line Note” means a promissory note, in substantially the form of
Exhibit C hereto, with appropriate insertions, and payable to the order of the
Swing Line Lender in the principal amount of its Swing Line Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.
     “Syndication Agent” means JPMS and its respective successors, in its
capacity as syndication agent.
     “Tax-Efficient Restructuring” means one or more transfers from MoneyGram
Payment Systems, Inc. to one or more Non-Guarantors of Intellectual Property and
related contracts with an aggregate fair market value, for all such transfers
during the term of this Agreement, of not greater than $100,000,000 as part of a
restructuring deemed by Holdco to be tax efficient for Holdco and its
Subsidiaries.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
     “Term Balance” means, at any time, the then aggregate outstanding principal
amount of the Term Loans.
     “Term Loan” means, with respect to each Lender, such Lender’s pro-rata
portion of (i) any term Advance made by the Lenders on the Effective Date
pursuant to Section 2.01 and (ii) any Incremental Term Loan, and, with respect
to all Lenders, the aggregate of all such pro-rata portions.

35



--------------------------------------------------------------------------------



 



     “Term Loan Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.10 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance or (ii) an Incremental Amendment. The amount of each
Lender’s Term Loan Commitment is set forth on the Commitment Schedule or in the
Assignment and Acceptance or Incremental Amendment pursuant to which such Lender
shall have assumed its Term Loan Commitment, as the case may be. The initial
aggregate amount of the Term Loan Commitments is $390,000,000.
     “Term Loan Maturity Date” means the earlier of November 18, 2017 and the
day that is 180 days prior to the scheduled maturity date of the Second Lien
Indebtedness or, with respect to any Incremental Term Loans, the final maturity
date as specified in the applicable Incremental Amendment (or, in either case,
if such day is not a Business Day, the next preceding Business Day).
     “Term Note” means a promissory note, in substantially the form of Exhibit B
hereto, with appropriate insertions, and payable to the order of a Lender in the
amount of such Lender’s Term Loan, including any amendment, modification,
renewal.
     “Term Step-Down Period” means any period, after the first six months after
the Effective Date, during which the Total Leverage Ratio is less than 3.0 to
1.0 (such period to be measured as provided in the definition of Applicable
Margin).
     “Total Leverage Ratio” means, at any time, the ratio of (i) Consolidated
Total Indebtedness of Holdco and its Subsidiaries at such time to
(ii) Consolidated EBITDA of Holdco and its Subsidiaries for the then
most-recently ended four fiscal quarters.
     “Transactions” means the transactions contemplated by this Agreement and
the other Loan Documents including, without limitation, the Recapitalization and
any amendments or other modifications to the Second Lien Documents made in
connection with the Recapitalization and on or prior to the Effective Date.
     “Transferee” is defined in Section 12.02.
     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurodollar Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurodollar Loan.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.

36



--------------------------------------------------------------------------------



 



     “Weighted Average Life to Maturity” means, when applied to any
Indebtedness, Disqualified Stock or preferred stock, as the case may be, at any
date, the quotient obtained by dividing:
     (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by
     (b) the sum of all such payments.
     “Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.
     Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and permitted assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     Section 1.03. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).
     Section 1.04. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to New York time (daylight or
standard, as applicable).
     Section 1.05. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans,

37



--------------------------------------------------------------------------------



 



if such extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
     Section 1.06. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with generally accepted
accounting principles as in effect from time to time in the United States, but
(i) without giving effect to any changes in lease accounting after the date
hereof and (ii) any calculation or determination which is to be made on a
consolidated basis shall be made for Holdco and all of its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on Holdco’s
audited financial statements (such principles as so modified, “GAAP”). If at any
time any change in GAAP or application thereof would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or the application thereof (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP or application
thereof prior to such change therein and the Borrower shall provide to the
Administrative Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of quarterly and
annual financial statements required hereunder.
     Section 1.07. Pro Forma Calculations. For purposes of determining
compliance with any ratio set forth herein, such ratio shall be calculated in
each case on a pro forma basis as follows:
     (a) In the event that Holdco or any Holdco Subsidiary incurs, assumes,
guarantees or redeems any Indebtedness subsequent to the commencement of the
period for which such ratio is being calculated but on or prior to or
simultaneously with the event for which the calculation of such ratio is made
(the “Calculation Date”), then such ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee or redemption of Indebtedness,
as if the same had occurred at the beginning of the applicable reference period.
     (b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers and consolidations that have been made by
Holdco or any Holdco Subsidiary during the reference period or subsequent to the
reference period and on or prior to or simultaneously with the Calculation Date
shall be given pro forma effect as if all such Investments, acquisitions,
dispositions, mergers and consolidations (and all related financing
transactions) had occurred on the first day of the reference period.
Additionally, if since the beginning of such reference period any Person that
subsequently became a Holdco Subsidiary or was merged with or into Holdco or any
Holdco Subsidiary since the beginning of such reference period shall have made
any Investment, acquisition, disposition, merger or consolidation that would
have required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such reference period as if such
Investment, acquisition, disposition, merger or consolidation (and all related
financing transactions) had occurred at the beginning of the reference period.

38



--------------------------------------------------------------------------------



 



     (c) For purposes of the calculations referred to herein, whenever pro forma
effect is to be given to a transaction, the pro forma calculations (including
any cost savings associated therewith) shall be made in good faith by a
responsible financial or accounting officer of Holdco or the Borrower. In
addition, any such pro forma calculation may include adjustments appropriate, in
the reasonable determination of the Borrower, to reflect any operating expense
reductions and other operating improvements or synergies projected in good faith
to result from any acquisition, amalgamation, merger or operational change
(including, to the extent applicable, from the Transactions); provided that
(x) such operating expense reductions and other operating improvements or
synergies are reasonably identifiable and factually supportable, (y) with
respect to operational changes (not resulting from an acquisition), such actions
are taken or committed to be taken no later than 15 months after the Effective
Date and (z) the aggregate amount of projected operating expense reductions,
operating improvements and synergies in respect of operational changes (not
resulting from an acquisition) included in any pro forma calculation shall not
exceed $20,000,000 for any four consecutive fiscal quarter period unless
otherwise approved by the Administrative Agent.
     (d) If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the Calculation Date had been the applicable rate for
the entire period (taking into account any Rate Management Obligations
applicable to such Indebtedness). For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the reference period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate as the Borrower may designate.
     (e) Any Person that is a Holdco Subsidiary on the Calculation Date will be
deemed to have been a Holdco Subsidiary at all times during the reference
period, and any Person that is not a Holdco Subsidiary on the Calculation Date
will be deemed not to have been a Holdco Subsidiary at any time during the
reference period.
ARTICLE 2
The Credits
     Section 2.01. Term Loans. Each Lender severally (and not jointly) agrees,
on the terms and conditions set forth in this Agreement, to make a Term Loan to
the Borrower on the Effective Date in the amount of its respective Term Loan
Commitment. No amount of the Term Loan which is repaid or prepaid by the
Borrower may be reborrowed hereunder. Not later than 1:00 p.m., New York City
time, on the Effective Date, each Lender shall make available funds equal to its
Term Loan Commitment in immediately available funds to the Administrative Agent
at its address specified pursuant to Article 13. Gross proceeds required to be
funded by each Lender with respect to the Term Loans shall be equal to 99.75% of
the principal amount of such Term Loan.
     Section 2.02. Term Loan Repayment.

39



--------------------------------------------------------------------------------



 



     (a) The Borrower shall repay to the Administrative Agent for the ratable
account of the applicable Term Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
September 2011, an amount equal to 0.25% of the aggregate principal amount of
the Term Loans outstanding on the Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.10(a)) and (ii) on the Term Loan
Maturity Date, the aggregate principal amount of such Term Loans outstanding on
such date (or, in the case of Incremental Term Loans, as provided in the
applicable Incremental Amendment), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.
     (b) To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
     (i) All repayments pursuant to this Section 2.02 shall be subject to
Section 3.04, but shall otherwise be without premium or penalty.
     Section 2.03. Revolving Credit Commitments. From and including the
Effective Date and prior to the Maturity Date, each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to (a) make or continue
Revolving Loans to the Borrower from time to time and (b) participate in Letters
of Credit issued upon the request of the Borrower; provided that, after giving
effect to the making of each such Loan and the issuance of each such Letter of
Credit, such Lender’s Outstanding Revolving Credit Exposure shall not exceed in
the aggregate the amount of its Revolving Credit Commitment and the Aggregate
Outstanding Revolving Credit Exposure shall not exceed the Aggregate Revolving
Credit Commitment. Subject to the terms of this Agreement, the Borrower may
borrow, repay and reborrow Revolving Loans, in whole or in part, at any time
prior to the Maturity Date. The Revolving Credit Commitments to extend credit
hereunder shall expire on the Maturity Date.
     Section 2.04. Other Required Payments. All outstanding Revolving Loans,
Swing Line Loans, unreimbursed LC Disbursements and all other unpaid Obligations
shall be paid in full by the Borrower on the Maturity Date or, in the case of
Additional Revolving Facilities, as specified in the Incremental Amendment.
     Section 2.05. Ratable Loans. Each Revolving Credit Advance hereunder shall
consist of Revolving Loans made from the several Revolving Lenders ratably
according to their Pro Rata Shares.
     Section 2.06. Types of Advances. The Advances may be Floating Rate Advances
or Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Section 2.11 and 2.12, or Swing Line Loans selected by the
Borrower in accordance with Section 2.07.
     Section 2.07. Swing Line Loans.
     (a) Subject to the terms and conditions set forth herein, the Swing Line
Lender agrees to make Swing Line Loans to the Borrower from time to time from
and including the Effective Date and prior to the Maturity Date, in an aggregate
principal amount at any

40



--------------------------------------------------------------------------------



 



time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swing Line Loans exceeding $50,000,000, (ii) the aggregate principal
amount of the Swing Line Lender’s outstanding Swing Line Loans exceeding its
Swing Line Commitment, or (iii) the sum of the Aggregate Outstanding Revolving
Credit Exposure exceeding the Aggregate Revolving Credit Commitment; provided
that the Swing Line Lender shall not be required to make a Swing Line Loan to
refinance an outstanding Swing Line Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swing Line Loans. The Borrower will repay in full each Swing
Line Loan on or before the fifth (5th) Business Day after the Borrowing Date for
such Swing Line Loan.
     (b) To request a Swing Line Loan, the Borrower shall notify the
Administrative Agent of such request by telephone or electronic mail (to such
electronic mail addresses as the Administrative Agent shall specify) (in each
case confirmed by telecopy), not later than 1:00 p.m., New York City time, on
the day of a proposed Swing Line Loan. Each such notice (a “Swing Line Borrowing
Notice”) shall be irrevocable and shall specify the requested date (which shall
be a Business Day) and amount of the requested Swing Line Loan, which shall be
an amount not less than $1,000,000. The Administrative Agent will promptly
advise the Swing Line Lender of any such notice received from the Borrower. The
Swing Line Lender shall make each Swing Line Loan available to the Borrower by
means of a credit to a general deposit account of the Borrower with the Swing
Line Lender or wire transfer to an account designated by the Borrower (or, in
the case of a Swing Line Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.22(e), by remittance to the LC Issuer) by
3:00 p.m., New York City time, on the requested date of such Swing Line Loan.
     (c) The Swing Line Lender may (and shall on the fifth (5th) Business Day
after the Borrowing Date of each Swing Line Loan made by it that is then still
outstanding) by written notice given to the Administrative Agent not later than
1:00 p.m., New York City time, on any Business Day require the Revolving Lenders
to acquire participations on such Business Day in all or a portion of its Swing
Line Loans outstanding. Such notice shall specify the aggregate amount of Swing
Line Loans in which Revolving Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Share of such Swing
Line Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swing Line Lender, such Lender’s Pro Rata Share of
such Swing Line Loan or Loans. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is unconditional, continuing, irrevocable and absolute and shall
not be affected by any circumstances, including, without limitation, (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Administrative Agent, the Swing Line Lender or any other
Person, (ii) the occurrence or continuance, prior to or after the funding of any
Swing Line Loan, of a Default or Unmatured Default, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or (iv) any other
circumstance, happening or event whatsoever, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.11 with respect to Loans made by such Lender (and Section 2.11 and
2.21 shall apply, mutatis mutandis, to the payment obligations of

41



--------------------------------------------------------------------------------



 



the Lenders), and the Administrative Agent shall promptly pay to the Swing Line
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swing Line Loan acquired
pursuant to this paragraph. Any amounts received by the Swing Line Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a Swing
Line Loan after receipt by the Swing Line Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swing Line Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the Swing
Line Lender or to the Administrative Agent, as applicable, if and to the extent
such payment is required to be refunded to the Borrower for any reason. The
purchase of participations in a Swing Line Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.
     Section 2.08. Commitment Fee; Reductions in Aggregate Revolving Credit
Commitment.
     (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Revolving Lender a commitment fee (other than any Revolving Lender that
is an Affected Lender of the type described in clauses (iii) or (iv) of
Section 2.23(b)), which shall accrue at the rate of, (x) with respect of any
date during a Step-down Period for Revolving Loans, 0.50% and (y) if otherwise,
0.625%, in each case, calculated per annum on the daily amount of the difference
between the Revolving Credit Commitment of such Lender and the Outstanding
Revolving Credit Exposure (excluding Swing Line Exposure) of such Lender during
the period from and including the date hereof to but excluding the date on which
such Revolving Credit Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
     (b) The Borrower may permanently reduce the Aggregate Revolving Credit
Commitment in whole, or in part ratably among the Revolving Lenders in minimum
amounts of $10,000,000 and integral multiples of $1,000,000 in excess thereof,
upon at least three Business Days’ written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction, provided, however,
that the amount of the Aggregate Revolving Credit Commitment may not be reduced
below the Aggregate Outstanding Revolving Credit Exposure and further provided
that a notice of a reduction of the Aggregate Revolving Credit Commitment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. All accrued
commitment fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.
     Section 2.09. Minimum Amount of Each Advance. Each Eurodollar Advance
(other than an Advance to repay Swing Line Loans or with respect to any
Incremental Term Loans or Additional Revolving Credit Facilities, to the extent
otherwise provided in

42



--------------------------------------------------------------------------------



 



the related Incremental Amendment) shall be in the minimum amount of $5,000,000
(and in multiples of $1,000,000 if in excess thereof), and each Floating Rate
Advance (other than a Swing Line Loan or with respect to any Incremental Term
Loan or Additional Revolving Facility, to the extent otherwise provided in the
related Incremental Amendment) shall be in the minimum amount of $5,000,000 (and
in multiples of $1,000,000 if in excess thereof), provided, however, that any
Revolving Credit Advance which is a Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Credit Commitment.
     Section 2.10. Optional and Mandatory Principal Payments.
     (a) The Borrower may from time to time pay, without premium or penalty
except as provided in clause (b) below, all outstanding Floating Rate Advances
(other than Swing Line Loans), or, in a minimum aggregate amount of $5,000,000
or any integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Floating Rate Advances (other than Swing Line Loans) upon one
Business Day’s prior notice to the Administrative Agent. The Borrower may at any
time pay, without penalty or premium, all outstanding Swing Line Loans, or, in a
minimum amount of $1,000,000 and increments of $500,000 in excess thereof, any
portion of the outstanding Swing Line Loans, with notice to the Administrative
Agent and the Swing Line Lender by 12:00 p.m., New York City time, on the date
of repayment. The Borrower may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.04 and subject to
clause (b) below, all outstanding Eurodollar Advances, or, in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof, any portion of the outstanding Eurodollar Advances upon three Business
Days’ prior notice to the Administrative Agent. All voluntary principal payments
in respect of the Term Loan shall be applied to the principal installments
thereof in such order as the Borrower may elect, or if not so specified on or
prior to the date of such optional prepayment, in the direct order of maturity.
All mandatory principal payments in respect of the Term Loan shall be applied to
the principal installments thereof under Section 2.02 in the direct order of
maturity.
     (b) In the event that, on or prior to the date that is twelve months after
the Effective Date, the Borrower (x) prepays, refinances, substitutes or
replaces any Term Loans in connection with a Repricing Transaction (including,
for avoidance of doubt, any prepayment made pursuant to Section 2.10(c) that
constitutes a Repricing Transaction), or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Term Loans so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Term Loans outstanding immediately
prior to such amendment. Such amounts shall be due and payable on the date of
effectiveness of such Repricing Transaction.
     (c) In the event and on each occasion that any Net Proceeds are received by
or on behalf of Holdco or any of its Subsidiaries in respect of any Prepayment
Event, the Borrower shall, within five Business Days after such Net Proceeds are
received, prepay the Term Loan until paid in full and/or Revolving Credit Loans
in accordance with Section 2.10(e) below; provided that in the case of any such
event described in clause (a) of the definition of the term “Prepayment Event,”
if Holdco or any Subsidiary applies

43



--------------------------------------------------------------------------------



 



(or commits to apply) the Net Proceeds from such event (or a portion thereof)
within 12 months after receipt of such Net Proceeds to pay all or a portion of
the purchase price in connection with an Acquisition permitted hereunder of a
Similar Business or to acquire, restore, replace, rebuild, develop, maintain or
upgrade real property, equipment or other capital assets useful or to be used in
the business of Holdco and the Subsidiaries (and, in each case, the Borrower has
delivered to the Administrative Agent within five Business Days after such Net
Proceeds are received a certificate of its Financial Officer stating its
intention to do so and certifying that no Default has occurred and is
continuing), then, so long as no Default has occurred and is continuing at the
time of the giving of such notice and at the time of the proposed reinvestment,
no prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds in respect of such event (or the portion of such Net Proceeds specified
in such certificate, if applicable) except to the extent of any such Net
Proceeds therefrom that have not been so applied (or committed to be so applied)
by the end of such 12 month period, (or if committed to be so applied within
such 12 month period, have not been so applied within 180 days after such
12 month period has expired). The Borrower shall provide to the Administrative
Agent any such evidence reasonably requested by the Administrative Agent with
respect to any commitment of Holdco or any Subsidiary to apply Net Proceeds in
accordance with this Section 2.10(c). Notwithstanding the foregoing, if on any
Business Day there exist “Net Proceeds” (as defined in the Indenture) which
(assuming no investment or application thereof is made within the following five
Business Days) would constitute “Excess Proceeds” (as defined in the Indenture)
in an amount in excess of $10,000,000 on such fifth following Business Day, then
prior to such fifth following Business Day the Borrower shall prepay the Term
Loan until paid in full in an aggregate amount equal to such “Excess Proceeds”
amount in excess of $10,000,000. Upon making such prepayment, the Borrower shall
be relieved of any further obligation under this Section 2.10(c) to make any
prepayment with respect to such Net Proceeds.
     (d) Following the end of each fiscal year of Holdco, commencing with the
fiscal year ending December 31, 2012, the Borrower shall prepay the Term Loans
and/or Revolving Credit Loans in an aggregate amount equal to the ECF Percentage
of Excess Cash Flow for such fiscal year. Each prepayment pursuant to this
clause shall be made on or before the date that is five Business Days after the
date on which annual financial statements are required to be delivered pursuant
to Section 6.01(a) with respect to the fiscal year for which Excess Cash Flow is
being calculated. Notwithstanding the foregoing, the amount required to be
prepaid pursuant to this clause with respect to any fiscal year shall be reduced
dollar for dollar by the amount of (i) voluntary prepayments of Revolving Loans
which were accompanied by corresponding permanent reductions in the Aggregate
Revolving Credit Commitment, (ii) all optional prepayments of the Term Loans,
and (iii) mandatory prepayments of the Term Loans, in each case only to the
extent that such prepayments, expenditures or investments (A) were made by
Holdco or its Subsidiaries after the start of the applicable fiscal year and
prior to the due date for (or, if earlier, the actual payment date of) the
prepayment under this clause with respect to such fiscal year and (B) have not
resulted in a reduction of Excess Cash Flow or prepayments pursuant to this
clause with respect to any prior fiscal year.
     (e) In the event of a prepayment pursuant to Section 2.10(c) or (d), the
prepayment amount shall be applied, first to repay outstanding Term Loans (and
principal installments thereof on a pro rata basis) and second, to repay
outstanding Revolving Loans, without any corresponding reduction in the
Revolving Credit Commitment.

44



--------------------------------------------------------------------------------



 



     Section 2.11. Method of Selecting Types and Interest Periods for New
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon, New York City time, on the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan) and
three Business Days before the Borrowing Date for each Eurodollar Advance. Each
such notice shall specify:
     (a) the Borrowing Date, which shall be a Business Day, of such Advance,
     (b) the aggregate amount of such Advance,
     (c) the Type of Advance selected, and
     (d) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m., New York City time, on each Borrowing Date, each
Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article 13. The Administrative Agent will make the funds
so received from the Lenders available to the Borrower in an account designated
in writing by the Borrower. Borrower shall not have more than 8 Eurodollar Loans
outstanding at one time.
     Section 2.12. Conversion and Continuation of Outstanding Advances. Floating
Rate Advances (other than Swing Line Loans) shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances pursuant to this Section 2.12 or are repaid in accordance
with Section 2.10. Each Eurodollar Advance shall continue as a Eurodollar
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.10 or (y) the Borrower shall have given the Administrative Agent
a Conversion/Continuation Notice (as defined below) requesting that, at the end
of such Interest Period, such Eurodollar Advance continue as a Eurodollar
Advance for the same or another Interest Period. Subject to the terms of
Section 2.09, the Borrower may elect from time to time to convert all or any
part of a Floating Rate Advance (other than Swing Line Loans) into a Eurodollar
Advance. The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
2:00 p.m., New York City time, at least three Business Days prior to the date of
the requested conversion or continuation, specifying:
     (a) the requested date, which shall be a Business Day, of such conversion
or continuation,
     (b) the aggregate amount and Type of the Advance which is to be converted
or continued, and
     (c) the amount of such Advance which is to be converted into or continued
as a Eurodollar Advance and the duration of the Interest Period applicable
thereto.

45



--------------------------------------------------------------------------------



 



     Section 2.13. Changes in Interest Rate, Etc. Each Floating Rate Advance
(other than Swing Line Loans) shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.12, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.12 hereof, at a rate
per annum equal to the Floating Rate plus the Applicable Margin for such day.
Each Swing Line Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the day such Swing Line Loan is made to
but excluding the date it is paid hereof, at a rate per annum equal to the
Floating Rate plus the Applicable Margin for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.11 and
2.12 and otherwise in accordance with the terms hereof, plus the Applicable
Margin. No Interest Period may end after the Maturity Date.
     Section 2.14. Rates Applicable After Default. Notwithstanding anything to
the contrary contained in Section 2.11, 2.12 or 2.13, during the continuance of
a Default, the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.02 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a Eurodollar Advance. During the continuance of a
Default under Section 7.02, unless waived by the Required Lenders or until such
defaulted amount shall have been paid in full, (a) each overdue Eurodollar
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable hereunder to such Interest Period plus 2% per
annum and (b) each overdue Floating Rate Advance and all overdue fees and other
overdue amounts payable hereunder shall bear interest at a rate per annum equal
to the Floating Rate in effect from time to time plus the Applicable Margin plus
2% per annum, in each case without any election or action on the part of the
Administrative Agent or any Lender.
     Section 2.15. Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
reimbursement obligations with respect to LC Disbursements for which the LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Administrative Agent
among the applicable Lenders. Each payment delivered to the Administrative Agent
for the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds that the Administrative Agent
received at its address specified pursuant to Article 13 or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Each reference to the Administrative Agent in this Section 2.15
shall also be deemed to refer, and shall apply equally, to the LC Issuer, in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.22(e).

46



--------------------------------------------------------------------------------



 



     Section 2.16. Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (b) The Administrative Agent shall also maintain the Register as set forth
in Section 12.01(c).
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded absent manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a promissory note
in substantially the form of a Revolving Credit Note, a Term Note or a Swing
Line Note, in each case as applicable. In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note payable to the order of
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.01) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.
     Section 2.17. Telephonic Notices. The Borrower hereby authorizes the
Lenders and the Administrative Agent to extend, convert or continue Advances,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically. The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
     Section 2.18. Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Floating Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which the Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on each Eurodollar Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest on Eurodollar
Advances, commitment fees and LC Fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest on Floating Rate Advances shall
be calculated for actual days elapsed on the basis of a 365/366-day year.
Interest shall be

47



--------------------------------------------------------------------------------



 



payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon, New York City time, at
the place of payment. If any payment of principal of or interest on an Advance
or other amount hereunder shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.
     Section 2.19. Notification of Advances, Interest Rates, Prepayments and
Revolving Credit Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Credit Commitment reduction notice, Borrowing Notice, Swing Line
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Letter of Credit hereunder. The Administrative Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.
     Section 2.20. Lending Installations. Each Lender may book its Loans and its
participation in any LC Exposure and the LC Issuer may book the Letters of
Credit at any Lending Installation selected by such Lender or the LC Issuer, as
the case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Letters of Credit, participations in LC Exposure and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it or Letters of Credit will
be issued by it and for whose account Loan payments or payments with respect to
Letters of Credit are to be made.
     Section 2.21. Non Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

48



--------------------------------------------------------------------------------



 



     Section 2.22. Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the applicable LC Issuer, at any time and from
time to time from and including the Effective Date and prior to the Maturity
Date. In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any Letter of Credit Application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the LC Issuer relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall mail, hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the LC Issuer) to the LC Issuer and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the LC Issuer, the Borrower also shall submit a
letter of credit application on the LC Issuer’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit, the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(x) the LC Exposure shall not exceed $100,000,000 and (y) the Aggregate
Outstanding Revolving Credit Exposure shall not exceed the Aggregate Revolving
Credit Commitment.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (x) the date one year after the date of the
issuance of such Letter of Credit and (y) seven days prior to the Maturity Date
then in effect; provided that any Letter of Credit with a one year period may
provide for the renewal thereof for additional one year periods but in no event
shall the date of such Letters of Credit extend beyond the period in clause
(y) hereof.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the LC Issuer or the Lenders, the LC Issuer hereby grants
to each Lender, and each Lender hereby acquires from the LC Issuer, a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the LC Issuer, such Lender’s Pro Rata Share of each LC Disbursement made by
the LC Issuer and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of

49



--------------------------------------------------------------------------------



 



Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the LC Issuer shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day next
following the date notice of such drawing is given to the Borrower (any such
notice received after 1:00 p.m., New York City time, shall be deemed received by
the Borrower on the next Business Day); provided that, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.07 or 2.11 that such payment be financed with a Revolving Credit
Advance which is a Floating Rate Advance or Swing Line Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Credit
Advance or Swing Line Loan. If the Borrower fails to reimburse an LC
Disbursement when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Pro Rata Share thereof. Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Pro Rata
Share of the payment then due from the Borrower, in the same manner as provided
in Section 2.11 with respect to Loans made by such Lender (and Sections 2.11 and
2.21 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the LC Issuer the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the LC
Issuer or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the LC Issuer, then to such Lenders and the LC Issuer as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the LC Issuer for any LC Disbursement (other than the
funding of a Revolving Credit Advance or a Swing Line Loan as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the LC Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the LC Issuer, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the

50



--------------------------------------------------------------------------------



 



circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct or bad faith, in each
case on the part of the LC Issuer, the LC Issuer shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the LC Issuer may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. The LC Issuer
shall not be under any obligation to issue any Letter of Credit if any Revolving
Lender is at such time an Affected Lender of the type described in clauses
(iii) or (iv) of Section 2.23(b) hereunder, unless the LC Issuer has entered
into satisfactory arrangements with the Borrower or such Lender to eliminate the
LC Issuer’s risk with respect to such Lender.
     (g) Disbursement Procedures. The LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The LC Issuer shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the LC Issuer has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the LC
Issuer and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the LC Issuer shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
(or, if notice of such LC Disbursement is given later than 1:00 p.m., New York
City time, on the date of such LC Disbursement, then from and including the next
Business Day) to but excluding the date that the Borrower reimburses such LC
Disbursement, at the Floating Rate plus the Applicable Margin; provided that, if
the Borrower fails to reimburse such LC Disbursement within five Business Days
of the date when due pursuant to paragraph (e) of this Section, then the unpaid
amount thereof shall bear interest, for each day from and including the date
when due to and including the date that the Borrower reimburses such LC
Disbursement, at the Floating Rate plus the Applicable Margin plus 2% per annum.
Interest accrued pursuant to this paragraph shall be for the account of the LC
Issuer with respect to the applicable Letter of Credit, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse such LC Issuer shall be for the account of such
Lender to the extent of such payment.

51



--------------------------------------------------------------------------------



 



     (i) Replacement of the LC Issuer. An LC Issuer may be replaced at any time
by written agreement among the Borrower, the Administrative Agent and the
successor LC Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of an LC Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced LC Issuer pursuant to paragraph (k) of this Section. From and after the
effective date of any such replacement, (x) the successor LC Issuer shall have
all the rights and obligations of an LC Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (y) references herein to the
term “LC Issuer” shall be deemed to refer to such successor or to any previous
LC Issuer, or to such successor and all previous LC Issuers, as the context
shall require. After the replacement of an LC Issuer hereunder, the replaced LC
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
     (j) Cash Collateralization. If any Default shall occur and be continuing,
on the Business Day that the Borrower receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this paragraph
(which notice shall be delivered no earlier than the earlier of the fifth
Business Day of such Default continuing and the date of any acceleration of the
Obligations with respect to such Default), the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Default with
respect to the Borrower described in Section 7.06 or 7.07. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the LC Issuer for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Defaults
have been cured or waived.
     (k) Fees. The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Revolving Lender (other than any Revolving Lender that is an
Affected Lender of the type described in clauses (iii) or (iv) of
Section 2.23(b)) a participation fee (the “LC Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a per annum rate
equal to the Applicable Margin then in effect with respect to Revolving

52



--------------------------------------------------------------------------------



 



Loans that are Eurodollar Loans on the face amount of such Letters of Credit
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each LC Issuer a
fronting fee, which shall accrue at the rate per annum separately agreed upon
(but no more than 0.125% per annum) between the Borrower and such LC Issuer on
the average daily amount of the LC Exposure with respect to Letters of Credit
issued by such LC Issuer (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there ceases to be any LC
Exposure, as well as such LC Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. LC Fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to the
LC Issuers pursuant to this paragraph shall be payable within 30 days after
demand. All LC Fees and fronting fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     (l) Outstanding Letters of Credit. The letters of credit set forth on
Schedule 2.22 hereto (the “Outstanding Letters of Credit”) were issued or deemed
issued pursuant to the Existing Credit Agreement and remain outstanding as of
the date of this Agreement. The Borrower, the LC Issuer and each of the
Revolving Lenders hereby agree with respect to the Outstanding Letters of Credit
that effective upon the Effective Date (A) such Outstanding Letters of Credit
shall be deemed to be Letters of Credit issued under and governed in all
respects by the terms and conditions of this Agreement and (B) each Lender shall
participate in each Outstanding Letter of Credit in an amount equal to its Pro
Rata Share of the face amount of such Outstanding Letter of Credit.
     Section 2.23. Mitigation Obligations; Replacement of Lender.
     (a) If any Lender requires the Borrower to pay any additional amount to any
Lender or to any Governmental Entity for the account of any Lender pursuant to
Section 3.05, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole good faith judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.05, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) If (i) the Borrower is required pursuant to Section 3.01, 3.02 or 3.05
to make any additional payment to any Lender,(ii) any Lender’s obligation to
make or continue, or to convert Floating Rate Advances into, Eurodollar Advances
shall be suspended pursuant to Section 3.03, (iii) any Lender shall default in
its obligation to fund

53



--------------------------------------------------------------------------------



 



Loans hereunder, (iv) any Lender shall become the subject of a bankruptcy or
insolvency proceeding or (v) any Lender shall fail to consent to a departure or
waiver of any provision of the Loan Documents or fail to agree to any amendment
thereto, which waiver, consent or amendment requires the consent of all Lenders
or of all Lenders directly affected thereby and has been consented to by the
Required Lenders (any Lender described in clause (i), (ii), (iii), (iv) or (v)
being an “Affected Lender”), the Borrower may (x) elect to replace such Affected
Lender as a Lender party to this Agreement; provided that the Borrower shall
have such right only if (i) concurrently with such replacement, (A) another bank
or other entity (other than a Disqualified Institution at the time of
assignment) which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit D and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.01
applicable to assignments, and (B) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (x) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.01, 3.02 and
3.05, and (y) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 3.04 had the Loans
or other Obligations of such Affected Lender been prepaid on such date rather
than sold to the replacement Lender, (ii) in the case of clause (i) or
(ii) above, such additional payments continue to be required or such suspension
is still effective and will be reduced or negated by such assignment and
(iii) in the case of (iv) above, the applicable Eligible Assignee shall have
agreed to the applicable departure, waiver or amendment of the Loan Documents or
(y) terminate all Commitments of such Affected Lender and repay all Obligations
of the Borrower owing to such Lender as of such termination date (including any
amounts owing pursuant to Section 3.04 as a result of such repayment).
     Section 2.24. Pro Rata Treatment; Intercreditor Agreements.
     (a) Except as provided below in this Section 2.24 and as required under
Section 2.07, 3.01, 3.02, 3.04, 3.05 or 11.02, each Advance, each payment or
prepayment of principal of any Advance, each payment of interest on the Loans,
each payment of the commitment fee set forth in Section 2.08 and the LC Fee,
each reduction of the Revolving Credit Commitment and each conversion of any
Advance to or continuation of any Advance as an Advance of any Type shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans).
     (b) Notwithstanding anything to the contrary contained in this Agreement,
any payment or other distribution (whether from proceeds of Collateral or any
other source, whether in the form of cash, securities or otherwise, and whether
made by any Loan Party or in connection with any exercise of remedies by the
Administrative Agent, the Collateral Agent or any Lender) made or applied in
respect of any of the Obligations (i) following any acceleration of the
Obligations, (ii) during the existence of a Default under Section 7.02 or
(iii) during or in connection with Insolvency Proceedings involving any Loan
Party (or any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority

54



--------------------------------------------------------------------------------



 



(with higher priority Obligations to be paid in full prior to any payment or
other distribution in respect of lower priority Obligations): (A) first, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the LC Issuer in its capacity as
such and the Collateral Agent in its capacity as such (ratably among the
Administrative Agent, the LC Issuer and the Collateral Agent in proportion to
the respective amounts described in this clause first payable to them); (B)
second, to payment of (i) that portion of the Obligations constituting principal
of and accrued and unpaid interest (including any default interest) on the Loans
(ratably among such Lenders in proportion to the respective amounts described in
this clause (B) payable to them), including interest accruing after the filing
or commencement of any Insolvency Proceedings in respect of any Loan Party,
whether or not any claim for post-filing or post-petition interest is or would
be allowed, allowable or otherwise enforceable in any such Insolvency
Proceedings, and reimbursement obligations, interest and fees in respect of
Letters of Credit, (ii) Secured Hedge Obligations and Secured Cash Management
Obligations and (iii) an amount to the Administrative Agent for the account of
each applicable LC Issuer equal to one hundred one percent (101%) of the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements to be held as cash collateral;
and (C) third, to payment of any other Obligations due to the Administrative
Agent or any Lender, ratably; and (D) last, in the case of proceeds of
Collateral, the balance, if any, thereof, after all of the Obligations
(including, without limitation, all Obligations in respect of LC Exposure but
excluding any contingent obligations) have been paid in full, to the Borrower or
as otherwise required by a court of competent jurisdiction. Each Lender agrees
that the provisions of this Section 2.24 (including, without limitation, the
priority of the Obligations as set forth herein) constitute an intercreditor
agreement among them for value received that is independent of any value
received from the Loan Parties, and that such agreement shall be enforceable as
against each Lender, including, without limitation, in any Insolvency
Proceedings in respect of any Loan Party (including without limitation with
respect to interests and costs regardless of whether or not such interest or
costs are allowed as a claim in any such Insolvency Proceedings or enforceable
or recoverable against the Loan Party or its bankruptcy estate), to the same
extent that such agreement is enforceable under applicable non-bankruptcy law
(including, without limitation, pursuant to Section 510(a) of the U.S. federal
Bankruptcy Code or any comparable provision of applicable insolvency law), and
that, if any Lender receives any payment or distribution in respect of any
Obligation (including, without limitation, in connection with any Insolvency
Proceedings or any plan of liquidation, distribution or reorganization therein)
to which such Lender is not entitled in accordance with the priorities set forth
in this Section 2.24, such amount shall be held in trust by such Lender for the
benefit of the Person or Persons entitled to such payment or distribution
hereunder, and promptly shall be turned over by such Lender to the
Administrative Agent for distribution to the Person or Persons entitled to such
payment or distribution in accordance with this Section 2.24.
     (c) In the event there is any Disgorged Recovery in respect of any Lender’s
Revolving Loans, Term Loans, Swing Line Loans or LC Exposure in any Insolvency
Proceedings of any Loan Party, such Revolving Loans, Term Loans, Swing Line
Loans and LC Exposure shall be deemed to be outstanding as if such Disgorged
Recovery had never been received by such Lender, and each Lender agrees that the
intercreditor agreements and priorities set forth in this Section 2.24 shall be
enforced in accordance with their terms in respect of such Revolving Loans, Term
Loans, Swing Line Loans or LC Exposure, including, without limitation, for
purposes of the allocation of payments

55



--------------------------------------------------------------------------------



 



and distributions made or applied in respect of the Obligations (whether from
proceeds of Collateral or otherwise), as well as for purposes of determining
whether such other Lender must turn over all or any portion of any payment or
other distribution received by such other Lender (whether before or after
occurrence of such Disgorged Recovery) to the Administrative Agent for
redistribution in accordance with the last sentence of Section 2.24(b).
     Notwithstanding the foregoing, Secured Cash Management Obligations and
Secured Hedge Obligations shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article 10 hereof for itself and its Affiliates
as if a “Lender” party hereto.
     Section 2.25. Incremental Credit Facilities. (a) The Borrower may at any
time or from time to time after the Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
available to each of the Lenders), request (a) one or more additional tranches
or additions to an existing tranche of term loans (the “Incremental Term Loans”)
or (b) one or more increases in the amount of the Revolving Credit Commitments
on the same terms as the Revolving Loans or the establishment of one or more
revolving credit commitments (each such increase or new commitments, an
“Additional Revolving Facility”), provided that (i) both at the time of any such
request and upon the effectiveness of any Incremental Amendment referred to
below, no Default or Unmatured Default shall exist and at the time that any such
Incremental Term Loan is made (and after giving effect thereto) no Default or
Unmatured Default shall exist, (ii) the Borrower shall be in compliance with the
covenants set forth in Section 6.22 determined on a pro forma basis as of the
last day of the date of the most-recently ended fiscal quarter, in each case, as
if such Incremental Term Loans or any borrowings under any such Additional
Revolving Facility, as applicable, had been outstanding on the last day of such
fiscal quarter of the Borrower for testing compliance therewith; provided that
any Additional Revolving Facility shall be tested as fully drawn, (iii) the
First Lien Leverage Ratio calculated on a pro forma basis shall not exceed
(A) 2.5 to 1.0 if the proceeds from the Incremental Facilities are used to
prepay, repay or redeem the Second Lien Notes, including any premiums payable in
connection therewith, or (B) 2.0 to 1.0 if the proceeds from the Incremental
Facilities are used for any other permissible purpose, in each case as of the
last day of the most-recently ended period of four consecutive fiscal quarters
of the Borrower for which financial statements are internally available
(calculated as if such Incremental Term Loans or borrowings under any such
Additional Revolving Facilities (in an amount equal to the full amount of such
Additional Revolving Facilities), as applicable, had been outstanding on such
last day; provided that any Additional Revolving Facility shall be tested as
fully drawn), (iv) at any time in which the Intercreditor Agreement is in
effect, (x) after giving effect to such Incremental Term Loans or borrowings
under any such Additional Revolving Facilities, the aggregate principal amount
of all Term Loans and the aggregate amount of Revolving Commitments (used and
unused) at such time would not exceed the amount set forth in clause (a) of the
definition of Maximum First Priority Obligations Amount as set forth in the
Intercreditor Agreement and (y) the proceeds of such Incremental Term Loans or
borrowings under any such Additional Revolving

56



--------------------------------------------------------------------------------



 



Facilities shall be used solely to prepay or redeem Second Lien Indebtedness to
the extent such proceeds are required to be so used in order for the condition
set forth in the preceding clause (x) to be satisfied, and (v) the Borrower
shall have delivered a certificate of a Financial Officer to the effect set
forth in clauses (i), (ii), (iii) and (iv) above, together with reasonably
detailed calculations demonstrating compliance with clauses (ii) and (iii) above
(which calculations shall, if made as of the last day of any fiscal quarter of
the Borrower for which the Borrower has not delivered to the Administrative
Agent the financial statements and compliance certificate required to be
delivered by Section 6.01(d), be accompanied by a reasonably detailed
calculation of Consolidated EBITDA and Consolidated Interest Expense for the
relevant period). Each tranche of Incremental Term Loans shall be in an
aggregate principal amount that is not less than $10,000,000 and each Additional
Revolving Facility shall be in an aggregate principal amount that is not less
than $5,000,000, and in all cases shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 or $5,000,000, as
applicable, if such amount represents all remaining availability under the limit
set forth in the next sentence). Notwithstanding anything to the contrary
herein, the aggregate amount of the Incremental Term Loans and the Additional
Revolving Facilities shall not exceed $500,000,000; provided that the aggregate
amount of Additional Revolving Facilities shall not exceed $50,000,000. In no
event shall the Incremental Facilities be used for any purpose other than
(i) for the purposes set forth in Section 6.02 or (ii) to prepay, repay or
redeem Second Lien Indebtedness (including any premiums payable in connection
therewith); provided that (i) no more than $250,000,000 of the Incremental
Facilities shall be used for purposes other than prepaying, repaying or
redeeming Second Lien Indebtedness and (ii) any Additional Revolving Facility
shall be used only for the purposes set forth in Section 6.02. Notwithstanding
anything herein to the contrary, at any time after the Second Lien Indebtedness
has been paid in full and the Intercreditor Agreement is no longer in effect
(unless a replacement intercreditor agreement satisfactory to the Collateral
Agent, the Borrower, the collateral agent (or Person performing a similar
function) for the holders of the Pari Passu First Lien Notes (as defined below),
and Deutsche Bank Trust Company Americas, as Trustee and Collateral Agent for
the holders of the Second Lien Indebtedness, is entered into contemporaneously
with the issuance of such Pari Passu First Lien Notes), in lieu of requesting
Incremental Term Loans or an Additional Revolving Facility, the Borrower may
issue first lien notes on a pari passu basis (the “Pari Passu First Lien
Notes”), subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent, which Pari Passu First Lien Notes shall be treated the
same as Incremental Term Loans for the purposes of this Agreement; provided that
in no event will the aggregate amount of Incremental Term Loans, Additional
Revolving Facilities and such Pari Passu First Lien Notes exceed $500,000,000.
     (b) The following terms shall apply to any Incremental Term Loans and any
Additional Revolving Facilities established pursuant to an Incremental
Amendment: (i) such Incremental Term Loans and the borrowings under such
Additional Revolving Facilities shall rank pari passu in right of payment and of
security with the Revolving Loans and the Term Loans, (ii) the maturity date of
such Incremental Term Loans shall not be earlier than the Maturity Date of the
existing Term Loans, (iii) the Weighted Average Life to Maturity of such
Incremental Term Loans is not less than the remaining Weighted Average Life to
Maturity of the exiting Term Loans, (iv) the applicable yield relating to any
term loans or revolving loans incurred pursuant to such Incremental Amendment
(each facility thereunder, the “Incremental Facility”), as applicable, shall not
be greater than that with respect to the existing Term Loans or existing
Revolving

57



--------------------------------------------------------------------------------



 



Credit Commitments, as applicable, plus 0.50% per annum (or, in the case of any
Incremental Facility consisting of fixed rate notes, 1.00% per annum) unless the
yield applicable to the existing Term Loans or existing Revolving Credit
Commitments, as applicable, is increased so that the yield applicable to the
applicable Incremental Facility does not exceed the yield applicable to the
existing Term Loans or existing Revolving Credit Commitments, by more than 0.50%
per annum (or, in the case of any Incremental Facility consisting of fixed rate
notes, 1.00% per annum); provided that in determining the yield applicable to
the existing Term Loans or existing Revolving Credit Commitments, as applicable,
and the applicable Incremental Facility, (A) original issue discount (“OID”) or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrower to the Lenders of the existing Term Loans or existing Revolving
Credit Commitments, as applicable, or the applicable Incremental Facility in the
primary syndication thereof shall be included (with OID being equated to
interest based on an assumed four-year life to maturity or, if less, the
remaining life to maturity of the applicable Incremental Facility),
(B) customary arrangement or commitment fees payable to the joint bookrunners
(or their affiliates) in connection with the existing Term Loans or existing
Revolving Credit Commitments, as applicable, or to one or more arrangers (or
their affiliates) of the applicable Incremental Facility shall be excluded, (C)
if the Eurodollar Base Rate in respect of such Incremental Facility includes a
floor greater than the 1.00% applicable to the analogous existing credit
facility, such increased amount shall be equated to interest margin for purposes
of determining any increase to the applicable yield under the analogous existing
credit facility and (D) in the case of any Incremental Facility consisting of
fixed rate notes, the comparable rate shall be determined by inclusion of the
applicable US Treasury to LIBOR swap rate applied in customary fashion and
(v) the revolving loans incurred pursuant to such Additional Revolving Facility
will mature no earlier than, and will require no scheduled amortization or
mandatory commitment reduction prior to, the Maturity Date of the existing
Revolving Credit Commitments and all other terms of any such Incremental
Facility (except as set forth in the foregoing clauses) shall be substantially
identical to the existing Revolving Credit Commitments or otherwise reasonably
acceptable to the Administrative Agent.
     (c) Each notice from the Borrower pursuant to this Section 2.25(b) shall
set forth (i) the requested amount and proposed terms of the relevant
Incremental Term Loans or Additional Revolving Facilities and (ii) the date on
which such the relevant increase is requested to become effective (which shall
not be less than 10 Business Days nor more than 60 days after the date of such
notice). Incremental Term Loans may be made, and Additional Revolving Facilities
may be provided by any existing Lender (but each existing Lender will not have
an obligation to make a portion of any Incremental Term Loan or any portion of
any Additional Revolving Facility) or by any other bank or other financial
institution that are Eligible Assignees (any such other bank or other financial
institution being called an “Additional Lender”), provided that the
Administrative Agent, and to the extent of an Additional Revolving Facility, the
LC Issuer and/or Swingline Lender, as applicable, shall have consented (not to
be unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Additional Revolving
Facilities (collectively, the “Incremental Lenders”) to the extent any such
consent would be required under Section 12.01 for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Incremental Lender.
Commitments in respect of Incremental Term Loans and Additional Revolving
Facilities shall become Commitments under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to this Agreement and, as appropriate,
the other Loan Documents, executed by the Borrower,

58



--------------------------------------------------------------------------------



 



each Incremental Lender and the Administrative Agent. The Incremental Amendment
shall be on the terms and pursuant to documentation to be determined by the
Borrower and the Incremental Lenders providing the relevant Incremental Terms
Loans or Additional Revolving Facilities, as applicable; provided that to the
extent such terms and documentation are not consistent with this Agreement
(except to the extent permitted by the foregoing clauses), they shall be
reasonably satisfactory to the Administrative Agent. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.01 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Effective Date
under Section 4.02(other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). No Lender shall be obligated to
provide any Incremental Term Loans or Additional Revolving Facilities, unless it
so agrees.
     (d) Upon each increase in the Revolving Credit Commitments (which for
purposes of this Section 2.25(d) shall be deemed to include any new revolving
commitments provided under an Incremental Amendment) pursuant to this
Section 2.25, (i) each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Incremental Lender providing a portion of the Additional Revolving Facility
(each, an “Additional Revolving Facility Lender”), and each such Additional
Revolving Facility Lender will automatically and without further act be deemed
to have assumed (in the case of an increase to the Revolving Loans only), a
portion of such Revolving Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans held by each Revolving Credit
Lender (including each such Additional Revolving Facility Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Additional
Revolving Facility Lenders represented by such Additional Revolving Facility
Lender’s Revolving Credit Commitment and (ii) if, on the date of such increase,
there are any Revolving Loans under the applicable facility outstanding, such
Revolving Credit Loans shall on or prior to the effectiveness of such Additional
Revolving Credit Facility be prepaid from the proceeds of additional Revolving
Loans made hereunder (reflecting such increase in Revolving Credit Commitments),
which prepayment shall be accompanied by accrued interest on the Revolving Loans
being prepaid and any costs incurred by any Lender in accordance with
Section 3.04. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.
     (e) The Administrative Agent is hereby irrevocably authorized to effect
such amendments to this Agreement as are required to effectuate the terms of any
Incremental Amendment to the extent such terms are permitted under this
Section 2.25. Notwithstanding the foregoing, each of the Administrative Agent
and the Collateral Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.25 and, if either the Administrative Agent or the
Collateral Agent seeks such advice or concurrence, it shall be permitted to
enter into such amendments with the Borrower in accordance with

59



--------------------------------------------------------------------------------



 



any instructions actually received by such Required Lenders and shall also be
entitled to refrain from entering into such amendments with the Borrower unless
and until it shall have received such advice or concurrence; provided, however,
that whether or not there has been a request by the Administrative Agent or the
Collateral Agent for any such advice or concurrence, all such amendments entered
into with the Borrower by the Administrative Agent or the Collateral Agent
hereunder shall be binding and conclusive on the Lenders.
     (f) This Section 2.25 shall supersede any provisions in Section 2.24(a),
11.01 or 8.02 to the contrary.
ARTICLE 3
Yield Protection; Taxes
     Section 3.01. Yield Protection. If, after the date of this Agreement (or,
in the case of any assignee, after the date it became a party to this
Agreement), the adoption of any law (including any CPA Change) or any
governmental or quasi governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or any LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:
     (a) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
     (b) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Letters of Credit, or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Eurodollar Loans, Letters
of Credit or participations therein, or requires any Lender or any applicable
Lending Installation or any LC Issuer to make any payment calculated by
reference to the amount of Eurodollar Loans, Letters of Credit or participations
therein held or interest or LC Fees received by it, in each case by an amount
deemed material by such Lender or such LC Issuer as the case may be,
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Letters of Credit or to reduce the return received by such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, in
connection with such Eurodollar Loans, Commitment, Letters of Credit or
participations therein, then, within 30 days of written demand by such Lender or
such LC Issuer, as the case may be, the Borrower shall pay such Lender or such
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such LC Issuer, as the case may be, for such increased
cost or

60



--------------------------------------------------------------------------------



 



reduction in amount received. Notwithstanding the foregoing, this Section 3.01
shall not apply to any tax-related matters.
     Section 3.02. Changes in Capital Adequacy Regulations. If a Lender or an LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender, any Lending Installation of such Lender or such LC Issuer, or any
corporation controlling such Lender or such LC Issuer is increased as a result
of a Change, then, within 30 days of written demand by such Lender or such LC
Issuer, the Borrower shall pay such Lender or such LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender or such LC Issuer determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans and issue or participate in Letters of Credit, as the
case may be, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy). “Change” means (a) any change after
the date of this Agreement in the Risk Based Capital Guidelines, or (b) any
adoption of or change in any other law (including any CPA Change), governmental
or quasi governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any LC Issuer or any Lending Installation or any
corporation controlling any Lender or any LC Issuer. “Risk Based Capital
Guidelines” means (a) the risk based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (b) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basel Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.
     Section 3.03. Availability of Types of Advances. If any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (a) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (b) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.04.
     Section 3.04. Funding Indemnification. If any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.
     Section 3.05. Taxes.
     (a) All payments by the Borrower to or for the account of any Lender, any
LC Issuer or the Administrative Agent hereunder or under any Note or Letter of
Credit

61



--------------------------------------------------------------------------------



 



Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder to any Lender, any LC
Issuer or the Administrative Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this
Section 3.05) such Lender, such LC Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings, (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Entity in accordance with
applicable law and (iv) the Borrower shall furnish to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof within
30 days after such payment is made.
     (b) In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any Loan Document (“Other Taxes”).
     (c) The Borrower hereby agrees to indemnify the Administrative Agent, such
LC Issuer and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.05) paid by the Administrative Agent, such LC
Issuer or such Lender as a result of its Commitment, any Loans made by it
hereunder, or otherwise in connection with its participation in this Agreement
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent, such LC Issuer or such
Lender makes written demand therefor pursuant to Section 3.06. A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
or LC Issuer or by the Administrative Agent, on its own behalf or on behalf of a
Lender or LC Issuer, shall be conclusive absent manifest error.
     (d) Each Lender and LC Issuer that is not incorporated under the laws of
the United States of America, a state thereof or the District of Columbia (each
a “Non-U.S. Lender”) agrees that it will, on or before the date that it becomes
party to this Agreement, (i) deliver to the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Non-U.S. Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, a certificate to the effect that such Non-U.S.
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (ii) deliver to the Borrower
and the Administrative Agent a United States Internal Revenue Form W-8 and
certify that it is entitled to an exemption from United States backup
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower and the Administrative Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete or upon the reasonable request of the Borrower or the
Administrative Agent, and (y) after the occurrence of any event requiring a
change in the most recent

62



--------------------------------------------------------------------------------



 



forms so delivered by it, such additional forms or amendments thereto. All forms
or amendments described in the preceding sentence shall certify that such
Non-U.S. Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required that renders all such forms inapplicable or that would prevent such
Non-U.S. Lender from duly completing and delivering any such form or amendment
with respect to it and such Non-U.S. Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax. For the avoidance
of doubt, the failure to provide certification evidencing a complete exemption
from U.S. withholding taxes as required in this Section 3.05(d) shall not
prevent a Person from becoming a Non-U.S. Lender under this Agreement (including
for purposes of Section 12.03 in the case of a transfer), but shall affect such
Person’s entitlement to indemnification or gross-up under this Section 3.05 as
provided herein.
     (e) Each Lender and LC Issuer that is incorporated under the laws of the
United States of America, a state thereof or the District of Columbia (each a
“U.S. Lender”) agrees that it will, on or before the date that it becomes a
party to this Agreement, deliver to the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-9,
certifying that it is entitled to an exemption from United States backup
withholding tax. Each U.S. Lender further undertakes to deliver to each of the
Borrower and the Administrative Agent (x) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete or upon the reasonable request of the Borrower or the
Administrative Agent, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto. All forms or amendments described in the preceding sentence
shall certify that such U.S. Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such U.S. Lender from duly completing and delivering any such form or
amendment with respect to it and such U.S. Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
     (f) For any period during which a Lender or LC Issuer has failed to provide
the Borrower with an appropriate form pursuant to clause (d) or (e) of this
Section 3.05 (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Lender or LC Issuer shall not be
entitled to indemnification or gross-up under this Section 3.05 with respect to
Taxes imposed by the United States; provided that, should a Lender or LC Issuer
that is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to Taxes because of its failure to deliver a form required under
clause (d) or (e) of this Section 3.05, the Borrower shall take such steps at
such Lender’s or LC Issuer’s expense as such Lender or LC Issuer shall
reasonably request to assist such Lender or LC Issuer to recover such Taxes.

63



--------------------------------------------------------------------------------



 



     (g) Any Lender or LC Issuer that is entitled to an exemption from or
reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.
     (h) If the U.S. Internal Revenue Service or any other Governmental Entity
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.05(g) shall survive the payment of the Obligations
and termination of this Agreement.
     (i) In the case of an Administrative Agent, Lender or LC Issuer that would
be subject to withholding Tax imposed by FATCA on payments made under this
Agreement or any other Loan Document if such Administrative Agent, Lender or LC
Issuer fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender, Administrative Agent or LC Issuer, as applicable,
shall provide such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower or Administrative Agent to comply with its obligations
under FATCA, to determine that such Administrative Agent, Lender or LC Issuer
has complied with such Administrative Agent’s, Lender’s or LC Issuer’s
obligations under FATCA, or to determine the amount to deduct and withhold from
any such payments.
     (j) If a Lender or LC Issuer determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.05 it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 3.05 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Lender or LC Issuer and without interest (other
than any interest paid by the relevant Governmental Entity with respect to such
refund); provided that (i) the Borrower, upon the request of the Lender or LC
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Entity) to the Lender or LC Issuer in the event the Lender or LC Issuer is
required to repay such refund to such Governmental Entity and (ii) nothing
herein contained shall interfere with the right of a Lender or LC Issuer to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or LC Issuer to claim any tax refund or to make available its tax returns or
disclose any

64



--------------------------------------------------------------------------------



 



information relating to its tax affairs or any computations in respect thereof
or require any Lender or LC Issuer to do anything that would prejudice its
ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.
     Section 3.06. Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation to reduce any liability of the Borrower to such Lender under
Sections 3.01, 3.02 and 3.05 or to avoid the unavailability of Eurodollar
Advances under Section 3.03, so long as such designation is not, in the
commercially reasonable judgment of such Lender, materially disadvantageous to
such Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.01, 3.02, 3.04 or 3.05. Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrower in the absence
of manifest error. Determination of amounts payable under Sections 3.01, 3.02,
3.04 or 3.05 in connection with a Eurodollar Loan shall be calculated as though
each Lender funded its Eurodollar Loan through the purchase of a deposit of the
type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The Borrower shall not be required to
indemnify any Lender pursuant to Section 3.01, 3.02, 3.04 or 3.05 for any
amounts paid or losses incurred by such Lender as to which such Lender has not
made demand hereunder within 120 days after the date such Lender has actual
knowledge of such amounts or losses and their applicability to the lending
transactions contemplated hereby. The obligations of the Borrower under
Sections 3.01, 3.02, 3.04 or 3.05 shall survive payment of the Obligations and
termination of this Agreement.
ARTICLE 4
Conditions Precedent
     Section 4.01. Conditions to Initial Credit Extension. The obligation of
each Lender to fund the initial Credit Extension requested to be made by it
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 4.01:
     (a) Each Loan Party, each Lender, the Administrative Agent and the
Collateral Agent shall each have executed and delivered to the Administrative
Agent each of the Loan Documents to which it is a party.
     (b) Liens creating a first (subject only to Permitted Liens) priority
security interest in the Collateral shall have been perfected or documents
required to perfect such security interest shall have been delivered to the
Administrative Agent or arrangements have been made with respect thereto
satisfactory to the Administrative Agent.
     (c) The Administrative Agent shall have received such corporate records,
officer’s certificates and other instruments as are customary for transactions
of this type or as it may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent.

65



--------------------------------------------------------------------------------



 



     (d) (i) The Collateral Agent, the trustee and collateral agent under the
Indenture for the holders of the Second Lien Indebtedness and the other parties
thereto shall have entered into the Intercreditor Agreement and (ii) any
consents needed from the holders of the Second Lien Obligations (as defined in
the Intercreditor Agreement) shall have been obtained and be in full force and
effect.
     (e) Since December 31, 2010, no change or event shall have occurred and no
circumstances shall exist which have had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     (f) On the Effective Date (i) all representations and warranties in the
Loan Documents are true and correct in all material respects after giving effect
to the substantially contemporaneous consummation of the transactions
contemplated hereby on the Effective Date, (ii) after giving effect to the
Credit Extensions and other substantially contemporaneous transactions
consummated on the Effective Date, no Default or Unmatured Default has occurred
and is continuing, and (iii) the Administrative Agent shall have received a
satisfactory certificate to such effect dated the Effective Date and signed by a
Financial Officer of Holdco and the Borrower.
     (g) The Administrative Agent shall have received satisfactory evidence that
simultaneously with any Credit Extensions made on the date hereof (i) all
indebtedness owing under the Existing Credit Agreement shall have been paid in
full and discharged, (ii) all unfunded commitments to make loans or otherwise
extend credit under the Existing Credit Agreement shall have been terminated,
(iii) all security interests and other Liens granted to or held by the lenders
under the Existing Credit Agreement shall have been satisfied, released and
discharged and (iv) all other obligations of the Loan Parties under the Existing
Credit Agreement shall have been released and discharged.
     (h) The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and expenses (including the reasonable fees and expenses of
one special counsel (including any one local counsel) for the Administrative
Agent) required to be paid, and all expenses for which invoices have been
presented, on or before the Effective Date.
     (i) After giving effect to the making and application of the proceeds of
the Effective Date transactions contemplated hereby, there shall exist unused
Aggregate Revolving Credit Commitments of at least $150,000,000 less the amount
of the Outstanding Letters of Credit.
     (j) Any Notes requested by a Lender pursuant to Section 2.16 shall have
been issued by the Borrower payable to the order of each such requesting Lender.
     (k) The Administrative Agent shall have received such legal opinions as are
customary for transactions of this type or as it may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent.
     (l) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 6.06 and the applicable provisions in the Collateral Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and, with
respect to any liability insurance policies, shall

66



--------------------------------------------------------------------------------



 



name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.
     (m) The Administrative Agent shall have received a solvency certificate in
the form of Exhibit G, dated the Effective Date and signed by the Chief
Financial Officer of Holdco.
     (n) Not less than 95% of the Preferred Stock has been converted into
Recapitalization Conversion Stock in accordance with the Recapitalization
Agreement and any conversion premium associated therewith has been paid in full.
     Section 4.02. Each Subsequent Credit Extension. The Lenders shall not be
required to make any Credit Extension (except as otherwise set forth in
Section 2.07 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) after the Effective Date unless on the applicable Credit Extension
Date:
     (a) There exists no Default or Unmatured Default; provided, however, that
solely for purposes of this Section 4.02, no Default or Unmatured Default under
Section 7.01 shall be deemed to exist with respect to the material falsity of
any representation or warranty made on the Effective Date unless the same
evidenced or had a Material Adverse Effect.
     (b) The representations and warranties contained in Article 5 are true and
correct as of such Credit Extension Date in all material respects except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.
     Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance
of a Letter of Credit, as the case may be, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Section 4.02(a) and (b) have been satisfied.
ARTICLE 5
Representations and Warranties
     The Borrower and Holdco represent and warrant to the Lenders that:
     Section 5.01. Existence and Standing. Each of the Borrower, Holdco and its
Material Domestic Subsidiaries is a corporation, partnership, trust or limited
liability company duly and properly incorporated or organized, as the case may
be, and validly existing, duly qualified or licensed to do business and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted in each case (other than as to the valid existence of the Borrower),
except where, individually or in the aggregate, the failure to exist, qualify,
be licensed or be in good standing or have such power and authority could not
reasonably be expected to result in a Material Adverse Effect.

67



--------------------------------------------------------------------------------



 



     Section 5.02. Authorization and Validity. Each of the Loan Parties has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party and to perform its obligations thereunder. The execution and
delivery by each of the Loan Parties of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper corporate or other organizational proceedings, and the Loan
Documents to which each such Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by general equitable principles.
     Section 5.03. No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any applicable law, rule, regulation,
ruling, order, writ, judgment, injunction, decree or award binding on Holdco or
any of its Subsidiaries or any Property of such Person or (b) Holdco’s or any
Material Domestic Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by laws, or operating or other management agreement, or
substantially equivalent governing document, as the case may be, or (c) the
provisions of any note, bond, mortgage, deed of trust, license, lease indenture,
instrument, agreement or other obligation (each a “Contract”) to which Holdco or
any Subsidiary is a party or is subject, or by which it, or its Property, is
bound, or conflict with, result in a breach of any provision thereof or
constitute a default thereunder (or result in an event which, with notice or
lapse of time or both, would constitute a default thereunder), or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or (except for the Liens created by the Loan
Documents and Permitted Liens) result in, or require, the creation or imposition
of any Lien in, of or on the Property of Holdco or any of its Subsidiaries
pursuant to the terms of any such note, bond, mortgage, deed of trust, license,
lease indenture, instrument, agreement or other obligation, except with respect
to clauses (a) or (c), to the extent, individually or in the aggregate, that
such violation, conflict, breach, default or creation or imposition of any lien
could not reasonably be expect to result in a Material Adverse Effect. No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by Holdco or any of its Material Domestic
Subsidiaries, is required to be obtained by Holdco or any of its Material
Domestic Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.
     Section 5.04. Financial Statements. The consolidated financial statements
of Holdco and its Subsidiaries heretofore delivered to the Lenders as of and for
the fiscal year ended December 31, 2010 were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial condition and operations of Holdco and its Subsidiaries at such date
and the consolidated results of their operations for the period then ended.

68



--------------------------------------------------------------------------------



 



     Section 5.05. Material Adverse Change. Since December 31, 2010 no change or
event has occurred and no circumstance exists event or circumstance which has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
     Section 5.06. Taxes. Holdco and its Subsidiaries have filed or caused to be
filed all United States federal tax returns and all other material tax returns
and reports required to be filed and have paid or caused to be paid all taxes
due pursuant to said returns or pursuant to any assessment received by such
Persons, except such taxes, if any, which are not overdue by more than 30 days
or that (a) are being contested in good faith and as to which adequate reserves
have been provided in accordance with GAAP or (b) the non-payment of which could
not reasonably be expected to have a Material Adverse Effect. The United States
federal income tax returns of Holdco and its Subsidiaries have been audited by
the Internal Revenue Service (or the statute of limitations applicable to audits
of such tax returns has run) through the fiscal year ended December 31, 2004. As
of the Effective Date, neither Holdco nor any of its Subsidiaries has entered
into any “listed transaction” as defined under Section 1.6011-4(b)(2) of the
Treasury Regulations promulgated under the Code.
     Section 5.07. Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their senior officers, threatened against or affecting Holdco or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Holdco nor any of its
Subsidiaries is subject to any order, judgment or decree that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     Section 5.08. Subsidiaries; Capital Stock; Loan Parties. As of the
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.08, and all of the outstanding Capital Stock
in such Subsidiaries has been validly issued, is fully paid and non-assessable
and is owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.08 free and clear of all Liens except Permitted Liens. As of the
Effective Date, no Loan Party has equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.08. Set
forth on Part (c) of Schedule 5.08 is a complete and accurate list of all Loan
Parties, showing as of the Effective Date (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation. As of the Effective Date, the copy of the charter of each Loan
Party and each amendment thereto provided pursuant to Section 4.01(c) is a true
and correct copy of each such document, each of which is valid and in full force
and effect.
     Section 5.09. ERISA; Labor Matters.
     (a) No Reportable Event has occurred with respect to any Single Employer
Plan that could reasonably be expected to have a Material Adverse Effect.
Neither Holdco, any of its Subsidiaries nor any other member of the Controlled
Group has withdrawn from any Multiemployer Plan or has incurred or reasonably
expects to incur any liability (other than that which could not reasonably be
expected to have a Material

69



--------------------------------------------------------------------------------



 



Adverse Effect) as a result of a complete or partial withdrawal. No ERISA Event
with respect to any Single Employer Plan has occurred or is reasonably expected
to occur that could reasonably be expected to have a Material Adverse Effect.
     (b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) Holdco and each of its
Subsidiaries has made all required contributions to each Plan in accordance with
its terms; (ii) there is not now, nor do any circumstances exist that are likely
to give rise to any requirement for the posting of security with respect to a
Plan or the imposition of any material liability or material lien on the assets
of Holdco or any of its Subsidiaries under ERISA or the Code in respect of any
Plan, and no liability (other than for premiums to the PBGC) under Title IV of
ERISA or under Sections 412 or 4971 of the Code has been or is reasonably
expected to be incurred by Holdco or any of its Subsidiaries; and (iii) there
are no pending or, to the knowledge of Holdco or Borrower, threatened claims
(other than claims for benefits in the ordinary course), lawsuits or
arbitrations which have been asserted or instituted against the Plans or the
assets of any of the trusts under any of the Plans.
     (c) None of Holdco, any of its Subsidiaries or any other person or entity
under common control with Holdco within the meaning of Section 414(b), (c),
(m) or (o) of the Code participates in, or is required to contribute to, any
“multiemployer plan” (within the meaning of Section 3(37) of ERISA) (a
“Multiemployer Plan”).
     (d) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, with respect to any employee benefit
plan, program, policy, arrangement or agreement maintained or contributed to by
Holdco or any of its Subsidiaries with respect to employees employed outside the
United States (a “Foreign Plan”), (i) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities; and (ii) all Foreign Plans that are required
to be funded are funded in accordance with applicable Laws, and with respect to
all other Foreign Plans, adequate reserves therefore have been established on
the accounting statements of Holdco or its applicable Subsidiary.
     Section 5.10. Accuracy of Information.
     (a) As of the Effective Date, no information, exhibit or report (as
modified or supplemented by other information so furnished) furnished by Holdco
or any of its Subsidiaries to the Administrative Agent or to any Lender (other
than projections and other forward looking information and information of a
general economic or industry specific nature) in connection with the negotiation
of, or compliance with, the Loan Documents contained any material misstatement
of fact or omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.
     (b) As of the Effective Date, any projections and other financial estimates
and forecasts furnished by Holdco to the Administrative Agent or to any Lender
on or prior to the Effective Date in connection with the negotiation of, or
compliance with, this Agreement were based on good faith estimates and
assumptions believed by Holdco to be reasonable at the time made, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections may differ from the projected results.

70



--------------------------------------------------------------------------------



 



     Section 5.11. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of Holdco and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
     Section 5.12. Compliance With Laws. Holdco and its Subsidiaries have
complied with all applicable Laws of any Governmental Entity having jurisdiction
over the conduct of their respective businesses or the ownership of their
respective Property, except for any failure to comply with any of the foregoing
which could not reasonably be expected to have a Material Adverse Effect.
     Section 5.13. Ownership of Properties. Except as set forth on
Schedule 5.13, Holdco and its Subsidiaries have good and marketable title to or
valid leasehold interests in, free of all Liens other than Permitted Liens, to
all of the Property and assets reflected in Holdco’s most recent consolidated
financial statements provided to the Administrative Agent as owned by Holdco and
its Subsidiaries, in each case except to the extent that the failure to possess
such title or interests could not reasonably be expected to have a Material
Adverse Effect.
     Section 5.14. Plan Assets; Prohibited Transactions. Neither Holdco nor any
of its Subsidiaries is an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of the Loans or Letters of Credit hereunder gives rise
to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
     Section 5.15. Environmental Matters. Except for those matters that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) each of Holdco and its Subsidiaries is and has been in
compliance with all applicable Environmental Laws, and neither Holdco nor any of
its Subsidiaries has received any communication alleging or has any other basis
to believe that Holdco or any subsidiary is in violation of, has any liability
under, or has assumed the liability of any other Person under any Environmental
Law or with respect to Hazardous Materials, (b) each of Holdco and its
Subsidiaries validly possesses and is in compliance with all Permits required
under Environmental Laws to conduct its business as presently conducted, and all
such Permits are valid and in good standing, (c) there are no claims relating to
Environmental Laws or Hazardous Materials, pending or, to the knowledge of
Holdco or any of its Subsidiaries, threatened against Holdco or any of its
Subsidiaries and (d) none of Holdco or any of its Subsidiaries or any of their
respective predecessors has released used, handled, or managed any Hazardous
Materials in a manner that would reasonably be expected to result in any claim
or liability relating to Environmental Laws against Holdco or any of its
Subsidiaries.
     Section 5.16. Investment Company Act. Neither Holdco nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     Section 5.17. [RESERVED.]

71



--------------------------------------------------------------------------------



 



     Section 5.18. Intellectual Property. As of the Effective Date,
     (a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) Holdco and each of its
Subsidiaries own, free of all encumbrances except Permitted Liens, or have the
valid right to use all the Intellectual Property used or held for use in, or
necessary to, the conduct their respective businesses as currently conducted and
(ii) the conduct of the business of Holdco and each of its Subsidiaries as
currently conducted does not infringe, misappropriate or otherwise violate any
Intellectual Property rights of any third party. Except as would not reasonably
be expected to have a Material Adverse Effect, there is no claim, demand,
investigation, suit or proceeding pending, or to the knowledge of Holdco and the
Borrower, threatened, against Holdco or any of its Subsidiaries (i) based upon,
or challenging or seeking to deny or restrict, the rights of Holdco or any of
its Subsidiaries in any Intellectual Property owned by or licensed to it
(including by way of any opposition, cancellation or interference proceeding or
similar action challenging the validity or ownership of such Intellectual
Property) or (ii) alleging that their respective use of any Intellectual
Property or the conduct of their respective businesses infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
third party. Except as would not reasonably be expected to have a Material
Adverse Effect, to the knowledge of Holdco and the Borrower, no third parties
are infringing the Intellectual Property rights of Holdco or any of its
Subsidiaries.
     (b) All material registered trademarks, service marks, patents, copyrights
and applications for the foregoing, in each case owned by Holdco or any of its
Subsidiaries and material to the business of Holdco and its Subsidiaries, taken
as a whole (collectively, the “Material Registered IP”), have been duly
registered or applied for with the U.S. Patent and Trademark Office, United
States Copyright Office, and their foreign equivalents, as applicable, and no
such Material Registered IP as has been adjudged to be invalid or unenforceable
in whole or in part.
     Section 5.19. Collateral. As of the Effective Date, the Collateral
Documents will be effective to create (to the extent described therein), in
favor of and for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein, except as may
be limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law). When the actions specified in each Collateral Document have been duly
taken, the security interests granted pursuant thereto shall constitute (to the
extent described therein) a perfected security interest (subject only to
Permitted Liens) in all right, title and interest of each pledgor party thereto
in the Collateral described therein with respect to such pledgor if and to the
extent perfection can be achieved by taking such actions.
ARTICLE 6
Covenants
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

72



--------------------------------------------------------------------------------



 



     Section 6.01. Financial Reporting. Holdco will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and will furnish to
the Administrative Agent for further distribution to the Lenders the following:
     (a) within 90 days after the close of each fiscal year of Holdco, an audit
report certified by independent certified public accountants of recognized
national standing (which in each case shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit), prepared in accordance with GAAP on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for Holdco and its Subsidiaries, including balance sheets as of the
end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows on a consolidated and consolidating
basis, accompanied by any final management letter prepared by said accountants
to Holdco;
     (b) within 45 days after the close of the first three quarterly periods of
each of Holdco’s fiscal years, for Holdco and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period,
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a consolidated and consolidating statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter,
certified by a Financial Officer of Holdco as in each case fairly presenting, in
all material respects, the consolidated financial condition of Holdco and its
consolidated Subsidiaries (subject to normal year-end adjustments and the
absence of footnotes) and having been prepared in reasonable detail;
     (c) so long as corresponding financial statements are required to be
delivered under the Note Purchase Agreement or the Indenture, within 30 days
after the end of each of the first two months of each fiscal quarter of Holdco,
a company-prepared consolidated balance sheet of Holdco and its consolidated
Subsidiaries as at the end of such period and related company-prepared
statements of income in a form customarily prepared by management for Holdco and
its consolidated Subsidiaries for such monthly period, certified by a Financial
Officer of Holdco as fairly presenting, in all material respects, the
consolidated financial condition of Holdco and its consolidated Subsidiaries
(subject to normal year-end adjustments and the absence of footnotes) and having
been prepared in reasonable detail;
     (d) together with the financial statements required under Sections 6.01(a)
and (b), a compliance certificate in substantially the form of Exhibit E signed
by a Financial Officer showing the calculations necessary to determine
compliance with this Agreement (including Sections 6.22(a) and 6.22(b)) and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof;
     (e) within 60 days after the commencement of each fiscal year of Holdco and
its Subsidiaries (commencing with the fiscal year beginning January 1, 2012), a
financial forecast of Holdco and its Subsidiaries for such fiscal year;
     (f) within 270 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA;

73



--------------------------------------------------------------------------------



 



     (g) within 30 Business Days after the Borrower knows that any Reportable
Event has occurred with respect to any Single Employer Plan, a statement, signed
by a Financial Officer of the Borrower describing said Reportable Event and the
action which the Borrower or any Affiliate of the Borrower proposes to take with
respect thereto;
     (h) promptly upon the filing thereof, electronic notice to the
Administrative Agent of the filing of all proxy statements, registration
statements and periodic and current reports on forms 10K, 10Q and 8K which
Holdco or any of its Subsidiaries files with the SEC;
     (i) as soon as possible and in any event on the later of (i) 30 days
following the occurrence of the following events or (ii) the first date required
for delivery of the financial statements pursuant to Section 6.01(a) or
Section 6.01(b) after the occurrence of the following events, written notice of
the creation, establishment or acquisition of any Subsidiary or the issuance by
or to the Borrower or any of its Subsidiaries of any Capital Stock; and
     (j) such other information (including non financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
     Information required to be delivered pursuant to this Section 6.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the website of Holdco at http://www.moneygram.com
and the Borrower has given notice that such reports are so available.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. If any information which is required to be furnished to
the Lenders under this Section 6.01 is required by law or regulation to be filed
by Holdco or the Borrower with a government body on an earlier date, then the
information required hereunder shall be furnished to the Lenders at such earlier
date (which delivery may be by electronic communication including fax or email
and shall be deemed to be an original authentic counterpart thereof for all
purposes).
     Section 6.02. Use of Proceeds. Holdco and the Borrower will, and will cause
each Subsidiary to, use the proceeds of the Credit Extensions for general
corporate purposes, including repayment of the loans owing under the Existing
Credit Agreement and the payment of the costs, fees and expenses of the
Recapitalization, and acquisitions permitted hereunder; provided that
Incremental Facilities may also be used for the purposes set forth in
Section 2.25(a). None of Holdco, the Borrower nor any of their Subsidiaries will
use any of the proceeds of the Advances to purchase or carry any “margin stock”
(as defined in Regulation U).
     Section 6.03. Notices. The Borrower will promptly notify the Administrative
Agent of:
     (a) the occurrence of any Default or Unmatured Default;
     (b) the occurrence of any “Default” or “Event of Default” under the Second
Lien Documents; and

74



--------------------------------------------------------------------------------



 



     (c) any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a contractual obligation of Holdco or any Subsidiary; (ii) any
dispute, litigation, investigation, proceeding or suspension between Holdco or
any Subsidiary and any Governmental Entity; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting Holdco or any
Subsidiary.
     Each notice pursuant to Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
     Section 6.04. Conduct of Business. Holdco will, and will cause each Holdco
Subsidiary to, carry on and conduct its business in the financial or payment
services industry or the support thereof and do all things necessary to remain
duly incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except as permitted by Sections 6.15 and 6.16 or where the failure to maintain
such authority could not reasonably be expected to have a Material Adverse
Effect.
     Section 6.05. Payment of Obligations. Holdco will, and will cause each
Holdco Subsidiary to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by Holdco or such Subsidiary or (ii) the failure to pay any
such taxes or other amounts could not reasonably be expected to have a Material
Adverse Effect.
     Section 6.06. Insurance. Holdco will maintain or cause to be maintained,
with financially sound and reputable insurers, insurance on all its Property as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses of similar sizes, in
each case in such amounts (giving effect to self insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons. The Borrower will furnish to any Lender
upon request full information as to the insurance carried (but no more often
than once per year absent a Default).
     Section 6.07. Compliance with Laws. Holdco will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, the noncompliance with which could
reasonably be expected to have a Material Adverse Effect.
     Section 6.08. Maintenance of Properties. Holdco will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep its Property in good repair, working order and condition (other than
wear and tear occurring in the ordinary course of business, routine obsolescence
and casualty or condemnation), and from time to time make or cause to be made,
all necessary and proper repairs,

75



--------------------------------------------------------------------------------



 



renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, in each case, except to the
extent such non-compliance could not reasonably be expected to have a Material
Adverse Effect.
     Section 6.09. Inspection. Holdco will, and will cause each of its
Subsidiaries to, keep adequate books of record and accounts to allow preparation
of financial statements in accordance with GAAP and permit the Administrative
Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, books and financial records of Holdco and each of
its Subsidiaries, to examine and make copies of the books of accounts and other
financial records of Holdco and each of its Subsidiaries, and to discuss the
affairs, finances and accounts of Holdco and each of its Subsidiaries with, and
to be advised as to the same by, their respective officers at such reasonable
times and intervals as the Administrative Agent or any Lender may designate. The
costs of such inspections shall be for the account of the Borrower, except in
the case of (a) a Lender inspection in the absence of the occurrence and
continuation of a Default, which shall be done at such Lender’s expense, or
(b) any Administrative Agent inspections in excess of one inspection during any
12-month period in the absence of the occurrence and continuation of a Default,
each of which shall be done at the Administrative Agent’s expense.
     Section 6.10. Compliance With Environmental Laws. Holdco will, and will
cause each of its Subsidiaries to, comply, and undertake all commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and any permits issued pursuant to Environmental Laws; obtain
and renew all permits issued pursuant to Environmental Laws necessary for its
operations and properties; and conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up all Hazardous Materials from any of its properties, in
accordance with the requirements of all Environmental Laws; provided, however,
that neither Holdco nor any of its Subsidiaries shall be required to so comply
with such Environmental Laws, or undertake any such cleanup, removal, remedial
or other action to the extent that (a) its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP or
(b) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     Section 6.11. Further Assurances. Promptly upon reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

76



--------------------------------------------------------------------------------



 



     Section 6.12. Maintenance Of Ratings. Holdco will use commercially
reasonable efforts to maintain a public corporate rating from S&P and a public
corporate family rating from Moody’s.
     Section 6.13. Restricted Payments and Payments with respect to Second Lien
Indebtedness. Holdco will not, nor will it permit any Holdco Subsidiary to,
(i) declare or pay any Restricted Payments or (ii) make any Restricted Second
Lien Payment, except that, in each case, so long as no Default or Unmatured
Default then exists or would result therefrom, the following shall be permitted:
     (a) the payment by Holdco or any Holdco Subsidiary of dividends payable in
its own Capital Stock (other than Disqualified Stock);
     (b) the making of any Restricted Payment or Restricted Second Lien Payment
in exchange for, or out of the proceeds of, the substantially concurrent
contribution of common equity capital to Holdco; provided that the amount of any
such net cash proceeds that are utilized for any such Restricted Payment or
Restricted Second Lien Payment will be excluded from clause (b) of the
definition of Basket Amount;
     (c) repurchases of Capital Stock deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price of such options or warrants;
     (d) the declaration and payment of dividends or distributions to holders of
any class or series of preferred stock of any Holdco Subsidiary issued in
accordance with Section 6.14;
     (e) the defeasance, redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness or Second Lien Indebtedness of the
Borrower made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Subordinated Indebtedness or Second Lien Indebtedness
(“Refinancing Restricted Indebtedness”) of the Borrower, as the case may be,
that is incurred in compliance with Section 6.14 so long as:
     (i) the principal amount (or accreted value, if applicable) of such
Refinancing Restricted Indebtedness does not exceed the principal amount plus
any accrued and unpaid interest on the Subordinated Indebtedness or Second Lien
Indebtedness, as applicable, being so redeemed, repurchased, acquired or retired
for value (in any case, the “Refinanced Restricted Indebtedness”), plus the
amount of any premium required to be paid under the terms of the instrument
governing the Refinanced Restricted Indebtedness and any fees and expenses
incurred in the issuance of such Refinancing Restricted Indebtedness;
     (ii) such Refinancing Restricted Indebtedness is subordinated to the
Obligations at least to the same extent as such Refinanced Restricted
Indebtedness and, in the case of any Refinancing Restricted Indebtedness in
respect of Second Lien Indebtedness, the holders thereof become parties to an
intercreditor agreement no less favorable to the holders of Loans and other
Obligations hereunder than those in effect with the holders of Second Lien
Indebtedness on the date hereof;

77



--------------------------------------------------------------------------------



 



     (iii) such Refinancing Restricted Indebtedness has a final scheduled
maturity date equal to or later than the final scheduled maturity date of the
Refinanced Restricted Indebtedness; and
     (iv) such Refinancing Restricted Indebtedness has a Weighted Average Life
to Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of the Refinanced Restricted Indebtedness and, in the case of any
Refinancing Restricted Indebtedness in respect of Second Lien Indebtedness, does
not require any payment of principal prior to the earlier of (x) March 25, 2018
and (y) the date that is six months after the Term Loan Maturity Date;
     (f) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock of the Borrower or Holdco
held by any current or former employee, director, manager or consultant of
Holdco or any Holdco Subsidiary (or their respective estates, heirs,
beneficiaries, transferees, spouses or former spouses) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or similar agreement; provided, that the aggregate amount of
Restricted Payments made pursuant to this clause (f) in any four-fiscal quarter
period shall not exceed $5,000,000 as of the last day of such four-fiscal
quarter period;
     (g) a Restricted Payment or Restricted Second Lien Payment in an amount not
to exceed the Remaining Basket Amount determined at such time;
     (h) Restricted Second Lien Payments made with the proceeds of Incremental
Loans made pursuant to Section 2.25 on the terms set forth therein;
     (i) Restricted Second Lien Payments that are both (i) made with cash on
hand of Holdco or any Holdco Subsidiary and (ii) substantially contemporaneously
with Restricted Second Lien Payments made pursuant to clause (h) above if, on a
pro forma basis, the First Lien Leverage Ratio is not more than 2.5 to 1.0;
provided that the amount of such Restricted Second Lien Payment under this
clause (i) is not more than 25% of the aggregate amount of such payments under
this clause (i) at such time and such substantially contemporaneous payments
under clause (h);
     (j) Restricted Second Lien Payments not otherwise permitted by the other
clauses of this Section 6.13 if, after giving pro forma effect to any borrowings
made in connection thereof, the First Lien Leverage Ratio is not more than 2.0
to 1.0; and
     (k) other Restricted Payments or Restricted Second Lien Payments which,
when aggregated with all other Restricted Payments and Restricted Second Lien
Payments made pursuant to this clause (k) after the date hereof do not exceed
$25,000,000.
     Notwithstanding the foregoing, the making of any dividend or distribution
or the consummation of any irrevocable redemption within 60 days after the date
of declaration of the dividend or distribution or giving of the redemption
notice, as applicable, will not be prohibited if, at the date of declaration or
notice such payment or redemption would have complied with the provisions of
this Agreement. A conversion of Second Lien Indebtedness into Capital Stock of
Holdco shall not be deemed to be a Restricted Second Lien Payment.

78



--------------------------------------------------------------------------------



 



     Section 6.14. Indebtedness. Holdco will not, nor will it permit any Holdco
Subsidiary to, create, incur or suffer to exist any Indebtedness, nor will it
permit Borrower or any Borrower Subsidiary to issue preferred stock (other than
shares of preferred stock of the Borrower or a Borrower Subsidiary issued to
Holdco, the Borrower or a Subsidiary Guarantor), except:
     (a) Obligations of the Loan Parties under the Loan Documents;
     (b) Indebtedness existing on the Effective Date and described in all
material respects in Schedule 6.14;
     (c) Second Lien Indebtedness (including any Refinancing Restricted
Indebtedness constituting Second Lien Indebtedness) in an aggregate principal
amount not exceeding (i) $500,000,000 in aggregate principal amount (or, if
less, the initial aggregate principal amount of such Indebtedness on the
Effective Date) minus (ii) the aggregate amount of all principal repayments of
such Indebtedness after the Effective Date (other than through Refinancing
Restricted Indebtedness permitted under Section 6.13);
     (d) unsecured Indebtedness for borrowed money incurred by any Loan Party;
provided, however, that after giving effect to the incurrence of such
Indebtedness, (x) Holdco shall be in compliance with the Interest Coverage Ratio
required by Section 6.22(a) and (y) the Total Leverage Ratio, determined on a
pro forma basis, is not greater than the lesser of (A) the maximum Total
Leverage Ratio set forth in Section 6.22(b) for the date most recently tested
(or in case of any transaction prior to September 30, 2011, for September 30,
2011) and (B) 4.50 to 1.00.
     (e) Indebtedness or preferred stock of (i) Holdco, Borrower or a Guarantor
incurred to finance an acquisition permitted hereunder or (ii) Persons that are
acquired by Holdco, Borrower or a Guarantor or merged into Holdco, Borrower or a
Guarantor in accordance with the terms of this Agreement; provided, however,
that after giving effect to such acquisition or merger, the Total Leverage
Ratio, determined on a pro forma basis, is not greater than (x) the maximum
Total Leverage Ratio set forth in Section 6.22(b) for the date most recently
tested (or, in the case of any such transaction prior to September 30, 2011, for
September 30, 2011) minus (y) 0.25;
     (f) Indebtedness incurred by Holdco or any Holdco Subsidiary constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business in respect of workers’ compensation claims, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;
     (g) Indebtedness arising from agreements of Holdco or a Holdco Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Holdco Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Holdco Subsidiary for the purpose of financing such
acquisition; provided, however, that:

79



--------------------------------------------------------------------------------



 



     (i) such Indebtedness is not reflected on the balance sheet of Holdco or
any Holdco Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will be
deemed to be reflected on such balance sheet for purposes of this clause
(g)(i)); and
     (ii) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds including non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time received and
without giving effect to any subsequent changes in value) actually received by
Holdco or any Holdco Subsidiary in connection with such disposition;
     (h) (i) Indebtedness of Holdco or the Borrower to a Guarantor or
(ii) Indebtedness of a Subsidiary Guarantor to Holdco, the Borrower or another
Subsidiary Guarantor; provided that any such Indebtedness is made pursuant to an
intercompany note; provided, further, that any subsequent transfer of any such
Indebtedness (except to Holdco, the Borrower or another Subsidiary Guarantor)
shall be deemed, in each case, to be an incurrence of such Indebtedness that was
not permitted by this clause (h);
     (i) the guarantee by Holdco, the Borrower or any of the Subsidiary
Guarantors of Indebtedness of Holdco or a Holdco Subsidiary that was permitted
to be incurred by another provision of this covenant; provided that if the
Indebtedness being guaranteed is subordinated to the Obligations, then the
guarantee shall be subordinated to the same extent as the Indebtedness
guaranteed;
     (j) the incurrence by Holdco or any Holdco Subsidiary of Indebtedness or
issuance of preferred stock that serves to extend, refund, refinance, renew,
replace or defease any Indebtedness or preferred stock incurred or issued as
permitted under clause (b), (d) or (e) above, this clause (j) or any
Indebtedness or preferred stock incurred or issued to so refund or refinance
such Indebtedness or preferred stock (the “Refinancing Indebtedness”) prior to
its respective maturity; provided, however, that such Refinancing Indebtedness:
     (i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness or preferred stock being refunded or
refinanced;
     (ii) to the extent such Refinancing Indebtedness refinances
(A) Indebtedness subordinated or pari passu to the Obligations, such Refinancing
Indebtedness is subordinated or pari passu to the Obligations at least to the
same extent as the Indebtedness being refinanced or refunded; or (B) preferred
stock, such Refinancing Indebtedness must be preferred stock;
     (iii) shall not include:
     (A) Indebtedness or preferred stock of a Holdco Subsidiary that refinances
Indebtedness or preferred stock of Holdco; or

80



--------------------------------------------------------------------------------



 



     (B) Indebtedness or preferred stock of a Holdco Subsidiary that is not the
Borrower or a Guarantor that refinances Indebtedness or preferred stock of the
Borrower or a Guarantor; and
     (iv) is in a principal amount not in excess of the principal amount of
Indebtedness being refunded or refinanced (including additional Indebtedness
incurred to pay premiums, fees and expenses in connection therewith);
     (k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided such Indebtedness is
extinguished within five Business Days of its incurrence;
     (l) the incurrence by Holdco or any Holdco Subsidiary of Indebtedness in
respect of workers’ compensation claims, payment obligations in connection with
health or other types of social security benefits, unemployment or other
insurance or self-insurance obligations in the ordinary course of business;
     (m) Indebtedness that may be deemed to exist pursuant to any performance,
completion or similar guarantees, performance, surety, statutory, appeal, bid,
payment (other than payment of Indebtedness) or reclamation bonds, statutory
obligations or similar obligations (including any bonds or letters of credit
issued with respect thereto and all guarantee, reimbursement and indemnity
agreements entered into in connection therewith) incurred in the ordinary course
of business;
     (n) obligations incurred in connection with any management or director
deferred compensation plan;
     (o) Indebtedness in respect of (i) employee credit card programs and
(ii) netting services, cash pooling arrangements or similar arrangements in
connection with cash management and deposit accounts; provided that, with
respect to any such arrangements, the total amount of all deposits subject to
such arrangement at all times equals or exceeds the total amount of overdrafts
subject to such arrangement;
     (p) (x) overnight Repurchase Agreements incurred in the ordinary course of
business and (y) Repurchase Agreements with maturities of less than 30 days (and
excluding Indebtedness incurred pursuant to clause (x) of this clause (p)) which
at any one time outstanding do not exceed $100,000,000;
     (q) Indebtedness (including Capitalized Lease Obligations) and preferred
stock incurred by Holdco, the Borrower or any Subsidiary Guarantor, the proceeds
of which are applied to finance the development, construction, purchase, lease,
repairs, additions or improvement of property (real or personal), equipment or
other fixed or capital assets that are used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person
owning such assets, in an aggregate principal amount which, when aggregated with
the principal amount of all other Indebtedness and preferred stock then
outstanding and incurred pursuant to this clause (q) and including all
Indebtedness and preferred stock incurred to refund, refinance or replace any
other Indebtedness incurred pursuant to this clause (q), does not exceed
$20,000,000;

81



--------------------------------------------------------------------------------



 



     (r) (A) Indebtedness or preferred stock of Holdco, the Borrower or of a
Subsidiary Guarantor owing to a Non-Guarantor (other than an SPE) that is
subordinated in right of payment to the Obligations of Holdco, the Borrower or
such Subsidiary Guarantor and (B) Indebtedness or preferred stock in an
aggregate principal amount outstanding at any time not to exceed $150,000,000 of
a Non-Guarantor (other than an SPE) owing to Holdco, the Borrower or a
Subsidiary Guarantor; provided, that any subsequent transfer of any such
Indebtedness or preferred stock (except to Holdco or a Holdco Subsidiary) shall
be deemed to be an incurrence of such Indebtedness that was not permitted by
this clause (r);
     (s) loans and advances owing by any Non-Guarantor to another Non-Guarantor;
     (t) Indebtedness owing by any Non-Guarantor so long as the aggregate amount
of Indebtedness incurred pursuant to this clause (t) does not at any one time
outstanding exceed $25,000,000;
     (u) Indebtedness in respect of pari passu first lien notes issued pursuant
to Section 2.25(a);
     (v) Indebtedness owing by a Non-Guarantor to Holdco, the Borrower or a
Subsidiary Guarantor as a result of any Investment permitted under
Sections 6.17(d), 6.17(s), 6.17(t) or 6.17(v); and
     (w) Indebtedness of Holdco and Indebtedness or preferred stock of Holdco,
the Borrower or any Subsidiary Guarantor not otherwise permitted hereunder in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness or
preferred stock then outstanding and incurred pursuant to this clause (w), does
not at any one time outstanding exceed $100,000,000.
     Without limiting the generality of the foregoing, neither Holdco nor any
Holdco Subsidiary shall incur or have outstanding any Indebtedness to the SPEs.
     For purposes of determining compliance with this Section 6.14: (i) in the
event that an item of Indebtedness or preferred stock (or any portion thereof)
meets the criteria of more than one of the categories of permitted Indebtedness
or preferred stock described in clauses (a) through (w) above, the Borrower, in
its sole discretion, may classify or reclassify such item of Indebtedness or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness or preferred stock in one of the above
clauses; and (ii) at the time of incurrence or reclassification, the Borrower
will be entitled to divide and classify an item of Indebtedness or preferred
stock in more than one of the types of Indebtedness or preferred stock described
in clauses (a) through (w) above.
     Accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness will not be deemed
to be an incurrence of Indebtedness for purposes of this Section 6.14.
     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount

82



--------------------------------------------------------------------------------



 



of Indebtedness denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.
     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
     Section 6.15. Merger.
     (a) The Borrower will not consolidate, merge, liquidate or dissolve with or
into (whether or not the Borrower is the surviving entity), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all the
properties or assets of the Borrower and the Borrower Subsidiaries, taken as a
whole, in one or more related transactions, to another Person, unless:
     (i) either:
     (A) the Borrower is the surviving company; or
     (B) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Person, as the case may be, being herein called the
“Successor Company”);
     (ii) the Successor Company, if other than the Borrower, expressly assumes
all the Obligations of the Borrower under the Loan Documents pursuant to
documents in form reasonably satisfactory to the Administrative Agent;
     (iii) immediately before and after such transaction, no Default or
Unmatured Default exists;
     (iv) the Successor Company would be in pro forma compliance, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
with Sections 6.22(a) and 6.22(b);
     (v) each Guarantor, unless it is the other party to the transactions
described above, in which case clause (b) below applies, shall have confirmed
that its Obligations under the applicable Loan Documents to which it is a party

83



--------------------------------------------------------------------------------



 



remain outstanding pursuant to documentation reasonably satisfactory to the
Administrative Agent; and
     (vi) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such consolidation, merger or transfer
complies with the provisions described in this clause (a).
     The Successor Company will succeed to, and be substituted for the Borrower
under this Agreement and each other Loan Document.
     Notwithstanding the foregoing (but subject to clause (b) below), any
Borrower Subsidiary may consolidate with, merge, liquidate or dissolve into or
transfer all or part of its properties and assets to Holdco or to another Holdco
Subsidiary.
     (b) No Guarantor (including Holdco) will, and the Borrower will not permit
any Guarantor to, consolidate or merge with or into or dissolve or liquidate
into (whether or not such Guarantor is the surviving entity), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all its
properties or assets in one or more related transactions, to any Person unless:
     (i) (A) such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, conveyance or other disposition will have
been made is an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”); and
     (B) the Successor Person, if other than such Guarantor, expressly assumes
all the obligations of such Guarantor under the Loan Documents pursuant to
documents in form reasonably satisfactory to the Administrative Agent; and
     (C) immediately before and after such transaction, no Default or Unmatured
Default exists; or
     (ii) such transaction is made in compliance with Section 6.16 (without
regard to Section 6.16(k)) or constitutes an Investment permitted by
Section 6.17.
     The Successor Person will succeed to, and be substituted for such Guarantor
under the Guaranty and each other Loan Document.
     Notwithstanding the foregoing, any Subsidiary Guarantor may consolidate
with, merge into or transfer all or part of its properties and assets to Holdco,
the Borrower or to another Subsidiary Guarantor.
     Section 6.16. Sale of Assets. Holdco will not, nor will it permit any
Holdco Subsidiary to, lease, sell or otherwise dispose of its Property to any
other Person, except:

84



--------------------------------------------------------------------------------



 



     (a) the disposition of (i) Cash and Cash Equivalents in the ordinary course
of business, (ii) obsolete or worn out equipment or other tangible personal
property or (iii) inventory sales in the ordinary course of business;
     (b) transfers of property subject to casualty, condemnation or similar
events (including in lieu thereof) upon receipt of the Net Proceeds in respect
thereof;
     (c) the disposition of Portfolio Securities (other than Specified
Securities) for Cash and Cash Equivalents or securities contained in the
Restricted Investment Portfolio;
     (d) the making of any Restricted Payment or Investment that is permitted to
be made, and is made, under Section 6.13 or 6.17, as applicable;
     (e) the unwinding of any Rate Management Transaction;
     (f) [Reserved.];
     (g) sales of securities pursuant to Repurchase Agreements;
     (h) sales, transfers or other dispositions of its Property to an SPE made
in compliance with Section 6.17(f);
     (i) transfers from a Subsidiary to Holdco or the Borrower, from Holdco or
the Borrower to any Guarantor, from a Guarantor to any other Guarantor or from a
Non-Guarantor to Holdco or a Holdco Subsidiary;
     (j) sales or dispositions of the official check business by Holdco and the
Holdco Subsidiaries;
     (k) the disposition of all or substantially all the assets of Holdco or any
Holdco Subsidiary in a manner permitted pursuant to Section 6.15;
     (l) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;
     (m) surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims;
     (n) the lease, assignment or sub-lease of any real or personal property in
the ordinary course of business;
     (o) foreclosures on assets;
     (p) sales of assets pursuant to any financing transaction otherwise
permitted by this Agreement with respect to property built or acquired by Holdco
or a Holdco Subsidiary after the Effective Date, including sale and leaseback
transactions;
     (q) the granting of Liens otherwise permitted by this Agreement;
     (r) sales of accounts receivable in connection with the collection or
compromise thereof;

85



--------------------------------------------------------------------------------



 



     (s) the abandonment of Intellectual Property rights in the ordinary course
of business, which in the reasonable good faith determination of the Borrower,
are not material to the conduct of the business of Holdco and its Subsidiaries
taken as a whole;
     (t) leases, sales or other dispositions of its Property that, together with
all other Property of Holdco and the Holdco Subsidiaries previously leased, sold
or disposed of as permitted by this clause (t) during the twelve month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute a Substantial Portion of the Property of Holdco and the Holdco
Subsidiaries;
     (u) the abandonment of the Investments described on Schedule 6.16;
     (v) the sale or other disposition of Specified Securities; and
     (w) sales or other dispositions comprising all or a portion of the
Tax-Efficient Restructuring.
     For purposes of this Section 6.16, Property of a Holdco Subsidiary shall be
deemed to include Capital Stock (other than preferred stock) of such Holdco
Subsidiary issued or sold to any Person other than (x) a Loan Party, (y) in the
case of a Foreign Subsidiary, a Wholly-Owned Subsidiary of Holdco, or (z) any
Capital Stock issued to an equity holder other than Holdco or a Holdco
Subsidiary to maintain its pro rata ownership.
     Section 6.17. Investments and Acquisitions. Holdco will not, nor will it
permit any Holdco Subsidiary to, make any Acquisition of any Person or make any
Investment in any Person, except:
     (a) Acquisitions of (or all or substantially all of the assets of) entities
engaged in a Similar Business, so long as (i) the acquired entity becomes a
Subsidiary of Holdco and the Borrower and, if the acquired entity is a Domestic
Subsidiary, the acquired entity (x) becomes a Guarantor to the extent required
by Section 6.23 and, to the extent required by Section 6.24, pledges its assets
as Collateral or (y) is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all its assets to, or is liquidated into,
Holdco the Borrower or a Guarantor; (ii) after giving effect to such acquisition
and in each case determined on a pro forma basis, (x) Holdco shall be in
compliance with the Interest Coverage Ratio required by Section 6.22(a) and
(y) the Total Leverage Ratio shall be not greater than (A) the maximum Total
Leverage Ratio provided for the most recent date prior to such date under
Section 6.22(b) (or, in the case of any transaction prior to September 30, 2011,
for September 30, 2011) minus (B) 0.25; (iii) for any Acquisition with aggregate
consideration in excess of $50,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate executed by an Authorized Officer setting
forth the calculations demonstrating such compliance; (iv) both before and after
giving effect to such acquisition no Default or Unmatured Default exists and
(v) in the case of Acquisitions of Subsidiaries that are Non-Guarantors, the
aggregate amount of Investments in all Non-Guarantors for all such Acquisitions
shall not exceed (A) $125,000,000 plus (B) (I) $150,000,000 less (II) the
aggregate amount of all Investments made at or prior to such time pursuant to
clause (d) of this Section 6.17 plus (C) the Remaining Basket Amount plus (D)(1)
$50,000,000 less (II) the aggregate amount of all Investments made at or prior
to such time pursuant to clause (v) of this Section 6.17;
     (b) [RESERVED];

86



--------------------------------------------------------------------------------



 



     (c) any Investment in Holdco, the Borrower or any Subsidiary Guarantor;
     (d) any Investments by Holdco, the Borrower or any Subsidiary Guarantor in
any Non-Guarantor (other than any SPE) that together with all Investments made
pursuant to this clause (d) after the date hereof shall not exceed $150,000,000
less the aggregate amount of Investments made at or prior to such time pursuant
to clause (a)(v)(B) above;
     (e) Investments made in any Non-Guarantor (but not any SPE) by another
Non-Guarantor;
     (f) Investments in SPEs to provide for payment obligations in the ordinary
course pursuant to arrangements with customers and counterparties existing on
the Effective Date;
     (g) any Investment in Cash or Cash Equivalents;
     (h) any Investment in the Restricted Investment Portfolio;
     (i) any Investment existing on the date hereof (excluding assets held by
any SPE) or made pursuant to legally binding written commitments in existence on
the date hereof which, in either case, is set forth in all material respects on
Schedule 6.17(i), and any Investment that replaces, refinances or refunds any
such Investment; provided that such replacing, refinancing or refunding
Investment is in an amount that does not exceed the amount replaced, refinanced
or refunded, and is made in the same Person as the Investment replaced,
refinanced or refunded;
     (j) loans and advances to employees, directors, managers or consultants of
Holdco or any of the Holdco Subsidiaries for reasonable and customary business
related travel expenses, moving expenses and similar expenses, in each case
incurred in the ordinary course of business whether or not consistent with past
practice, and payroll advances in an aggregate outstanding amount at any time
(without giving effect to any writeoffs, writedowns or forgiveness) not
exceeding $10,000,000;
     (k) any Investment acquired by Holdco or any Holdco Subsidiary:
     (i) in exchange for any other Investment or accounts receivable held by
Holdco or any Holdco Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of such other Investment
or accounts receivable; or
     (ii) as a result of a foreclosure by Holdco or any Holdco Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;
     (l) Investments to the extent the payment for which consists of Capital
Stock (other than Disqualified Stock) of Holdco;
     (m) Investments consisting of Indebtedness owing by Non-Guarantors to any
Loan Party permitted under Section 6.14(r);

87



--------------------------------------------------------------------------------



 



     (n) any Investments received in compromise or resolution of (i) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of Holdco or any Holdco Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes
with Persons who are not Affiliates;
     (o) any Investment in securities or other assets not constituting Cash or
Cash Equivalents and received in connection with an asset sale made pursuant to
Section 6.16;
     (p) Rate Management Obligations permitted hereunder;
     (q) receivables owing to Holdco or any of its Subsidiaries created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
     (r) upfront payments, signing bonuses and similar payments paid to agents
and guaranties of agent commissions, in each case in the ordinary course of
business and consistent with past practice;
     (s) Investments by MoneyGram Payment Systems, Inc. in one or more
Non-Guarantors arising directly as a result of the Tax-Efficient Restructuring
(through contributions to equity of, or intercompany loans or advances to, such
Non-Guarantors);
     (t) any Investment not permitted by the other provisions of this
Section 6.17 in an amount not to exceed the Remaining Basket Amount determined
at such time;
     (u) transfers from Holdco, the Borrower or a Subsidiary Guarantor to a
Non-Guarantor of Property with an aggregate fair market value not greater than
$20,000,000 in any fiscal year of Holdco and which constitute Investments; and
     (v) additional Investments in an aggregate amount, taken together with all
other Investments previously made (I) pursuant to this clause (v) or
(II) pursuant to subclause (D) of clause (a) above, not to exceed $50,000,000
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value).
     Section 6.18. Liens. Holdco will not, nor will it permit any Holdco
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of Holdco or any of the Holdco Subsidiaries, except:
     (a) second-priority Liens securing obligations under the Second Lien
Documents;
     (b) Liens created pursuant to the Collateral Documents (which Liens shall
equally and ratably secure Secured Hedge Obligations and Secured Cash Management
Obligations);
     (c) Liens for taxes, assessments or governmental charges, claims or levies
not yet overdue for a period of more than 30 days or subject to penalties for
nonpayment, or which are being contested in good faith and by appropriate
proceedings;

88



--------------------------------------------------------------------------------



 



     (d) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than 30 days past due or
which are being contested in good faith by appropriate proceedings or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding in good faith with an appeal or other
proceeding for review so long as no such Lien secures claims constituting a
Default under Section 7.08;
     (e) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
     (f) minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties;
     (g) Liens in existence on the Effective Date and identified in all material
respects on Schedule 6.18 hereto;
     (h) ordinary course pledges or deposits to secure bids, tenders, contracts
(other than for the payment of Indebtedness for borrowed money) or leases to
which such Person is a party or deposits as security for contested taxes, import
duties or the payment of rent;
     (i) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
securing bonds required by applicable state regulatory licensing requirements or
letters of credit or bank guarantees or similar instruments in lieu of such
items or to support the issuance thereof issued pursuant to the request of and
for the account of such Person in the ordinary course of its business;
     (j) Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided further that such Liens may not extend to any other
property owned by Holdco or any Holdco Subsidiary and that such Liens are
released within 30 days of such Person becoming a Subsidiary;
     (k) Liens on property at the time Holdco or a Holdco Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into Holdco or any Holdco Subsidiary; provided, however, that such Liens
are not created or incurred in connection with, or in contemplation of, such
acquisition; and provided, further, that the Liens may not extend to any other
property owned by Holdco or any Holdco Subsidiary;
     (l) licenses, sublicenses, leases or subleases entered into in the ordinary
course of business that do not materially impair their use in the operation of
the business of Holdco and the Holdco Subsidiaries, taken as a whole;

89



--------------------------------------------------------------------------------



 



     (m) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
     (n) deposits made in the ordinary course of business to secure liability to
insurance carriers;
     (o) Liens (i) of a collection bank arising under Section 4-210 of the UCC
on items in the course of collection, (ii) encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
     (p) any attachment or judgment Lien against Holdco or any Holdco
Subsidiary, or any property of Holdco or any Holdco Subsidiary, so long as such
Lien secures claims not constituting a Default under Section 7.08;
     (q) the deposit or pre-funding of amounts (including through delivery to a
payment agent) to satisfy payment service or reimbursement obligations owed or
estimated to be owed by Holdco or any of its Subsidiaries, in each case in the
ordinary course of business;
     (r) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.14(e)(ii) or Section 6.14(q); provided, that Liens securing
Indebtedness permitted to be incurred pursuant to Section 6.14(e)(ii) or
Section 6.14(q) are solely on the assets financed, purchased, constructed,
improved or acquired or assets of the acquired entity as the case may be, and
the proceeds and products thereof and accessions thereto;
     (s) Liens securing Rate Management Obligations not exceeding $25,000,000 in
the aggregate outstanding at any time;
     (t) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
     (u) any Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien of
the type referred to in clause (a), (b), (g), (j), (k) or (r) (or in this clause
(u) and originally of the type referred to in such other clauses); provided,
however, that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property and
the proceeds and products thereof), and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (i) the
outstanding principal amount of the Indebtedness permitted pursuant to such
clause (a), (b), (g), (j), (k) or (r) and (ii) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;
     (v) Liens in favor of Holdco, the Borrower or any Subsidiary Guarantor;

90



--------------------------------------------------------------------------------



 



     (w) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (x) Liens solely on any cash earnest money deposits relating to asset sales
or acquisitions not in the ordinary course in connection with any letter of
intent or purchase agreement not prohibited by this Agreement;
     (y) Liens securing Indebtedness evidenced by pari passu first lien notes
issued pursuant to Section 2.25(a);
     (z) Liens securing Indebtedness or other obligations of a Holdco Subsidiary
owing to Holdco, the Borrower or a Subsidiary Guarantor permitted to be incurred
in accordance with Section 6.14;
     (aa) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and
     (bb) other Liens not otherwise permitted by this Section 6.18 securing
obligations not at any time exceeding $100,000,000 in the aggregate.
     Section 6.19. Affiliates. Holdco will not, and will not permit any Holdco
Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of Holdco, except:
     (a) on terms not materially less favorable to Holdco or such Holdco
Subsidiary as Holdco or such Holdco Subsidiary would obtain in a comparable arms
length transaction, and in connection with such transaction or series of related
transactions involving aggregate annual payments or consideration in excess of
$10,000,000 Holdco delivers to the Administrative Agent a resolution adopted by
the disinterested members of the board of directors of Holdco approving such
transaction and set forth in an officer’s certificate certifying that such
transaction complies with this clause (a);
     (b) any Restricted Payments permitted under Section 6.13;
     (c) reimbursement of the Sponsors or their Affiliates for expenses in
accordance with the provisions of the Equity Purchase Agreement as in effect on
the date hereof; provided, however, that notwithstanding anything contained in
this Agreement to the contrary, neither Holdco nor the Borrower will, nor will
they permit any Subsidiary to, pay any management fees to the Sponsors or their
Affiliates;
     (d) reasonable and customary fees, expenses and indemnities provided in the
ordinary course of business to officers, directors, managers, employees or
consultants of Holdco or any Holdco Subsidiary;
     (e) customary tax sharing arrangements among Holdco and its Subsidiaries
entered into in the ordinary course of business;

91



--------------------------------------------------------------------------------



 



     (f) transactions among the Loan Parties not expressly prohibited under this
Agreement;
     (g) any transaction or series of transactions involving consideration of
less than $1,000,000;
     (h) transactions in existence as of the Effective Date set forth in all
material respects on Schedule 6.19;
     (i) payments or loans (or cancellation of loans) to employees of Holdco or
any Holdco Subsidiary and employment agreements, severance agreements, stock
option plans and other similar arrangements with such employees which, in each
case are approved by the disinterested members of the board of directors of
Holdco in good faith that are not otherwise prohibited by this Agreement;
     (j) the Transactions and the payment of all fees and expenses related to
the Transactions; and
     (k) the payment of reasonable charges for travel in the ordinary course of
business by any officer, director, manager, employee, agent, consultant,
Affiliate or advisor of Holdco or any Holdco Subsidiary.
     Section 6.20. Amendments to Agreements. Except to the extent that any such
amendment is effected in connection with the Recapitalization and on or prior to
the date hereof, Holdco will not, and will not permit any of its Subsidiaries
to, amend or terminate the Equity Purchase Agreement, the Note Purchase
Agreement, the Indenture, the certificates of designation with respect to the
Series B Preferred Stock, the Series B-1 Preferred Stock or the Series D
Preferred Stock, in each case as defined in, and attached as an exhibit to, the
Equity Purchase Agreement, the organizational documents of Holdco or any Holdco
Subsidiary or any documents with respect to Subordinated Debt which is Material
Indebtedness, in each case in any manner which could reasonably be expected to
be materially adverse to the interests of the Lenders or would result in a
material breach of this Agreement.
     Section 6.21. Inconsistent Agreements. Holdco shall not, and shall not
permit any Holdco Subsidiary to, enter into any indenture, agreement, instrument
(or amendment thereto) or other arrangement which directly or indirectly
prohibits or restrains, or has the effect of prohibiting or restraining (x) the
incurrence or repayment of the Obligations or the ability of Holdco or any
Holdco Subsidiary to create or suffer to exist Liens on such Person’s Property
securing the Obligations or (y) the ability of any Holdco Subsidiary to (a) pay
dividends or make other distributions on its capital or (b) pay any Indebtedness
owed to, or make loans or advances to, or sell, lease or transfer any of its
Property to, Holdco or any Holdco Subsidiary, except that the following are
permitted:
     (a) contractual encumbrances or restrictions contained in any Loan
Document, any Second Lien Document (including any related Rate Management
Transaction and its related documentation) or otherwise in effect on the
Effective Date;
     (b) purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations that impose restrictions on
disposition of the property so acquired;

92



--------------------------------------------------------------------------------



 



     (c) applicable law or any applicable rule, regulation or order or similar
restriction;
     (d) any agreement or other instrument of a Person acquired by Holdco or any
Holdco Subsidiary in existence at the time of such acquisition (but not created
in contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person, or
the property or assets of the Person, so acquired;
     (e) contracts for the sale of assets, including, without limitation,
customary restrictions with respect to a Holdco Subsidiary pursuant to an
agreement that has been entered into relating to the sale or disposition of all
or substantially all the Capital Stock or assets of that Holdco Subsidiary
pursuant to a transaction otherwise permitted by this Agreement;
     (f) restrictions imposed by the terms of secured Indebtedness otherwise
permitted to be incurred pursuant to Section 6.14 and 6.18 hereof that, in the
case of a Loan Party, relate to the assets securing such Indebtedness;
     (g) restrictions on cash or other deposits or portfolio securities or net
worth imposed by customers or Governmental Entities under contracts entered into
in the ordinary course of business;
     (h) customary provisions in joint venture agreements, asset sale
agreements, sale-lease back agreements and other similar agreements;
     (i) customary provisions contained in leases and other agreements entered
into in the ordinary course of business;
     (j) any agreement for the sale or other disposition of a Holdco Subsidiary
that restricts dividends, distributions, loans or advances by such Holdco
Subsidiary pending such sale or other disposition;
     (k) Permitted Liens;
     (l) restrictions and conditions on the creation or existence of Liens
imposed by the terms of the documentation governing any Indebtedness or
preferred stock of a Non-Guarantor, which Indebtedness or preferred stock is
permitted by Section 6.14;
     (m) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the ordinary course of
business; and
     (n) any encumbrances or restrictions of the type referred to in the lead-in
to this Section 6.21 imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through
(m) above; provided, that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
not materially more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such

93



--------------------------------------------------------------------------------



 



amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
     Section 6.22. Financial Covenants.
     (a) Interest Coverage Ratio. The Interest Coverage Ratio, determined for
each of the dates set forth below, shall not be less than the applicable ratio
set forth below opposite such fiscal quarter:

      Fiscal Quarter Ending   Interest Coverage Ratio
September 30, 2011
   
December 31, 2011
   
March 31, 2012
  2.00:1.00
June 30, 2012
   
September 30, 2012
   
 
   
December 31, 2012
   
March 31, 2013
   
June 30, 2013
   
September 30, 2013
  2.15:1.00
December 31, 2013
   
March 31, 2014
   
June 30, 2014
   
September 30, 2014
   
 
   
December 31, 2014 (and each fiscal quarter end thereafter)
  2.25:1.00  
     (b) Total Leverage Ratio. The Total Leverage Ratio, determined for each of
the dates set forth below, shall not be greater than the applicable ratio set
forth below opposite such fiscal quarter:
  Fiscal Quarter Ending   Total Leverage Ratio
September 30, 2011
   
December 31, 2011
   
March 31, 2012
  4.750:1.000
June 30, 2012
   
September 30, 2012
   
 
   
December 31, 2012
   
March 31, 2013
  4.625:1.000
June 30, 2013
   
September 30, 2013
   
 
   
December 31, 2013
   
March 31, 2014
  4.375:1.000
June 30, 2014
   
September 30, 2014
   
 
   
December 31, 2014
   
March 31, 2015
   
June 30, 2015
  4.000:1.000
September 30, 2015
   
 
   
December 31, 2015
   
March 31, 2016
  3.750:1.000
June 30, 2016
   
September 30, 2016
   
 
   
December 31, 2016 (and each fiscal quarter end thereafter)
  3.500:1.000

94



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained in this Section, if
(i) Holdco fails to comply with the requirements of 6.22(a) or 6.22(b) as of the
end of any fiscal quarter and (ii) at any during such fiscal quarter or
thereafter until the date that is 15 days after the date the Borrower is
required to deliver financial statements with respect to such period pursuant to
Section 6.01, Holdco receives a cash contribution to its equity capital in
exchange for common shares of its Capital Stock and gives written notice to the
Administrative Agent that such cash contribution has been received and is a
Specified Equity Contribution (any amount so identified, a “Specified Equity
Contribution”), then the amount of such Specified Equity Contribution will be
deemed to be an increase to Consolidated EBITDA solely for the purposes of
determining compliance with Sections 6.22(a) or 6.22(b) at the end of such
fiscal quarter (and for purposes of determining compliance with future periods
that include such fiscal quarter) (but such Specified Equity Contribution shall
not be included for purposes of determining the Basket Amount or other purposes
hereunder); provided that (A) in each four fiscal quarter period, there shall be
a period of at least two fiscal quarters in respect of which no Specified Equity
Contribution is made, and no more than four Specified Equity Contributions may
be made from the Effective Date through the Term Loan Maturity Date and (B) the
amount of any Specified Equity Contribution shall be no greater than the amount
required to cause Holdco to be in compliance with Sections 6.22(a) or 6.22(b).
If after giving effect to the foregoing recalculations Holdco shall be in
compliance with the requirements of Sections 6.22(a) or 6.22(b), Holdco shall be
deemed to have satisfied the requirements of such covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the applicable Default in respect of such
covenant that had occurred shall be deemed cured for this purposes of this
Agreement. From the date on which the Borrower gives the Administrative Agent
written notice of a Specified Equity Contribution with respect to a fiscal
period until the 20th day after financial statements are required to be
delivered pursuant to Section 6.01 for such fiscal period, none of the
Administrative Agent, the Collateral Agent, any Lender or any Secured Party
shall exercise any rights or remedies with respect to a breach of
Section 6.22(a) or 6.22(b) with respect to such fiscal period, but any such
breach shall not be deemed waived for purposes of Section 4.02 until such
Specified Equity Contribution is received by Holdco.
     Section 6.23. Subsidiary Guarantees. On the Effective Date and thereafter,
on or before the 30th day following each date required for delivery of financial
statements pursuant to Section 6.01(a) or (b), Holdco shall cause the following
entities to be or become Guarantors hereunder: (i) each Material Domestic
Subsidiary at such time and (ii) other Wholly-Owned Domestic Subsidiaries such
that, after giving effect thereto, the Subsidiaries of Holdco that are
Guarantors (considered without duplication and without consolidation with any of
their respective Subsidiaries that are Non-Guarantors) account for at least
(A) 90% of the total consolidated assets and (B) 90% of the total consolidated
revenues, in each case of Holdco and its Domestic Subsidiaries determined for
the most recent fiscal quarter then ended (in the case of (A)) or most recent
fiscal year then ended (in the case of (B)). To effect the foregoing, Holdco
shall cause an Authorized Officer of

95



--------------------------------------------------------------------------------



 



each Subsidiary that is so required to become a Guarantor at such time to
execute and deliver to the Administrative Agent for the benefit of the Lenders a
joinder agreement under the Guaranty in a form (together with any related
certificates and opinions reasonably requested by the Administrative Agent)
reasonably acceptable to the Administrative Agent. The Borrower shall promptly
notify the Administrative Agent at which time any Authorized Officer becomes
aware that a Wholly-Owned Subsidiary has become a Material Domestic Subsidiary.
Notwithstanding the foregoing, substantially contemporaneously with any
Subsidiary becoming a “Guarantor” (as defined in the Indenture), Holdco shall
cause such Subsidiary to become a Guarantor hereunder pursuant to documentation
as described above.
     Section 6.24. Collateral. Effective upon any Subsidiary becoming a
Guarantor after the date hereof, Holdco shall cause such Guarantor within
fifteen Business Days after becoming a Guarantor (or such later date as the
Administrative Agent may agree) to grant to the Collateral Agent for the benefit
of the Secured Parties a first (subject to Permitted Liens) priority security
interest in all assets (including real property and the Capital Stock of its
Subsidiaries) of such Guarantor pursuant to documentation (including related
certificates and opinions) reasonably acceptable to the Administrative Agent.
Holdco will, and will cause the Borrower and each of the Guarantors to, at the
expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral as the
Administrative Agent may reasonably require. Notwithstanding any of the
foregoing, (a) neither Holdco, the Borrower nor any other Guarantor shall be
obligated hereby to grant a security interest in any asset if the granting of
such security interest would result in the violation of any applicable law or
regulation, (b) the Collateral shall not include a security interest in any
asset if the granting of such security interest would be prohibited by
enforceable anti-assignment provisions of contracts or applicable law (after
giving effect to relevant provisions of the Uniform Commercial Code),
(c) fee-owned real property having an individual fair market value of less than
$2,500,000 or aggregate fair market value of less than $10,000,000 shall be
excluded from the Collateral, (d) the Collateral shall not include cash and cash
equivalents, accounts receivable or Portfolio Securities, or deposit or security
accounts (except to the extent that the foregoing are proceeds of Collateral;
provided, that in no event shall any control agreements be required) containing
any of the foregoing, other assets requiring perfection through control
agreements, letter-of-credit rights, leasehold real property, motor vehicles and
other assets subject to certificates of title (other than any corporate
aircraft), interests in certain joint ventures and non-Wholly-Owned Subsidiaries
which cannot be pledged without the consent of one or more third parties and
obligations the interest on which is wholly exempt from the taxes imposed by
subtitle A of the Code, (e) the pledge of the Capital Stock of Foreign
Subsidiaries shall be limited to 65% of the Capital Stock of material first-tier
Foreign Subsidiaries, (f) the Administrative Agent shall have the discretion to
exclude from the Collateral immaterial assets, assets as to which it and the
Borrower determine that the cost of obtaining such security interest would
outweigh the benefit to the Lenders and other assets in which it may determine
that the taking of a security interest would not be advisable, and (g) no
foreign law security or pledge agreements shall be required.

96



--------------------------------------------------------------------------------



 



ARTICLE 7
Defaults
     The occurrence of any one or more of the following events shall constitute
a Default:
     Section 7.01. Representation or Warranty. Any representation or warranty
made or deemed made by or on behalf of Holdco, the Borrower or any of the
Subsidiaries to the Lenders or the Administrative Agent under or in connection
with any Loan Document, any Credit Extension, or any certificate or information
required to be delivered under any Loan Document shall be materially false on
the date as of which made.
     Section 7.02. Non-Payment. Nonpayment of principal of any Loan when due,
nonpayment of any reimbursement obligation in respect of any LC Disbursement
within three Business Days after the same becomes due and the Borrower has
received written notice of such fact, or nonpayment of interest upon any Loan or
of any commitment fee, LC Fee or other obligations under any of the Loan
Documents within three Business Days after the same becomes due.
     Section 7.03. Specific Defaults. The breach by any Loan Party of any of the
terms or provisions of Section 6.03, Section 6.13 through and including 6.22.
     Section 7.04. Other Defaults. The breach by any Loan Party (other than a
breach which constitutes a Default under Section 7.02 or 7.03 of this Article 7)
of any of the terms or provisions of this Agreement or any other Loan Document
which is not remedied within thirty days after written notice thereof from the
Administrative Agent to the Borrower.
     Section 7.05. Cross-Default. Failure of Holdco or any of its Subsidiaries
to pay when due any Material Indebtedness; or the default by Holdco or any of
its Subsidiaries in the performance (beyond the applicable grace period with
respect thereto, if any, and provided that such default has not been cured or
waived) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of Holdco or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof.
     Section 7.06. Insolvency; Voluntary Proceedings. Holdco or any of its
Subsidiaries shall (a) have an order for relief entered with respect to it under
the Federal or state bankruptcy laws as now or hereafter in effect, (b) make a
general assignment for the benefit of creditors, (c) apply for, seek, consent
to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal or state bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed

97



--------------------------------------------------------------------------------



 



against it, (e) take any corporate or partnership action to authorize or effect
any of the foregoing actions set forth in this Section 7.06, (f) fail to contest
in good faith any appointment or proceeding described in Section 7.07 or (g) not
pay, or admit in writing its inability to pay, its debts generally as they
become due.
     Section 7.07. Involuntary Proceedings. Without the application, approval or
consent of Holdco or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for Holdco or any of its
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.06(d) shall be instituted against Holdco or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 45 consecutive days.
     Section 7.08. Judgments. Holdco or any of its Subsidiaries shall fail
within 30 days to pay, bond or otherwise discharge one or more final,
non-appealable judgments or orders for the payment of money in excess of
$25,000,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate.
     Section 7.09. Unfunded Liabilities; Reportable Event. Any Reportable Event
shall occur in connection with any Single Employer Plan , and, 30 days after
notice thereof shall have been given to the Borrower, such Reportable Event
shall not have been corrected and shall have created and caused to be continuing
a material risk of Plan termination or liability for withdrawal from the Plan as
a “substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination or liability for withdrawal could reasonably be expected to have a
Material Adverse Effect.
     Section 7.10. Change in Control. Any Change in Control shall occur.
     Section 7.11. Withdrawal Liability. Holdco or any other member of the
Controlled Group shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by Holdco or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification) could
reasonably be expected to have a Material Adverse Effect.
     Section 7.12. Loan Document. Any Loan Document shall fail to remain in full
force or effect (other than by reason of a release of a Loan Party in accordance
with the terms hereof and thereof) or any Loan Party shall assert in writing the
invalidity or unenforceability of any Loan Document, or any Loan Party shall
deny in writing that it has any further liability under any guaranty of the
Obligations to which it is a party, or shall give notice to such effect.
     Section 7.13. Events Not Constituting Default. Notwithstanding the
provisions of Sections 7.01 and 7.04, (a) any breach of any representation and
warranty made hereunder or under or in connection with any Loan Document,
(b) any falsity of any certificate or information required to be delivered under
any Loan Document or (c) any breach under Section 7.04 of this Agreement or any
other Loan Document that, in the case of each of clauses (a) through (c) above,
arises, directly or indirectly, out of the restatement of the consolidated
financial statements of Holdco and its Subsidiaries heretofore delivered or of
Holdco and its Subsidiaries required to be delivered to the Lenders under this
Agreement (such financial statements so restated, the “Restated

98



--------------------------------------------------------------------------------



 



Financial Statements”) as a result of the historical valuation, accounting
and/or processes, in each case for fiscal periods ended prior to the Effective
Date, related to the investment portfolio of Holdco and its Subsidiaries shall
in no event constitute a Default or Unmatured Default under this Agreement;
provided, however, that (i) the Borrower furnishes to the Lenders the Restated
Financial Statements promptly after the public filing thereof (and in the case
of Restated Financial Statements of the Borrower, promptly after public filing
of the corresponding restated financial statements of Holdco) and (ii) in the
event of a breach described in clause (c) of this Section 7.13 consisting of any
failure to deliver financial statements required by Section 6.01(a) or (b) to be
delivered for periods ending after the earliest period for which financial
statements are being restated (the “Subsequent Financial Statements”), (A) the
Borrower furnishes to the Lenders the Subsequent Financial Statements as to
which such a breach exists not later than the earlier of (x) the public filing
of the corresponding financial statements of Holdco and (y) the date that is
45 days, in the case of any delivery of financial statements for the first three
fiscal quarters of any fiscal year, or 60 days, in the case of financial
statements for any fiscal year, after the public filing of any Restated
Financial Statements (and in the case of Restated Financial Statements of the
Borrower, promptly after public filing of the corresponding restated financial
statements of Holdco), (B) during such period for which the Subsequent Financial
Statements or related audit report, if applicable, required by Section 6.01(a)
or (b) were not available (which period shall in no event extend beyond the
dates set forth in clause (i) above), the Borrower furnishes to the Lenders, in
lieu thereof, internal unaudited annual financial statements and internal
unaudited quarterly financial statements within the time periods set forth in
Section 6.01(a) or (b) respectively which are prepared on a consistent basis as
internal unaudited financial statements prepared by Holdco and its Subsidiaries
which shall be certified by a Financial Officer as (subject to the effect of
adjustments for any pending restatement, normal year-end adjustments and the
absence of footnotes) fairly presenting, in all material respects, the
consolidated financial condition and operations at such date and the
consolidated results of operations for the period then ended, in each case of
Holdco and its Subsidiaries (it being understood that neither (x) the fact that
such certification is subject to such adjustments for any pending restatement
nor (y) any failure, as a result of such adjustments for any pending
restatement, of such internal unaudited financial statements to fairly present,
in all material respects, such consolidated financial condition and operations
and consolidated results of operations shall constitute a Default or Unmatured
Default under this Agreement or any other Loan Document), and (C) within one
year of the date an audit report would be due under Section 6.01(a) with respect
to Subsequent Financial Statements for any fiscal year, the Borrower delivers to
the Lenders an audit report as required by Section 6.01(a) with respect to the
applicable Subsequent Financial Statements (which audit report may include a
qualification relating to any pending restatement described above and which
qualified report shall not constitute a Default or Unmatured Default under this
Agreement or any other Loan Document). Notwithstanding any of the foregoing, in
no event will any Subsequent Financial Statements be delivered to the Lenders
hereunder later than corresponding financial statements are delivered to the
noteholders under the Note Purchase Agreement.

99



--------------------------------------------------------------------------------



 



ARTICLE 8
Acceleration, Waivers, Amendments and Remedies
     Section 8.01. Acceleration. If any Default described in Section 7.06 or
7.07 occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Letters
of Credit shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent, the LC Issuer or any Lender. If any other Default occurs,
the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuer to issue
Letters of Credit, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.
     Section 8.02. Amendments. Subject to the provisions of this Section 8.02
and Section 8.03 and 8.04 below, the Required Lenders (or the Administrative
Agent with the consent in writing of the Required Lenders) and the Borrower may
enter into agreements supplemental hereto for the purpose of adding or modifying
any provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default or Unmatured Default
hereunder; provided, however, that no such supplemental agreement shall, without
the consent of all of the Lenders adversely affected thereby (or in the case of
subsections 8.02(b), (d), (e) and (f), all of the Lenders):
     (a) Extend the final maturity of any Loan, or extend the expiry date of any
Letter of Credit to a date after the Maturity Date or forgive all or any portion
of the principal amount thereof or any LC Disbursements, or reduce the rate or
extend the time of payment of interest or fees hereunder or LC Disbursements (it
being understood that the waiver of default interest pursuant to Section 2.14
shall only require the consent of Required Lenders), or amend Section 2.24.
     (b) Reduce the percentage specified in the definition of Required Lenders.
     (c) Increase or extend any Commitment of any Lender hereunder (it being
understood that any change to or waivers or modifications of conditions
precedent, covenants, Defaults or Unmatured Defaults or of a mandatory
prepayment shall not constitute an increase or extension of the Commitments of
any Lender).
     (d) Permit the Borrower to assign its rights under this Agreement (it being
understood that any modification to Section 6.15 or 6.16 shall only require
approval of the Required Lenders).
     (e) Amend this Section 8.02 or Section 11.02 (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement (including pursuant to Section 2.25 )may be included in the
determination of the Required Lenders on substantially the same basis as the
Commitments and extensions of credit thereunder on the Effective Date and this
Section 8.02 may be amended by the Required Lenders to reflect such extensions
of credit.

100



--------------------------------------------------------------------------------



 



     (f) Release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guaranty,
except, in either case, as contemplated by Section 10.10.
     Without limiting the foregoing and notwithstanding anything herein or in
Section 2.25 to the contrary: the consent of the Required Term Lenders shall be
required with respect to any amendment that (A) extends the scheduled date of
payment of the principal amount of any Term Loan or (B) alters the amount or
application of any prepayment pursuant to Section 2.10 in a manner adverse to
the interests of Lenders with Term Loans.
     No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of any provision relating to the LC
Issuer shall be effective without the written consent of the LC Issuer. No
amendment of any provision of this Agreement relating to the Swing Line Lender
or any Swing Line Loan made by such Swing Line Lender shall be effective without
the written consent of the Swing Line Lender. The Administrative Agent may waive
payment of the fee required under Section 12.01(b)(iv) without obtaining the
consent of any other party to this Agreement. Notwithstanding anything to the
contrary herein, no Affected Lender of the type described in clauses (iii) or
(iv) of Section 2.23(b) shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the consent of each such
Lender directly affected thereby shall be required to (i) increase or extend the
Commitment of such Lender, (ii) extend the final maturity of any Loan,
(iii) forgive all or any portion of the principal amount thereof or any LC
Disbursements or (iv) amend Section 2.24.
     At the request of the Administrative Agent, the Borrower shall identify
from the list of Lenders maintained by the Administrative Agent, to the best of
Borrower’s knowledge, those Lenders that are Affiliated Lenders.
     Section 8.03. Replacement Loans. In addition, subject to Section 2.10(b)
and 2.25, this Agreement and the other Loan Documents may be amended (or amended
and restated) with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term Loans to permit the
refinancing of all of the outstanding Term Loans (the “Refinanced Term Loans”)
or the replacement of the Aggregate Revolving Credit Commitment (the “Refinanced
Commitment”) with one or more replacement term loan tranches hereunder which
shall be Loans hereunder (“Replacement Term Loans) or one or more new revolving
commitments (the “Replacement Commitments”); provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, respectively, (c) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Term Loans, respectively, at the
time of such refinancing, (d) the aggregate amount of the Replacement Commitment
shall not exceed the Refinanced Commitment, (e) the Applicable Margin for such
Replacement Commitment shall not exceed the Applicable Margin for the Refinanced
Commitment, (f) the borrower of such Replacement Term Loans or Replacement
Commitment shall be the Borrower and (g) all other terms applicable to such
Replacement Term Loans or Replacement Commitments shall be substantially
identical to, or not materially more favorable to the Lenders providing such
Replacement Loans or Replacement Commitments than, those applicable

101



--------------------------------------------------------------------------------



 



to such Refinanced Term Loans or Refinanced Commitments, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans, as applicable, in effect
immediately prior to such refinancing.
     Section 8.04. Errors. Further, notwithstanding anything to the contrary
contained in Section 8.02, if following the Effective Date, the Administrative
Agent and the Borrower shall have agreed in their sole and absolute discretion
that there is an ambiguity, inconsistency, manifest error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within ten
Business Days following receipt of notice thereof (it being understood that the
Administrative Agent has no obligation to agree to any such amendment).
     Section 8.05. Preservation of Rights. No delay or omission of the Lenders,
the LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and a Credit Extension notwithstanding the existence
of a Default or the inability of the Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.02 or as otherwise provided
in Section 8.03 or 8.04, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the LC Issuer and the Lenders until the Obligations have been paid in
full.
ARTICLE 9
General Provisions
     Section 9.01. Survival of Representations. All representations and
warranties of the Borrower and Holdco contained in this Agreement shall survive
the making of the Credit Extensions herein contemplated.
     Section 9.02. Governmental Regulation. Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
     Section 9.03. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

102



--------------------------------------------------------------------------------



 



     Section 9.04. Entire Agreement. Other than those certain fee letter
agreements dated April 4, 2011 among the Borrower, the Administrative Agent and
the Bookrunners, the Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof which shall survive and remain in full force and
effect during the term of this Agreement.
     Section 9.05. Several Obligations; Benefits of This Agreement. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns, provided,
however, that the parties hereto expressly agree that the Arranger shall enjoy
the benefits of the provisions of Sections 9.06 and 9.08 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
     Section 9.06. Expenses; Indemnification; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent and, if reasonably necessary, of one local counsel in any relevant
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the LC Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the LC Issuer) in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the LC Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the LC Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Joint Lead Arranger, each Joint Bookrunner, the
Syndication Agent, each Co-Documentation Agent, each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan

103



--------------------------------------------------------------------------------



 



Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the LC Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any liability arising under Environmental Laws related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of, or material breach
of any Loan Document by, such Indemnitee or (y) arise from disputes solely among
Indemnitees, and in such event solely to the extent that the underlying dispute
does not arise as a result of an action, inaction or representation of, or
information provided by or on behalf of, Holdco or any of its Subsidiaries or
Affiliates.
     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under subsection (a) or (b) of this Section to be paid
by it to the Administrative Agent (or any sub-agent thereof), the LC Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the LC Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the LC Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or LC Issuer in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section 9.05.
     (d) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross

104



--------------------------------------------------------------------------------



 



negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
     (e) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
     (f) The agreements in this Section shall survive the resignation of the
Administrative Agent, the LC Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     Section 9.07. Severability of Provisions. Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
     Section 9.08. Nonliability of Lenders. The relationship between the
Borrower on the one hand and the Lenders, the LC Issuer and the Administrative
Agent on the other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arrangers nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of, or breach of the Loan Documents by, the
party from which recovery is sought or any dispute solely between or among the
Administrative Agent, the Arrangers, the LC Issuer and/or any Lender and not
involving Holdco, the Borrower, the Sponsors or their respective Affiliates.
Neither the Administrative Agent, the Arrangers, the LC Issuer nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by the Borrower in connection with, arising out of, or
in any way related to the Loan Documents or the transactions contemplated
thereby.
     Section 9.09. Confidentiality. The Administrative Agent and each Lender
agrees to hold any Information (as defined below) which it may receive from the
Borrower in connection with this Agreement in confidence, except for disclosure
(a) to its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates for use solely in connection with the performance of
their respective obligations hereunder contemplated hereby, (b) to legal
counsel, accountants, and other professional advisors to such Lender, (c) to
regulatory officials, (d) to any Person as required by law, regulation, or legal
process, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to the Loan Documents or the enforcement of
rights thereunder, (f) to its direct or indirect contractual counterparties in
swap agreements or to

105



--------------------------------------------------------------------------------



 



legal counsel, accountants and other professional advisors to such
counterparties, provided that each such Person agreed to be bound by
confidentiality provisions at least as restrictive as provided under this
Section 9.09, (g) permitted by Section 12.02, and (h) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Advances hereunder. Without limiting Section 9.04, the Borrower agrees that
the terms of this Section 9.09 shall set forth the entire agreement between the
Borrower and each Lender (including the Administrative Agent) with respect to
any Information previously or hereafter received by such Lender in connection
with this Agreement, and this Section 9.09 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
Information. For the purposes of this Section, “Information” means all
information received from Holdco, the Borrower, its Subsidiaries or their agents
or representatives relating to Holdco, the Borrower, its Subsidiaries or their
agents or other representatives or its business, other than any such information
that is available to the Administrative Agent, the LC Issuer or any Lender on a
non-confidential basis prior to disclosure by Holdco or the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.09
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDCO AND ITS AFFILIATES, THE LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDCO AND ITS AFFILIATES, THE
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
     Section 9.10. Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.
     Section 9.11. Disclosure. The Borrower and each Lender hereby acknowledge
and agree that Bank of America and/or its Affiliates from time to time may hold

106



--------------------------------------------------------------------------------



 



investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
     Section 9.12. No Advisory or Fiduciary Responsibility.In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each Loan Party acknowledge and agree, and
acknowledge their respective Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower, each Loan Party and their respective Affiliates, on the
one hand, and the Administrative Agent and the Arrangers on the other hand, (B)
the Borrower and each Loan Party have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(C) the Borrower and each Loan Party are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent and each Arranger are and have been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor either Lead Arranger has any obligation
to the Borrower nor any Loan Party nor any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the Loan Parties and any of their respective Affiliates,
and neither the Administrative Agent nor either Arranger has any obligation to
disclose any of such interests to the Borrower, any Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, the Borrower and
each Loan Party hereby waive and release any claims that it may have against the
Administrative Agent and both Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     Section 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
ARTICLE 10
The Administrative Agent
          Section 10.01. Appointment and Authority. (a) Each of the Lenders and
the LC Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this

107



--------------------------------------------------------------------------------



 



Article are solely for the benefit of the Administrative Agent, the Lenders and
the LC Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
     (b) The Administrative Agent shall also act as the Collateral Agent under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the LC Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the LC Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as Collateral and any co-agents, sub-agents and attorneys-in-fact appointed by
the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of Article 8, Article 9 and this Article 10 (including
Section 9.06, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.
     Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 10.03. Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower

108



--------------------------------------------------------------------------------



 



or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
     (d) The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 8.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower, a Lender or the LC
Issuer.
     (e) The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     (f) The Administrative Agent shall not be liable for any assignment or
participation made to a Disqualified Institution.
     Section 10.04. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the LC Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     Section 10.05. Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective

109



--------------------------------------------------------------------------------



 



Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
     Section 10.06. Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders, the LC
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States and shall
in no event be a Disqualified Institution. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the LC Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the LC Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.02 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (ii) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor LC Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring LC
Issuer to effectively assume the obligations of the retiring LC Issuer with
respect to such Letters of Credit.

110



--------------------------------------------------------------------------------



 



     Section 10.07. Non-reliance On Administrative Agent And Other Lenders.
          Each Lender and the LC Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     Section 10.08. No Other Duties, Etc.Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Documentation Agents or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the LC Issuer hereunder.
     Section 10.09. Administrative Agent May File Proofs of Claim.In case of the
pendency of any Insolvency Proceeding or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposures and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders, the LC Issuer and the Administrative Agent under
Sections 2.08, 2.22(k), and 9.06) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.08 and 9.06.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the LC Issuer any

111



--------------------------------------------------------------------------------



 



plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the LC Issuer to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the LC
Issuer or in any such proceeding.
     Section 10.10. Collateral and Guaranty Matters. Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the LC Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) Secured Cash Management
Obligations and Secured Hedge Obligations as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the LC Issuer shall have been made), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) if approved, authorized or ratified in writing in accordance
with Section 8.02;
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
     (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.18(r).
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 10.10.
     Section 10.11. Intercreditor Agreement. Each Lender hereby authorizes and
directs the Collateral Agent to enter into the Intercreditor Agreement as
attorney-in-fact on behalf of such Lender and agrees that in consideration of
the benefits of the security being provided to such Lender in accordance with
the Collateral Documents and the Intercreditor Agreement and by acceptance of
those benefits, each Lender (including any Lender which becomes such by
assignment pursuant to Section 12.01 after the date hereof) shall be bound by
the terms and provisions of the Intercreditor Agreement and shall comply (and
shall cause any Affiliate thereof which is the holder of any First Priority
Obligations (as defined therein) to comply) with such terms and provisions.

112



--------------------------------------------------------------------------------



 



ARTICLE 11
Setoff; Ratable Payments
     Section 11.01. Setoff. If a Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the Obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender or Affiliate, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
Obligations may be unmatured. The rights of each Lender under this Section 11.01
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     Section 11.02. Ratable Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swing Line Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swing Line Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swing Line Loans; provided that (a) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (b) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant pursuant to Section 12.01.
ARTICLE 12
Benefit of Agreement; Assignments; Participations
     Section 12.01. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.01(b), (ii) by way of participation
in accordance with the provisions of Section 12.01(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
12.01(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer

113



--------------------------------------------------------------------------------



 



upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the LC Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment(s) and the Loans (including for purposes of this
Section 12.01(b), participations in LC Exposures and in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
          (i)(A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any facility and the Loans at the time
owing to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“trade date” is specified in the Assignment and Assumption, as of the trade
date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Loans, or $1,000,000, in the case of any
assignment in respect of the Term Loans, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
     (ii) Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis;
     (iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) a Default has

114



--------------------------------------------------------------------------------



 



occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund or the Borrower or any of its Affiliates, an
Affiliated Lender or a Specified Debt Fund;
     (C) the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Commitments.
     (iv) The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No such assignment shall be made (x) to the Borrower or any of the
Borrower’s Affiliates (including Holdco) (other than Specified Debt Funds) or
Subsidiaries (except with respect to the assignment of Term Loans in accordance
with Sections 12.01(h) or 12.01(i)) or (y) to any person that is Disqualified
Institution at the time of such assignment.
     (vi) No such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations

115



--------------------------------------------------------------------------------



 



under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 9.06
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.01(d).
Each Lender hereby agrees that it shall not make an assignment of any of its
rights and obligations under this Agreement with respect to the Loans or the
Commitment to any Disqualified Institution.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Exposures owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or a Disqualified Institution) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposures and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the LC Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 12.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.01(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.01 as though it
were a Lender, provided such Participant agrees to be subject to Section 11.02
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register in the United States of America on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under

116



--------------------------------------------------------------------------------



 



the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any commitments, loans, letters of
credit or its obligations under any Loan Document) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under section 5f.103-1(c) of
the United States Treasury Regulations. Each Lender hereby agrees that it shall
not sell any participations of its rights and obligations under this Agreement
with respect to the Loans or the Commitment to any person who is a Disqualified
Institution at the time of such sale.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a foreign lender if it were a
Lender shall not be entitled to the benefits of Section 3.05 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.05(d) as
though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) Notwithstanding anything to the contrary contained herein, if at any
time Bank of America or JPMorgan Chase Bank, N.A. assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to Section 12.01(b), Bank
of America or JPMorgan Chase Bank, N.A., as applicable, may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as LC Issuer and/or (ii) in the
case of Bank of America, upon 30 days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as LC Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor LC Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or JPMorgan Chase Bank, N.A. as LC Issuer or
Swing Line Lender, as the case may be. If Bank of America or JPMorgan Chase
Bank, N.A. resigns as LC Issuer, it shall retain all the rights, powers,
privileges and duties of the LC Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as LC Issuer and
all LC Exposures with respect thereto (including the right to require the
Lenders to make Floating Rate Loans or fund risk participations in unreimbursed
amounts pursuant to Section 2.22(d)). If Bank of America or JPMorgan resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Floating Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.07. Upon the appointment of a
successor LC Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer or Swing Line Lender, as the case may be, and (b) the
successor LC Issuer shall issue letters of credit in substitution for the

117



--------------------------------------------------------------------------------



 



Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America or JPMorgan Chase Bank, N.A.,
as applicable, to effectively assume the obligations of Bank of America or
JPMorgan Chase Bank, N.A., as applicable, with respect to such Letters of
Credit.
     (h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to any Affiliated
Lender on a non-pro rata basis through (x) Dutch Auctions open to all Lenders on
a pro rata basis in accordance with the Auction Procedures or (y) open market
purchases, subject to the following limitations:
     (i) [Reserved.]
     (ii) Affiliated Lenders will not be entitled to receive, and will not
receive, information provided solely to Lenders by the Administrative Agent or
any Lender and will not be permitted to attend or participate in, and will not
attend or participate in, meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of borrowings
hereunder, notices of prepayments and other administrative notices in respect of
its Loans or Commitments required to be delivered to Lenders pursuant to
Article 2; and
     (iii) the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 25% of the aggregate principal amount of all
Term Loans (including any Incremental Term Loans) outstanding at such time under
this Agreement.
     (iv) Notwithstanding anything in Section 12.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or any plan
of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, all
Loans (or Commitments in respect thereof) held by any Affiliated Lenders shall
be deemed to have been voted pro rata in accordance with the votes of all
Lenders other than Affiliated Lenders for all purposes of calculating whether
the Required Lenders have taken any such actions.
     (i) If any assignment is made (i) to an Affiliated Lender such that the
aggregate principal amount of Term Loans held at any one time by Affiliated
Lenders described in subsection (h)(iii) above exceeds 25% (a “Disqualified
Affiliated Lender”) or (ii) to a Disqualified Institution (a “Disqualified
Assignee” and, together with the Disqualified Affiliated Lender, the
“Disqualified Assignees”), such assignment shall be null and void ab initio. Any
Disqualified Assignee shall be deleted from the Register as of the date that the
Administrative Agent has knowledge of its status as a Disqualified Assignee. The
Administrative Agent shall not be responsible for reversing payments made to any
Disqualified Assignee following its receipt of an assignment.

118



--------------------------------------------------------------------------------



 



     (j) So long as no Default has occurred or is continuing or would result
therefrom, any Lender may, at any time, assign all or a portion of its rights
and obligations under this Agreement in respect of its Term Loans to Holdco or
any of its Subsidiaries on a non-pro rata basis solely through Dutch Auctions
open to all Lenders on a pro rata basis in accordance with the Auction
Procedures, subject to the following limitations and other provisions:
     (i) Holdco and the Borrower shall represent and warrant as of the date of
any such purchase and assignment that neither Holdco nor the Borrower nor any of
their respective directors or officers has any material non-public information
with respect to Holdco, the Borrower or any of their Subsidiaries or securities
that has not been disclosed to the assigning Lender (other than because such
assigning Lender does not wish to receive material non-public information with
respect to Holdings, the Borrower and their respective Subsidiaries or
securities) prior to such date to the extent such information could reasonably
be expected to have a material effect upon, or otherwise be material, to a Term
Lender’s decision to assign Term Loans to Holdco or the Borrower as applicable;
     (ii) Holdco and the Borrower will not be entitled to receive, and will not
receive, information provided solely to Lenders by the Administrative Agent or
any Lender and will not be permitted to attend or participate in, and will not
attend or participate in, meetings or conference calls attended solely by the
Lenders and the Administrative Agent;
     (iii) borrowings of Revolving Loans shall not be made to directly fund the
purchase or assignment;
     (iv) any Term Loans purchased by Holdco or the Borrower shall be
automatically and permanently cancelled immediately upon acquisition by Holdco
or the Borrower;
     (v) notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by Holdco or the Borrower shall be
excluded from the determination of Consolidated Net Income and Consolidated
EBITDA; and
     (vi) the cancellation of Term Loans in connection with a Dutch Auction
shall not constitute a voluntary or mandatory prepayment for purposes of
Section 2.10, but the face amount of Term Loans cancelled as provided for in
above shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the Term Loans.
     Section 12.02. Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant, actual or proposed assignee of an
interest in the Obligations or Loan Documents (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Holdco and its Subsidiaries, including
without limitation any information contained in any financial statements
delivered pursuant to Section 6.01 hereof; provided that each

119



--------------------------------------------------------------------------------



 



Transferee and prospective Transferee agrees to be bound by an agreement with
provisions at least as restrictive as those provided under Section 9.09 of this
Agreement.
     Section 12.03. Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.05(d) or (e), as applicable.
ARTICLE 13
Notices
     Section 13.01. Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

  (i)   if to the Borrower, to it at:         MoneyGram International, Inc.
2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
Attention: James E. Shields, Executive Vice President
and Chief Financial Officer;         with a copy to:         MoneyGram
International, Inc.
2828 N. Harwood Street, 15th Floor
Dallas, TX 75201
Attention: Timothy C. Everett, Executive Vice President
and General Counsel;     (ii)   if to the Administrative Agent for payments and
requests for
credit extensions, to it at:         Bank of America, N.A.
2001 Clayton Road
Mail Code: CA4-702-02-25
Concord, CA 94520-2405
Attention: Anthony Salvador
Telephone: 925-675-8101
Telecopier: 415-249-5033
Electronic Mail: anthony.salvador@baml.com

120



--------------------------------------------------------------------------------



 



  (iii)   if to the Administrative Agent for all other notices, to it at:      
  Bank of America, N.A.
Agency Management
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399
Attention: Joan Mok
Telephone: 415-436-3496
Telecopier: 415-503-5085
Electronic Mail: joan.mok@baml.com;     (iv)   if to Bank of America as LC
Issuer, to it at:         Bank of America, N.A.
Trade Operations
1000 West Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Stella Rosales
Telephone: 213-481-7828
Telecopier: 213-457-8841
Electronic Mail: stella.rosales@baml.com;     (v)   if to JPMorgan Chase Bank,
N.A. as LC Issuer, to it at:         JPMorgan Chase Bank, N.A.
10 S. Dearborn, Floor 7
Chicago, IL 60603-2003
Attention: Kimberly Perdue
Telephone: 312-732-9642
Electronic Mail: kimberly.d.perdue@jpmchase.com;

     (vi) if to a Lender, to it at its address or telecopier number set forth in
its Administrative Questionnaire provided to the Administrative Agent.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

121



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication
and, in the case of notice of Default or Unmatured Default, shall permit
notification only by Intralinks or a similar website. The Administrative Agent
or the Borrower may, in its respective discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
ARTICLE 14
Counterparts; Integration; Effectiveness; Electronic Execution
     Section 14.01. Counterparts; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article 4, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy (or other electronic means) shall be effective as delivery of a
manually executed counterpart of this Agreement.
     Section 14.02. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as

122



--------------------------------------------------------------------------------



 



the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other state laws based on the Uniform Electronic Transactions Act.
ARTICLE 15
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
     Section 15.01. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     Section 15.02. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER
TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE
AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK.
     Section 15.03. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
[signature pages follow]

123



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent
have executed this Agreement as of the date first above written.

            MONEYGRAM INTERNATIONAL, INC.

MONEYGRAM PAYMENT SYSTEMS WORLDWIDE, INC.
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President and
Chief Financial Officer   

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., individually, as
Administrative Agent, Collateral Agent, LC
Issuer and Swing Line Lender
      By:   /s/ Adam Cady         Name:   Adam Cady        Title:   Managing
Director   

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Sabir A. Hashmy         Name:   Sabir A. Hashmy        Title:  
Sr. Vice President   

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Grainne Pergolini         Name:   Grainne Pergolini       
Title:   Director   

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Caesar Wyszomirski         Name:   Caesar Wyszomirski       
Title:   VP   

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS
      By:   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:  
Director        By:   /s/ Evelyn Thierry         Name:   Evelyn Thierry       
Title:   Director   

[Signature Page to Credit Agreement]

 